                        Case 18-12012-LSS             Doc 172        Filed 10/12/18        Page 1 of 89

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE


In re                                                                Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                             Case No.: 18-12012 (LSS)
liability company, et al.,1
                                                                     (Jointly Administered)
                          Debtors.
                                                                     Ref. Docket Nos. 9 and 160

                         NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT
                         OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

You are receiving this Notice of Proposed Assumption and Assignment of Executory Contracts and
Unexpired Leases (this “Notice of Assumption and Assignment”) because you may be a counterparty to a
contract or lease with Open Road Films, LLC, or one or more of its above-captioned affiliated debtors
(see footnote 1 below for a full listing of the debtors). Please read this Notice of Assumption and
Assignment (including Exhibit 1 attached hereto and any footnotes set forth therein) carefully as your
rights may be affected by the transactions described herein.

PLEASE TAKE NOTICE that, on October 9, 2018, the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) entered an order [Docket No. 160] (the “Bid Procedures Order”)2 approving
the Debtors’ Motion for Orders: (A)(I) Establishing Bid and Sale Procedures Relating to the Sale of
Substantially All of the Debtors’ Assets, (II) Authorizing the Debtors to Enter Into an Asset Purchase
Agreement with Stalking Horse Bidder, (III) Establishing and Approving Procedures Relating to the
Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases, Including Notice of
Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and (B)(I) Approving
the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Assumption, Assignment and Sale of
Certain Executory Contracts and Unexpired Leases, and (III) Granting Certain Related Relief [Docket No. 9]
(the “Bid Procedures Motion”), filed by Open Road Films, LLC and its affiliated debtors, as debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”). The Bid Procedures Motion
and Bid Procedures Order set forth certain procedures (the “Bid Procedures”) in connection with the sale of
substantially all of the Debtors’ assets (the “Sale Transaction”).

PLEASE TAKE FURTHER NOTICE that, pursuant to the Bid Procedures Order, the Bankruptcy Court,
among other things, approved a timeline for the marketing, auction, and sale of the assets (the “Assets”) of the
Debtors free and clear of all liens, claims, interests and encumbrances. The Debtors are parties to numerous
executory contracts and unexpired leases (each, a “Contract” and collectively, the “Contracts”). A list of the
Debtors’ Contracts is attached hereto as Exhibit 1. The sale of the Assets (the “Sale”) will include the
assumption, assignment and sale by the Debtors of certain of the Contracts to the successful purchaser of the
Assets.

1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road Films,
    LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff LLC (7304 Del.); Open
    Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The Debtors’ address is 2049 Century Park East,
    4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Bid Procedures
    Order.


01:23725971.4
                       Case 18-12012-LSS            Doc 172       Filed 10/12/18       Page 2 of 89

PLEASE TAKE FURTHER NOTICE that the hearing on the sale of the Assets (the “Sale Hearing”) before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, 824 North Market Street,
Wilmington, Delaware 19801, 6th Floor, Courtroom #2, has been set for November 9, 2018 at 10:00 a.m.
(Eastern Time).

PLEASE TAKE FURTHER NOTICE that Exhibit 1 attached to this Notice of Assumption and Assignment
sets forth the amounts, if any, based upon the Debtors’ books and records, that the Debtors assert are owed to
cure, pursuant to section 365 of the Bankruptcy Code, any defaults existing under the Contracts through the
anticipated date of the closing of the Sale Transaction.3 This number includes amounts that the Debtors assert
are (i) owed or accrued as of the Petition Date; and (ii) accrued or estimated to be accrued through and
including November 30, 2018. The inclusion of a Contract on Exhibit 1 does not mean that such Contract will
be assumed or assigned in connection with the Sale, or that the Debtors will make any cure payment in
connection with such Contract. The Debtors reserve all rights to amend this Notice of Assumption and
Assignment.

PLEASE TAKE FURTHER NOTICE that any objections to the assumption, assignment and sale of any
Contract identified in this Notice of Assumption and Assignment (except with respect to the adequate assurance
of future performance by the Qualified Bidder(s)), including to the cure amount set forth in Exhibit 1 to this
notice, must be in writing, filed with the Bankruptcy Court, and be actually received by the Objection Notice
Parties (as defined below) no later than November 2, 2018 at 4:00 p.m. (Eastern Time) (the “Assignment
and Cure Objection Deadline”). Any such objections must set forth the specific defaults under the Contract and
claim a specific monetary amount that differs from the cure amount, if any, specified by the Debtors. Other
than the cure amounts listed on Exhibit 1, the Debtors are not aware of any amounts owing, accrued, or
estimated to accrue through and including November 30, 2018 under the Contracts listed therein. If any party
believes that any additional amounts are owing, currently accrued, or estimated to accrue through and including
November 30, 2018 under any Contract included on Exhibit 1, such party must assert such claim in accordance
with the procedures set forth above by the Assignment and Cure Objection Deadline or be forever barred from
asserting such claim.

PLEASE TAKE FURTHER NOTICE that each non-Debtor party to any Contract that does not timely
file an objection by the Assignment and Cure Objection Deadline shall be forever barred from objecting
to the assignment, assumption and sale of the Contract and/or the cure amounts set forth in Exhibit 1
(except with respect to the adequate assurance of future performance by the Qualified Bidder(s)),
including, without limitation, the right to assert any additional cure or other amounts with respect to the
Contract arising or relating to any period prior to such assumption. The Debtors are not aware of any
amounts owing, accrued, or estimated to accrue through and including November 30, 2018 under any
Contract, other than defaults that will be cured by payment of cure amounts, if any, set forth on Exhibit
1 hereto. If any non-Debtor party fails to raise a timely objection, such non-Debtor party shall be barred
from raising such defaults against any person or entity and shall be deemed to have waived such default
for all purposes. The Debtors intend to request that the Bankruptcy Court order that any non-Debtor
party to any Contract that does not timely file an objection by the Assignment and Cure Objection
Deadline be bound by the applicable cure amount(s) set forth in Exhibit 1 regardless of any audit or
similar rights that may exist under the applicable Contract(s).



3
    Your receipt of this Notice of Assumption and Assignment does not constitute an admission by the Debtor that your agreement
    actually constitutes an executory contract or an unexpired lease under section 365 of the Bankruptcy Code, and the Debtors
    expressly reserve the right to challenge the status of any agreement.
                                                              2

01:23725971.4
                     Case 18-12012-LSS        Doc 172      Filed 10/12/18    Page 3 of 89

PLEASE TAKE FURTHER NOTICE that the Objection Notice Parties are: (i) Open Road Films, LLC, 2049
Century Park East, 4th Floor, Los Angeles, CA 90067, Attn: James Ellis, Email: jellis@tangmp.com; (ii) co-
counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars, 39th Floor, Los
Angeles, California 90067, Attn: Michael L. Tuchin, Esq. and Jonathan M, Weiss, Email:
mtuchin@ktbslaw.com and jweiss@ktbslaw.com; (iii) co-counsel for the Debtors, Young Conaway Stargatt &
Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Michael Nestor,
Esq. and Robert F. Poppiti, Jr., Esq., Email: mnestor@ycst.com and rpoppiti@ycst.com; (iv) counsel for the
Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn:
Robert J. Feinstein, Esq., Scott L. Hazan Esq., and Colin R. Robinson, Esq., Email: rfeinstein@pszjlaw.com,
shazan@pszjlaw.com, and crobinson@pszjlaw.com; (v) counsel for the Agent, Paul Hastings LLP, 200 Park
Avenue, New York, New York 10166, Attn: Andrew Tenzer, Esq., and Susan Williams, Esq., Email:
andrewtenzer@paulhastings.com and susanwilliams@paulhastings.com, and Ashby & Geddes, P.A., Attn: Bill
Bowden, Esq., Email: wbowden@ashbygeddes.com; (vi) counsel for the Stalking Horse Purchaser (if any);
(vii) counsel for certain guilds, Bush Gottlieb, a Law Corporation, 801 North Brand Boulevard, Suite 950,
Glendale, California, Attn: Joseph A. Kohanski, Esq., and David E. Ahdoot, Esq., Email:
kohanski@bushgottlieb.com and dahdoot@bushgottlieb.com, and (viii) the Office of the United States Trustee
for the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Linda
Richenderfer, Esq., Email: linda.richenderfer@usdoj.gov.

PLEASE TAKE FURTHER NOTICE that, if no objections are received by the Assignment and Cure
Objection Deadline, the cure amounts set forth in Exhibit 1 shall be binding upon the non-Debtor party to the
Contract for all purposes, and will constitute a final determination of total cure amounts required to be paid by
the Debtors in connection with the assumption and assignment of the Contract.

PLEASE TAKE FURTHER NOTICE that by no later than November 5, 2018, the Debtors shall file with the
Bankruptcy Court and serve via overnight mail on each counterparty to a Contract each Qualified Bidder’s
proposed adequate assurance of future performance as set forth in sections 365(b)(1)(C) and 365(b)(3) of the
Bankruptcy Code. Any objection by a counterparty solely to the proposed adequate assurance of future
performance by a Qualified Bidder (an “Adequate Assurance Objection”) must be filed and served on the
Objection Notice Parties no later than November 7, 2018 at 4:00 p.m. (Eastern Time).

PLEASE TAKE FURTHER NOTICE that any counterparty failing to timely file an Adequate Assurance
Objection shall be forever barred from objecting to the assumption of its Contract on the grounds of
adequate assurance of future performance.

PLEASE TAKE FURTHER NOTICE that if a timely objection is received and such objection cannot
otherwise be resolved by the parties, the Bankruptcy Court may hear such objection at the Sale Hearing or at a
later date set by the Court.

PLEASE TAKE FURTHER NOTICE that this Notice of Assumption and Assignment is subject to the fuller
terms and conditions of the Bid Procedures Motion and the Bid Procedures Order, with such Bid Procedures
Order controlling in the event of any conflict, and the Debtors encourage parties-in-interest to review such
documents in their entirety. Parties with questions regarding the proposed assumption, assignment and sale
procedures contained herein should contact the Debtors’ counsel, contact information for which is reflected
herein.

PLEASE TAKE FURTHER NOTICE that parties interested in receiving more information regarding the Sale
Transaction and/or copies of any related document, including the Bid Procedures Motion or the Bid Procedures
Order, may make a written request to: (i) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP,

                                                       3

01:23725971.4
                    Case 18-12012-LSS        Doc 172     Filed 10/12/18   Page 4 of 89

1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067, Attn: Jonathan M. Weiss, Esq., Email:
jweiss@ktbslaw.com; or (ii) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert F. Poppiti, Jr., Esq., Email:
rpoppiti@ycst.com. In addition, copies of the Bid Procedures Motion, the Bid Procedures Order and this Notice
of Assumption and Assignment are on file with the Clerk of the Bankruptcy Court, Third Floor, 824 Market
Street, Wilmington, Delaware 19801, and available for download on the dedicated website of the claims and
noticing agent for the Chapter 11 Cases, Donlin, Recano & Company, Inc., at
https://www.donlinrecano.com/Clients/orf/Index, by clicking on the tab “Sale Related Documents.” To the
extent that the Debtors enter into a Stalking Horse Agreement, the Stalking Horse Agreement and the Stalking
Horse Agreement Notice will also be available on the “Sale Related Documents” tab.

Dated: October 12, 2018                        /s/ Ian J. Bambrick
       Wilmington, Delaware                    Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253

                                               and

                                               Michael L. Tuchin, Esq.
                                               Jonathan M. Weiss, Esq.
                                               Sasha M. Gurvitz, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000
                                               Fax: (310) 407-9090

                                               Counsel to Debtors and Debtors in Possession




                                                     4

01:23725971.4
                Case 18-12012-LSS   Doc 172   Filed 10/12/18   Page 5 of 89



                                       Exhibit 1

                              Contracts and Cure Amounts




01:23725971.4
                                                     Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                 Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                 Page 6 of 89
                                                   Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                      Contract Information                                                                                                        Estimated accrual as of / between:
#           Contract Counterparty               Contract Type                                       Contract Description                                Film Title (If Applicable)            As of:       Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                             9/5/18           11/30/18           AMOUNT 
                                                                                                       Participations
1    Fifty Shades Productions, LLC       Acquisition Agreements        Amended And Restated Distribution Rights Acquisition and Financing Agreement  50 Shades Of Black               $                   0.00     $                   0.00     $                   0.00   
                                                                       dated June 17, 2015
2    Lakeshore Entertainment             Acquisition Agreements        Amended And Restated Lakeshore Entertainment/Open Road Production,            A.X.L.                           $                   0.00     $                   0.00     $                   0.00   
     Productions LLC,  Lakeshore                                       Financing And Distribution Agreement “Miles” dated April 6, 2016
     Entertainment Group LLC                                           Amendment No. 1 to Amended And Restated Lakeshore Entertainment/Open 
                                                                       Road Production, Financing And Distribution Agreement dated August 9, 2018


3    All I See Partners 2015  L.P.       Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated October 18, 2016 All I See Is You                $                   0.00     $                   0.00     $                   0.00   

4    Awesomeness Distribution, LLC       Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 13, 2016                    Before I Fall                  $         148,148.13   $                   0.00     $         148,148.13 
                                                                       Amendment #1 to Distribution Rights Acquisition Agreement dated April 14, 
                                                                       2017
5    Believe Film Partners, LLC          Acquisition Agreements        Distribution Rights Acquisition Agreement dated October 1, 2013                 Believe                        $         173,641.12   $                   0.00     $         173,641.12 
                                                                       Amendment #1 to Agreement dated December 11, 2013
6    Bleed For This, LLC                 Acquisition Agreements        Bleed for This Binding Term Sheet dated June 12, 2015                           Bleed For This                 $                   0.00     $                   0.00     $                   0.00   
                                                                       Bleed for This ‐ First Amendment dated January 13, 2016
7    Sous Chef, LLC                      Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 20, 2013                    Chef                           $         102,421.00   $           49,449.11   $         151,870.11 
                                                                       Amendment #1 to Agreement dated February 14, 2014
8    Good Films Enterprise, LLC          Acquisition Agreements        Production, Financing And Distribution Agreement dated November 4, 2016         City of Lies                   $                   0.00     $                   0.00     $                   0.00   
                                                                       Production, Financing And Distribution Agreement Side Letter dated November 
                                                                       4, 2016
                                                                       Amendment No. 1 to Production, Financing And Distribution Agreement Side 
                                                                       Letter dated October 12, 2017

9    IM Global Film Fund, LLC            Acquisition Agreements        Distribution Rights Acquisition Agreement dated December 16, 2016               Collide                        $         511,775.00   $           38,762.16   $         550,537.16 
                                                                       Amendment #1 to Distribution Rights Acquisition Agreement dated February, 
                                                                       2017
10   That's Dope, LLC                    Acquisition Agreements        Distribution Rights Acquisition Agreement dated January 24, 2015                Dope                           $                   0.00     $                   0.00     $                   0.00   
11   Exclusive Media Distribution, LLC   Acquisition Agreements        Distribution Rights Acquisition Agreement dated February 23, 2012               End Of Watch                   $         146,349.00   $           38,607.29   $         184,956.29 
                                                                       Subsequent Productions Agreement dated February 23, 2012
                                                                       Amendment #1 to Agreement dated May 11, 2012
12   GSP Fluffy Movie, LLC               Acquisition Agreements        Distribution Rights Acquisition Agreement dated November 4, 2013                Fluffy Movie, The              $                   0.00     $                   0.00     $                   0.00   
13   Amazon Content Services, LLC        Acquisition Agreements        Picture Deal Rider dated May 3, 2016                                            Gleason                        $                   0.00     $                   0.00     $                   0.00   
                                                                       Theatrical Master Agreement dated May 3, 2016
14   El Paso Productions, Inc. c/o       Acquisition Agreements        Agreement                                                                       Grey, The                      $         237,215.00   $           48,645.88   $         285,860.88 
     Stankevich ‐ Gochman, LLP (o/b/o 
     Liam Neeson)
15   LD Entertainment, LLC               Acquisition Agreements        LD Executed Distribution Rights Acquisition Agreement ‐ Grey, The dated         Grey, The                      $           45,944.00   $              9,421.78   $           55,365.78 
                                                                       September 6, 2011
                                                                       First Amendment to Distribution Rights Acquisition Agreement dated [?]

16   Endgame Releasing Company, LLC      Acquisition Agreements        Agreement                                                                       Gunman, The                    $         230,913.31   $              2,428.22   $         233,341.53 

17   Studiocanal, S.A.                   Acquisition Agreements        Binding Term Sheet dated April 30, 2014                                         Gunman, The                    $           37,943.00   $                 399.00   $           38,342.00 
                                                                       Addendum to Binding Term Sheet dated April 30, 2014
18   IM Global Film Fund, LLC            Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated July 2, 2013      Haunted House 2, A             $           26,509.99   $                   0.00     $           26,509.99 

19   Endgame Releasing Company, LLC      Acquisition Agreements        Agreement                                                                       Haunted House, A               $         197,938.85   $                   0.00     $         197,938.85 

20   Smart Ass Productions, LLC          Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated August 21, 2012   Haunted House, A               $              7,711.90   $                   0.00     $              7,711.90 
                                                                       Amendment #1 to Agreement dated January 14, 2013



                                                                                                            1
                                                      Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                  Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                                Page 7 of 89
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                             Estimated accrual as of / between:
#           Contract Counterparty                Contract Type                                        Contract Description                                 Film Title (If Applicable)              As of:        Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                 9/5/18                11/30/18                AMOUNT 
21   Outrun The Movie, LLC                Acquisition Agreements        Short‐Form Distribution Rights Acquisition Agreement dated January 11, 2012        Hit & Run                     $           26,372.00   $           24,700.36   $           51,072.36 
                                                                        First Amendment to Distribution Rights Acquisition Agreement

22   BBG Home Again, LLC                  Acquisition Agreements        Distribution Rights Acquisition Agreement dated September 20, 2016                 Home Again                    $      1,837,530.00   $         641,329.06   $      2,478,859.06 
                                                                        Amendment No. 1 to Distribution Rights Acquisition Agreement dated April 18, 
                                                                        2017
23   Homefront Productions, Inc.          Acquisition Agreements        Short‐Form Distribution Rights Acquisition Agreement dated Januaryn 7, 2013        Homefront                     $         148,645.00   $         269,429.23   $         418,074.23 

24   Host, The Film Holdings, LLC         Acquisition Agreements        Distribution Rights Acquisition Agreement dated July 1, 2011                       Host, The                     $           31,829.13   $                   0.00     $           31,829.13 
                                                                        Amendment #1 to Agreement dated December 4, 2012
25   SPEGS, LLC (f/s/o Stephenie Meyer)   Acquisition Agreements        Agreement                                                                          Host, The                     $           11,705.42   $                   0.00     $           11,705.42 

26   Hotel Artemis Limited                Acquisition Agreements        Distribution Rights Acquisition Agreement dated February 21, 2018                  Hotel Artemis                 $                   0.00     $                   0.00     $                   0.00   

27   Endgame Releasing Funding, LLC       Acquisition Agreements        Agreement                                                                        Jobs                            $           37,478.38   $              6,134.64   $           43,613.02 
28   The Jobs Film, LLC                   Acquisition Agreements        Amended and Restated Distribution Rights Acquisition and Financing  Agreement  Jobs                              $              3,799.00   $                 621.84   $              4,420.84 
                                                                        dated February 21, 2018
29   Omnilab Media Pty. Ltd.              Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 8, 2011                       Killer Elite                   $         612,627.44   $                   0.00     $         612,627.44 
                                                                        Second Amendment Distribution Rights Acquisition Agreement ‐ Killer Elite dated 
                                                                        September 2, 2011
30   Little Boy Production, LLC           Acquisition Agreements        Distribution Rights Acquisition Agreement dated June 2, 2014                     Little Boy                      $                   0.00     $                   0.00     $                   0.00   
31   Loft International NV                Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated August 14, 2014 Loft, The                          $         826,725.75   $         136,248.65   $         962,974.40 
                                                                        Amendment #1 to Agreement dated October 31, 2014
                                                                        Amendment #2 to Agreement dated December 16, 2014

32   Vrelonovama, LLC                     Acquisition Agreements        Distribution Rights Acquisition Agreement dated October 17, 2012                   Machete Kills                 $                   0.00     $                   0.00     $                   0.00   
33   Marshall Film, LLC                   Acquisition Agreements        Distribution Rights Acquisition Agreement dated March 14, 2016                     Marshall                      $                   0.00     $                   0.00     $                   0.00   
                                                                        Amendment No. 1 to Distribution Rights Acquisition Agreement dated 
                                                                        September 1, 2017
34   Dolphin Max Steel Holdings, LLC      Acquisition Agreements        Distribution Rights Acquisition Agreement dated August 12, 2016                    Max Steel                     $         591,496.08   $           66,424.18   $         657,920.26 
                                                                        Distribution Rights Acquisition Agreement Side Letter dated August 22, 2016
                                                                        Amendment to Distribution Rights Acquisition Agreement Side Letter dated 
                                                                        January 31, 2017

35   Midnight Sun, LLC                    Acquisition Agreements        Midnight Sun Binding Short Form Distribution Agreement dated October 6, 2016 Midnight Sun                        $                   0.00     $                   0.00     $                   0.00   
                                                                        Amendment No. 1 to Binding Short Form Distribution Agreement dated April 20, 
                                                                        2017
                                                                        Amendment No. 2 to Binding Short Form Distribution Agreement dated June 28, 
                                                                        2017

36   Mothers Movie, LLC                   Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated July 17, 2015        Mother's Day                  $                   0.00     $                   0.00     $                   0.00   

37   Bold Films Productions, LLC          Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 15, 2014                       Nightcrawler                  $                   0.00     $                   0.00     $                   0.00   
38   Redrover Co., Ltd.                   Acquisition Agreements        Distribution Rights Acquisition and Financing Agreement dated August 11, 2016      Nut Job 2, The                $         212,229.00   $           34,879.37   $         247,108.37 
                                                                        Amendment No.1 to Distribution Rights Acquisition and Financing Agreement 
                                                                        dated March 15, 2017

39   Endgame Releasing Company, LLC       Acquisition Agreements        Agreement                                                                          Nut Job, The                  $         899,369.90   $                   0.00     $         899,369.90 




                                                                                                              2
                                                         Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                              Page 8 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                        Estimated accrual as of / between:
#           Contract Counterparty                   Contract Type                                       Contract Description                              Film Title (If Applicable)              As of:       Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18               11/30/18                     AMOUNT 
40   Redrover Co., Ltd.                      Acquisition Agreements        Short Form Amended and Re‐stated Distribution Rights Acquisition and           Nut Job, The                  $         108,034.55   $                   0.00     $         108,034.55 
                                                                           Financing Agreement dated July 16, 2013
                                                                           First Amendment to Short Form Amended and Re‐stated Distribution Rights 
                                                                           Acquisition and Financing Agreement dated October 16, 2013
                                                                           Second Amendment to Short Form Amended and Re‐stated Distribution Rights 
                                                                           Acquisition and Financing Agreement dated October 27, 2013

41   Promise Distribution, LLC               Acquisition Agreements        Distribution Rights Acquisition Agreement dated December 9, 2016               Promise, The                  $      1,852,608.30   $                   0.00     $      1,852,608.30 
                                                                           Amendment #1 to Distribution Rights Acquisition Agreement dated April 18, 
                                                                           2017
42   Kasbah, LLC                             Acquisition Agreements        Distribution Rights Acquisition Agreement dated April 17, 2014                 Rock The Kasbah               $           17,927.00   $              3,699.17   $           21,626.17 
43   Odd Lot Pictures, LLC                   Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 8, 2014                    Rosewater                     $                   0.00     $                   0.00     $                   0.00   
44   DEA Productions, LLC                    Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 9, 2012                    Sabotage                      $           14,312.00   $              4,892.34   $           19,204.34 
                                                                           Amendment #1 to Agreement dated July 1, 2013
                                                                           Amendment #3 to Agreement dated April 24, 2014
45   Riverstone Pictures (Show Dogs)         Acquisition Agreements        Distribution Rights Acquisition Agreement dated November 3, 2016               Show Dogs                     $                   0.00     $                   0.00     $                   0.00   
     Limited                                                               International License Agreement dated November 3, 2016
46   Happy Pill Distribution, LLC            Acquisition Agreements        Distribution Rights Acquisition Agreement dated April 6, 2012                  Side Effects                  $           25,070.00   $              1,413.97   $           26,483.97 
47   Silent Hill 2 Films, Inc.               Acquisition Agreements        Distribution Rights Acquisition Agreement dated April 11, 2012                 Silent Hill                   $                   0.00     $                   0.00     $                   0.00   
                                                                           Subsequent Productions Agreement dated April 11, 2012
48   LD Entertainment, LLC                   Acquisition Agreements        Distribution Rights Acquisition Agreement dated July 15, 2011                  Silent House                  $           63,132.41   $           56,763.09   $         119,895.50 
49   OR Productions, LLC                     Acquisition Agreements        Production Financing Deal Memorandaum                                          Sleepless                     $                   0.00     $                   0.00     $                   0.00   
50   Sacha, Inc.                             Acquisition Agreements        Distribution Rights Acquisition Agreement dated January 13, 2015               Snowden                       $         186,286.30   $         513,735.57   $         700,021.87 
                                                                           Amendment to Distribution Rights Acquisition Agreement dated April 23, 2015
                                                                           Amendment #2 to Agreement dated February 18, 2016
                                                                           Amendment #3 to Agreement dated April 29, 2016

51   Redrover Co., Ltd.                      Acquisition Agreements        Distribution Rights Acquisition Agreement dated August 1, 2016                 Spark                         $         172,189.00   $           31,459.94   $         203,648.94 
                                                                           Amendment to Distribution Rights Acquisition Agreement dated June 1, 2017

52   Spotlight Film, LLC                     Acquisition Agreements        Distribution Rights Acquisition Agreement dated October 15, 2014               Spotlight                     $           42,582.00   $         166,887.21   $         209,469.21 
                                                                           Amendment No. 1 to Agreement Distribution Rights Acquisition Agreement 
                                                                           dated March 27, 2015
                                                                           Amendment No. 2 to Agreement Distribution Rights Acquisition Agreement 
                                                                           dated September 11, 2015
                                                                           Amendment No. 3 to Agreement Distribution Rights Acquisition Agreement 
                                                                           dated March 10, 2016
53   The Tank, LLC                           Acquisition Agreements        Distribution Rights Acquisition Agreement dated May 23, 2014                   Tank, The                     $                   0.00     $                   0.00     $                   0.00   
54   999 Holdings, LLC                       Acquisition Agreements        Amendment #1 to Agreement dated May 12, 2015                                   Triple Nine                   $           36,750.00   $         272,015.52   $         308,765.52 
                                                                                                               Residuals
55   Directors Guild of America              Assumption Agreements         Theatrical Distributor's Assumption Agreement dated July 29, 2015              50 Shades Of Black            $              2,986.47        $              1,209.57        $              4,196.04 
56   Screen Actors Guild                     Assumption Agreements         Distributor's Assumption Agreement Theatrical dated July 28, 2015              50 Shades Of Black            $              8,959.41        $              3,628.72        $           12,588.13 
57   Writers Guild of America                Assumption Agreements         Distributor's Assumption Agreement dated July 29, 2015                         50 Shades Of Black            $              2,986.47        $              1,209.57        $              4,196.04 
58   American Federation Of Musicians        Assumption Agreements         No Assumption Agreement                                                        50 Shades Of Black            $                   0.00       $                   0.00       $                   0.00   

59   International Alliance Of Theatrical    Assumption Agreements         No Assumption Agreement                                                        50 Shades Of Black            $           13,439.12   $              5,443.08   $           18,882.20 
     Stage Employees
60   Directors Guild of America              Assumption Agreements         Theatrical Distributor's Assumption Agreement dated November 8, 2016           A.X.L.                        $                   0.00     $                   0.00     $                   0.00   

61   Screen Actors Guild                     Assumption Agreements         Distributor's Assumption Agreement Theatrical dated November 10, 2016          A.X.L.                        $                   0.00     $                   0.00     $                   0.00   

62   Writers Guild of America                Assumption Agreements         No Assumption Agreement                                                        A.X.L.                        $                   0.00     $                   0.00     $                   0.00   
63   American Federation Of Musicians        Assumption Agreements         No Assumption Agreement                                                        A.X.L.                        $                   0.00     $                   0.00     $                   0.00   



                                                                                                                3
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                    Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                              Page 9 of 89
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                            Estimated accrual as of / between:
#           Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                               9/5/18                     11/30/18                     AMOUNT 
64   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        A.X.L.                        $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
65   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated August 29, 2017            All I See Is You              $              5,471.06        $                   30.54      $              5,501.60 
66   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        All I See Is You              $              7,821.67        $                   43.66      $              7,865.33 
67   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        All I See Is You              $              5,471.06        $                   30.54      $              5,501.60 
68   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        All I See Is You              $                   0.00       $                   0.00       $                   0.00   

69   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        All I See Is You              $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
70   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Before I Fall                 $                   0.00       $                   0.00       $                   0.00   
71   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Before I Fall                 $              3,559.19        $                   0.00       $              3,559.19 
72   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated October 27, 2016                      Before I Fall                 $              1,605.62        $                   0.00       $              1,605.62 
73   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Before I Fall                 $                   0.00       $                   0.00       $                   0.00   

74   International Alliance Of Theatrical  Assumption Agreements          No Assumption Agreement                                                        Before I Fall                 $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
75   Union Of British Columbia Performers Assumption Agreements           No Assumption Agreement                                                        Before I Fall                 $                   0.00     $                   0.00     $                   0.00   

76   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Believe                       $                   54.78      $                 691.48       $                 746.26 
77   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated August 23, 2013            Believe                       $                 164.34       $              2,074.45        $              2,238.79 
78   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Believe                       $                   0.00       $                   0.00       $                   0.00   
79   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Believe                       $                   0.00       $                   0.00       $                   0.00   

80   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Believe                       $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
81   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated September 9, 2015          Bleed For This                $                 457.52   $              6,753.39   $              7,210.91 

82   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated November 12, 2015          Bleed For This                $              1,372.55   $           20,260.19   $           21,632.74 

83   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated September 9, 2015                     Bleed For This                $                 457.52   $              6,753.39   $              7,210.91 
84   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Bleed For This                $                   0.00     $                   0.00     $                   0.00   

85   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Bleed For This                $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
86   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated September 18, 2014         Chef                          $              8,842.06   $              1,360.60   $           10,202.66 

87   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated July 1, 2013               Chef                          $           26,526.18   $              4,081.79   $           30,607.97 
88   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated September 16, 2014                    Chef                          $              8,842.06   $              1,360.60   $           10,202.66 
89   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Chef                          $                   0.00     $                   0.00     $                   0.00   

90   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Chef                          $           39,789.27   $              6,122.69   $           45,911.96 
     Stage Employees
91   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Collide                       $                   0.00       $                   0.00       $                   0.00   
92   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Collide                       $                 425.83       $                 165.37       $                 591.20 
93   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Collide                       $                 376.61       $                 146.25       $                 522.86 
94   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Collide                       $                   0.00       $                   0.00       $                   0.00   

95   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Collide                       $                   0.00     $                   0.00     $                   0.00   
     Stage Employees
96   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated January 8, 2016            Dope                          $              3,476.97        $              1,994.28        $              5,471.25 
97   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated January 8, 2016            Dope                          $           10,430.91          $              5,982.84        $           16,413.75 
98   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated January 8, 2016                       Dope                          $              3,476.97        $              1,994.28        $              5,471.25 
99   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Dope                          $                   0.00       $                   0.00       $                   0.00   



                                                                                                               4
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                            Page 10 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                         Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:        Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18                11/30/18                  AMOUNT 
100   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Dope                          $           15,646.36   $              8,974.27   $           24,620.63 
      Stage Employees
101   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Duck Duck Goose               $                   0.00       $                   0.00       $                   0.00   
102   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Duck Duck Goose               $                   0.00       $                   0.00       $                   0.00   
103   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Duck Duck Goose               $                   0.00       $                   0.00       $                   0.00   
104   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Duck Duck Goose               $                   0.00       $                   0.00       $                   0.00   

105   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Duck Duck Goose               $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
106   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated July 2, 2012               End Of Watch                  $              6,303.05        $              3,606.89        $              9,909.94 
107   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated July 2, 2012                          End Of Watch                  $           18,909.16          $           10,820.66          $           29,729.82 
108   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated July 2, 2012                          End Of Watch                  $              6,303.05        $              3,606.89        $              9,909.94 
109   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        End Of Watch                  $                   0.00       $                   0.00       $                   0.00   

110   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        End Of Watch                  $           28,363.74   $           16,230.99   $           44,594.73 
      Stage Employees
111   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Fluffy Movie, The             $                 365.16       $                   0.00       $                 365.16 
112   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated June 23, 2014              Fluffy Movie, The             $              1,095.47        $                   0.00       $              1,095.47 
113   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Fluffy Movie, The             $                   0.00       $                   0.00       $                   0.00   
114   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Fluffy Movie, The             $                   0.00       $                   0.00       $                   0.00   

115   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Fluffy Movie, The             $              1,643.20   $                   0.00     $              1,643.20 
      Stage Employees
116   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Gleason                       $                   0.00       $                   0.00       $                   0.00   
117   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Gleason                       $                   0.00       $                   0.00       $                   0.00   
118   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Gleason                       $                   0.00       $                   0.00       $                   0.00   
119   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Gleason                       $                   0.00       $                   0.00       $                   0.00   

120   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Gleason                       $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
121   Directors Guild of America              Assumption Agreements        Distributor's Assumption Agreement dated January 23, 2012                      Grey, The                     $              9,857.77        $              6,552.71        $           16,410.48 
122   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated January 23, 2012                      Grey, The                     $           16,744.80          $           11,130.69          $           27,875.49 
123   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated January 23, 2012                      Grey, The                     $              9,857.77        $              6,552.71        $           16,410.48 
124   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Grey, The                     $                   0.00       $                   0.00       $                   0.00   

125   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Grey, The                     $              3,145.12   $              2,090.64   $              5,235.76 
      Stage Employees
126   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Gunman, The                   $                   0.00       $                   0.00       $                   0.00   
127   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Gunman, The                   $                   47.83      $                 163.60       $                 211.43 
128   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Gunman, The                   $                   0.00       $                   0.00       $                   0.00   
129   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Gunman, The                   $                   0.00       $                   0.00       $                   0.00   

130   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Gunman, The                   $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
131   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Haunted House 2, A            $              3,930.60        $              2,040.79        $              5,971.39 
132   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated August 23, 2013                       Haunted House 2, A            $           11,791.79          $              6,122.39        $           17,914.18 
133   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Haunted House 2, A            $              3,930.60        $              2,040.79        $              5,971.39 
134   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Haunted House 2, A            $                   0.00       $                   0.00       $                   0.00   

135   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Haunted House 2, A            $           17,687.69   $              9,183.58   $           26,871.27 
      Stage Employees
136   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Haunted House, A              $              3,621.12   $              3,205.04   $              6,826.16 
137   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Haunted House, A              $           10,863.35   $              9,615.13   $           20,478.48 
138   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Haunted House, A              $              3,621.12   $              3,205.04   $              6,826.16 

                                                                                                                5
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                             Page 11 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                            Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18                     11/30/18                     AMOUNT 
139   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Haunted House, A              $                   0.00     $                   0.00     $                   0.00   

140   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Haunted House, A              $           16,295.03   $           14,422.70   $           30,717.73 
      Stage Employees
141   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated March 5, 2012              Hit & Run                     $              2,015.73        $              1,916.55        $              3,932.28 
142   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated March 5, 2012              Hit & Run                     $              6,047.20        $              5,749.64        $           11,796.84 
143   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated March 2, 2012                         Hit & Run                     $              2,015.73        $              1,916.55        $              3,932.28 
144   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Hit & Run                     $                   0.00       $                   0.00       $                   0.00   

145   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Hit & Run                     $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
146   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated October 11, 2016           Home Again                    $         145,704.00           $              5,035.97        $         150,739.97 
147   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated June 22, 2017              Home Again                    $         437,112.01           $           15,107.90          $         452,219.91 
148   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Home Again                    $         145,704.00           $              5,035.97        $         150,739.97 
149   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Home Again                    $                   0.00       $                   0.00       $                   0.00   

150   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Home Again                    $         655,668.01   $           22,661.85   $         678,329.86 
      Stage Employees
151   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Homefront                     $              4,946.97        $              2,387.13        $              7,334.10 
152   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Homefront                     $           14,840.90          $              7,161.40        $           22,002.30 
153   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Homefront                     $              4,946.97        $              2,387.13        $              7,334.10 
154   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Homefront                     $                   0.00       $                   0.00       $                   0.00   

155   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Homefront                     $              2,562.28   $              1,236.42   $              3,798.70 
      Stage Employees
156   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Host, The                     $              3,731.80        $                 429.60       $              4,161.40 
157   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Host, The                     $           11,195.40          $              1,288.80        $           12,484.20 
158   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Host, The                     $              3,731.80        $                 429.60       $              4,161.40 
159   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Host, The                     $                   0.00       $                   0.00       $                   0.00   

160   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Host, The                     $              8,858.36   $              1,019.77   $              9,878.13 
      Stage Employees
161   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated April 26, 2018             Hotel Artemis                 $                   0.00       $                   0.00       $                   0.00   
162   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated May 3, 2018                Hotel Artemis                 $                   0.00       $                   0.00       $                   0.00   
163   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated April 26, 2018                        Hotel Artemis                 $                   0.00       $                   0.00       $                   0.00   
164   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Hotel Artemis                 $                   0.00       $                   0.00       $                   0.00   

165   International Alliance Of Theatrical    Assumption Agreements        Distributor's Assumption Agreement dated August 24, 2018                       Hotel Artemis                 $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
166   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated April 11, 2014             Jobs                          $                 384.48       $                 327.91       $                 712.39 
167   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated April 9, 2014              Jobs                          $              1,153.43        $                 983.75       $              2,137.18 
168   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Jobs                          $                   0.00       $                   0.00       $                   0.00   
169   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Jobs                          $                   0.00       $                   0.00       $                   0.00   

170   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Jobs                          $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
171   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $                   0.00       $                   0.00       $                   0.00   
172   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $                   0.00       $                   0.00       $                   0.00   
173   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $                   0.00       $                   0.00       $                   0.00   
174   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $                   0.00       $                   0.00       $                   0.00   

175   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
176   Media Entertainment And Arts            Assumption Agreements        No Assumption Agreement                                                        Killer Elite                  $              3,683.06   $              2,340.15   $              6,023.21 
      Alliance
                                                                                                                6
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                             Page 12 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                            Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:            Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18                    11/30/18                  AMOUNT 
177   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Little Boy                    $                   54.19   $              1,263.26   $              1,317.45 
178   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated December 5, 2014           Little Boy                    $                 144.45   $              3,367.21   $              3,511.66 

179   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Little Boy                    $                   54.19   $              1,263.26   $              1,317.45 
180   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Little Boy                    $                   0.00     $                   0.00     $                   0.00   

181   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Little Boy                    $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
182   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated January 16, 2015           Loft, The                     $                 324.89       $                 578.40       $                 903.29 
183   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated January 14, 2015           Loft, The                     $                 914.43       $              1,627.96        $              2,542.39 
184   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Loft, The                     $                 324.89       $                 578.40       $                 903.29 
185   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Loft, The                     $                   0.00       $                   0.00       $                   0.00   

186   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Loft, The                     $                 282.61   $                 503.11   $                 785.72 
      Stage Employees
187   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Machete Kills                 $                   0.00       $                   0.00       $                   0.00   
188   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Machete Kills                 $              2,568.24        $              2,572.94        $              5,141.18 
189   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated April 23, 2014                        Machete Kills                 $                 856.08       $                 857.65       $              1,713.73 
190   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Machete Kills                 $                   0.00       $                   0.00       $                   0.00   

191   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Machete Kills                 $              3,852.36   $              3,859.41   $              7,711.77 
      Stage Employees
192   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated June 2, 2016               Marshall                      $           52,886.78          $                   0.00       $           52,886.78 
193   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated June 2, 2016               Marshall                      $         158,660.33           $                   0.00       $         158,660.33 
194   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated June 2, 2016                          Marshall                      $           52,886.78          $                   0.00       $           52,886.78 
195   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Marshall                      $                   0.00       $                   0.00       $                   0.00   

196   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Marshall                      $           85,486.19   $                   0.00     $           85,486.19 
      Stage Employees
197   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Max Steel                     $                 968.80       $              5,189.58        $              6,158.38 
198   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Max Steel                     $              2,906.39        $           15,568.75          $           18,475.14 
199   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Max Steel                     $                 968.80       $              5,189.58        $              6,158.38 
200   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Max Steel                     $                   0.00       $                   0.00       $                   0.00   

201   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Max Steel                     $                 863.20   $              4,623.92   $              5,487.12 
      Stage Employees
202   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Midnight Sun                  $                   88.32      $           23,360.19          $           23,448.51 
203   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated October 11, 2016           Midnight Sun                  $                 191.63       $           50,682.26          $           50,873.89 
204   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated October 11, 2016                      Midnight Sun                  $                   88.32      $           23,360.19          $           23,448.51 
205   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Midnight Sun                  $                   0.00       $                   0.00       $                   0.00   

206   International Alliance Of Theatrical  Assumption Agreements          No Assumption Agreement                                                        Midnight Sun                  $                   67.41   $           17,828.49   $           17,895.90 
      Stage Employees
207   Union Of British Columbia Performers Assumption Agreements           No Assumption Agreement                                                        Midnight Sun                  $                   0.00     $                   0.00     $                   0.00   

208   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated July 27, 2015              Mother's Day                  $           37,332.26          $              4,864.12        $           42,196.38 
209   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Mother's Day                  $         111,996.79           $           14,592.34          $         126,589.13 
210   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Mother's Day                  $           37,332.26          $              4,864.12        $           42,196.38 
211   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Mother's Day                  $                   0.00       $                   0.00       $                   0.00   

212   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Mother's Day                  $           62,427.01   $              8,133.77   $           70,560.78 
      Stage Employees
213   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated December 19, 2014          Nightcrawler                  $              5,952.07   $              1,038.64   $              6,990.71 

214   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Nightcrawler                  $           17,856.20   $              3,115.92   $           20,972.12 
                                                                                                                7
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                             Page 13 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                            Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18                     11/30/18                     AMOUNT 
215   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Nightcrawler                  $              5,952.07   $              1,038.64   $              6,990.71 
216   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Nightcrawler                  $                   0.00     $                   0.00     $                   0.00   

217   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Nightcrawler                  $           26,784.30   $              4,673.88   $           31,458.18 
      Stage Employees
218   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Nut Job 2, The                $                   0.00       $                   0.00       $                   0.00   
219   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated July 24, 2017                         Nut Job 2, The                $         142,560.39           $           28,281.34          $         170,841.73 
220   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated December 13, 2017                     Nut Job 2, The                $                   0.00       $                   0.00       $                   0.00   
221   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Nut Job 2, The                $                   0.00       $                   0.00       $                   0.00   

222   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Nut Job 2, The                $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
223   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Nut Job, The                  $                   0.00       $                   0.00       $                   0.00   
224   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated September 2, 2013                     Nut Job, The                  $           16,319.12          $           76,213.97          $           92,533.09 
225   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Nut Job, The                  $                   0.00       $                   0.00       $                   0.00   
226   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Nut Job, The                  $                   0.00       $                   0.00       $                   0.00   

227   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Nut Job, The                  $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
228   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated March 10, 2017             Promise, The                  $           18,774.80          $                   28.09      $           18,802.89 
229   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated March 10, 2017             Promise, The                  $           29,896.99          $                   44.74      $           29,941.73 
230   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated March 10, 2017                        Promise, The                  $           18,774.80          $                   28.09      $           18,802.89 
231   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Promise, The                  $                   0.00       $                   0.00       $                   0.00   

232   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Promise, The                  $           12,326.60   $                   18.44   $           12,345.04 
      Stage Employees
233   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated June 5, 2014               Rock The Kasbah               $              1,493.32        $                 301.37       $              1,794.69 
234   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated May 12, 2014               Rock The Kasbah               $              3,173.61        $                 640.46       $              3,814.07 
235   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated June 5, 2014                          Rock The Kasbah               $              1,493.32        $                 301.37       $              1,794.69 
236   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Rock The Kasbah               $                   0.00       $                   0.00       $                   0.00   

237   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Rock The Kasbah               $              1,791.54   $                 361.55   $              2,153.09 
      Stage Employees
238   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated November 21, 2014          Rosewater                     $                     5.88   $              2,235.42   $              2,241.30 

239   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement Theatrical dated August 1, 2014             Rosewater                     $                     6.05   $              2,300.92   $              2,306.97 
240   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated November 6, 2014                      Rosewater                     $                     5.88   $              2,235.42   $              2,241.30 
241   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Rosewater                     $                   0.00     $                   0.00     $                   0.00   

242   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Rosewater                     $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
243   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated October 10, 2012           Sabotage                      $              4,354.09        $                 582.79       $              4,936.88 
244   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Sabotage                      $           13,062.28          $              1,748.37        $           14,810.65 
245   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Sabotage                      $              4,354.09        $                 582.79       $              4,936.88 
246   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Sabotage                      $                   0.00       $                   0.00       $                   0.00   

247   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Sabotage                      $              6,299.29   $                 843.15   $              7,142.44 
      Stage Employees
248   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Show Dogs                     $                   0.00       $           50,484.13          $           50,484.13 
249   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Show Dogs                     $                   0.00       $           97,205.17          $           97,205.17 
250   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated March 13, 2018                        Show Dogs                     $                   0.00       $           50,484.13          $           50,484.13 
251   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Show Dogs                     $                   0.00       $                   0.00       $                   0.00   

252   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Show Dogs                     $                   0.00     $           27,261.43   $           27,261.43 
      Stage Employees
                                                                                                                8
                                                        Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                     Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                              Page 14 of 89
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                            Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:           Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                9/5/18                   11/30/18                   AMOUNT 
253   Directors Guild of America              Assumption Agreements        Distributor's Assumption Agreement dated May 25, 2012                          Side Effects                  $              1,061.91   $              1,024.54   $              2,086.45 
254   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated May 16, 2013                          Side Effects                  $              3,185.72   $              3,073.64   $              6,259.36 
255   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Side Effects                  $              1,061.91   $              1,024.54   $              2,086.45 
256   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Side Effects                  $                 848.57   $                 829.20   $              1,677.77 

257   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Side Effects                  $                 317.46   $                 306.30   $                 623.76 
      Stage Employees
258   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $                   0.00       $                   0.00       $                   0.00   
259   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $              1,420.65        $                 373.53       $              1,794.18 
260   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $                   0.00       $                   0.00       $                   0.00   
261   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $                   0.00       $                   0.00       $                   0.00   

262   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
263   Alliance of Canadian Cinema,            Assumption Agreements        No Assumption Agreement                                                        Silent Hill                   $              1,390.68   $                   0.00     $              1,390.68 
      Television and Radio Artists
264   Directors Guild of America              Assumption Agreements        Distributor's Assumption Agreement dated January 23, 2012                      Silent House                  $                   31.54      $                 395.94       $                 427.48 
265   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Silent House                  $                   94.61      $              1,187.84        $              1,282.45 
266   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated January 23, 2012                      Silent House                  $                   31.54      $                 395.94       $                 427.48 
267   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Silent House                  $                   0.00       $                   0.00       $                   0.00   

268   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Silent House                  $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
269   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Sleepless                     $              2,584.79        $                   0.00       $              2,584.79 
270   Screen Actors Guild                     Assumption Agreements        Bond Intercreditor Agreement dated January 4, 2017                             Sleepless                     $              7,754.37        $                   0.00       $              7,754.37 
271   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Sleepless                     $              2,584.79        $                   0.00       $              2,584.79 
272   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Sleepless                     $                   0.00       $                   0.00       $                   0.00   

273   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Sleepless                     $              5,170.22   $                   0.00     $              5,170.22 
      Stage Employees
274   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated February 12, 2015          Snowden                       $           24,521.01          $                 247.52       $           24,768.53 
275   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Snowden                       $           58,409.34          $                 589.60       $           58,998.94 
276   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated February 12, 2015                     Snowden                       $           24,521.01          $                 247.52       $           24,768.53 
277   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Snowden                       $                   0.00       $                   0.00       $                   0.00   

278   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Snowden                       $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
279   Directors Guild of America              Assumption Agreements        No Assumption Agreement                                                        Spark                         $                   0.00       $                   0.00       $                   0.00   
280   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Spark                         $              1,474.38        $              2,241.74        $              3,716.12 
281   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Spark                         $                   0.00       $                   0.00       $                   0.00   
282   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Spark                         $                   0.00       $                   0.00       $                   0.00   

283   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Spark                         $                   0.00     $                   0.00     $                   0.00   
      Stage Employees
284   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated November 12, 2014          Spotlight                     $              1,071.92   $              2,732.30   $              3,804.22 

285   Screen Actors Guild                     Assumption Agreements        No Assumption Agreement                                                        Spotlight                     $              2,786.14   $              7,101.79   $              9,887.93 
286   Writers Guild of America                Assumption Agreements        No Assumption Agreement                                                        Spotlight                     $              1,071.92   $              2,732.30   $              3,804.22 
287   American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Spotlight                     $                   0.00     $                   0.00     $                   0.00   

288   International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Spotlight                     $                 552.31   $              1,407.82   $              1,960.13 
      Stage Employees
289   Directors Guild of America              Assumption Agreements        Theatrical Distributor's Assumption Agreement dated May 19, 2014               Triple Nine                   $              3,750.92   $              7,760.75   $           11,511.67 
290   Screen Actors Guild                     Assumption Agreements        Distributor's Assumption Agreement dated May 19, 2014                          Triple Nine                   $           11,252.77   $           23,282.25   $           34,535.02 
291   Writers Guild of America                Assumption Agreements        Distributor's Assumption Agreement dated May 19, 2014                          Triple Nine                   $              3,750.92   $              7,760.75   $           11,511.67 
                                                                                                                9
                                                              Case 18-12012-LSS       Doc 172 Filed 10/12/18
                                                                           Contract Cure Notice:  Schedule 1 ‐ P&R Schedule                            Page 15 of 89
                                                             Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                                Contract Information                                                                                                            Estimated accrual as of / between:
     #             Contract Counterparty                   Contract Type                                      Contract Description                              Film Title (If Applicable)              As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                                      9/5/18                     11/30/18                     AMOUNT 
    292     American Federation Of Musicians        Assumption Agreements        No Assumption Agreement                                                        Triple Nine                   $                   0.00     $                   0.00     $                   0.00   

    293     International Alliance Of Theatrical    Assumption Agreements        No Assumption Agreement                                                        Triple Nine                   $              5,727.10   $           11,849.50   $           17,576.60 
            Stage Employees

Note: 

9/5/18 Amounts: Estimated cure amounts as of 9/5/18 reflect amounts in the participation and residuals statements calculated through June 30, 2018 plus the Debtors’ good faith estimate of 
additional amounts accrued through and including September 5, 2018 based on cash receipts. The amounts are presented on an accrual basis, and represent amounts accrued or estimated to 
be accrued during such time period regardless of when the amounts would ordinarily come payable.

Accrued 9/6/18 ‐ 11/30/18 Amounts: Estimated cure costs as of 11/30/18 include the Debtors’ good faith estimates of the participation and residual amounts that would accrue between 9/6/18 
and 11/30/18 based on actual and projected cash receipts.  The amounts are presented on an accrual basis, and represent amounts accrued or estimated to be accrued during such time period 
regardless of when the amounts would ordinarily come payable.  These estimates do not assume any participation or residual amounts for this contract are paid during the bankruptcy prior to 
11/30/18.  To the extent amounts are paid during the bankruptcy through 11/30/18, such payments would directly reduce these estimated amounts.

This notice is not an admission by the Debtors as to the existence of any contract or lease or as to whether any of the contracts or leases set forth herein are actually executory or unexpired. 
 Each contract and lease listed herein includes any and all modifications, amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement, 
instrument, or other document that in any manner affects such contract or lease, without regard to whether such agreement, instrument, or other document is also listed herein.




                                                                                                                     10
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 16 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                     Estimated accrual as of / between:
#           Contract Counterparty                    Contract Type                                          Contract Description                                 Film Title (If             As of:       Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)               9/5/18           11/30/18           AMOUNT 
                                                                                             Parties with Known Cure Amounts
1    42 West, LLC                         AP Vendors ‐ Other                    SOW dated May 23,2018                                                                               $           63,501.91   $                   0.00     $           63,501.91 
2    5 Alarm Music                        AP Vendors ‐ Music                    Non‐Exclusive Synchronization/Master Use License Agreement dated July 26,                           $              4,500.00   $                   0.00     $              4,500.00 
                                                                                2017
3    ADP Screening & Selection Services   AP Vendors ‐ Other                    Agreement                                                                                           $                   29.16   $                   0.00     $                   29.16 

4    ADR Services, Inc.                   AP Vendors ‐ Other                    Agreement                                                                                           $              2,250.00   $                   0.00     $              2,250.00 
5    Adstream North America, Inc.         AP Vendors ‐ Other                    Agreement                                                                                           $           69,821.00   $                   0.00     $           69,821.00 

6    Adweek, LLC                          AP Vendors ‐ Other                    Agreement                                                                                           $           23,000.00   $                   0.00     $           23,000.00 
7    Alamo Drafthouse Cinema Littleton    AP Vendors ‐ Other                    Agreement                                                                                           $           62,300.00   $                   0.00     $           62,300.00 

8    Alexa Platt                          AP Vendors ‐ Other                    Agreement                                                                                           $                   85.35   $                   0.00     $                   85.35 
9    Alexis James Thomakos                AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 22,                             $                 900.00   $                   0.00     $                 900.00 
                                                                                2018
10   Alexis James Thomakos                AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 21,                             $           21,880.00   $                   0.00     $           21,880.00 
                                                                                2018
11   Alibi Music L.P.                     AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 25,                             $                 500.00   $                   0.00     $                 500.00 
                                                                                2018
12   Alibi Music L.P.                     AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 21,                             $              1,000.00   $                   0.00     $              1,000.00 
                                                                                2018
13   Allied Integrated Marketing          AP Vendors ‐ Other                    Scope of Work Agreeement dated April 23, 2013                                                       $         548,339.64   $                   0.00     $         548,339.64 
14   Allyson Spiegelman Management        AP Vendors ‐ Other                    Agreement                                                                                           $                 400.00   $                   0.00     $                 400.00 

15   AMC Theatres                         AP Vendors ‐ Other                    Theatrical Marketing Support Services Agreement dated August 4, 2017                                $         533,265.00   $                   0.00     $         533,265.00 

16   Andrew Thomas PR, Inc.               AP Vendors ‐ Other                    Agreement                                                                                           $           15,000.00   $                   0.00     $           15,000.00 

17   Andrews International, LLC           AP Vendors ‐ Other                    Agreement                                                                                           $                 849.50       $                   0.00       $                 849.50 
18   Angelika Schubert dba Celestine      AP Vendors ‐ Other                    Agreement                                                                                           $              6,150.00        $                   0.00       $              6,150.00 
19   Arbela Technologies Corp             AP Vendors ‐ Asset                    Agreement                                                                                           $              5,735.00        $                   0.00       $              5,735.00 
20   Art Department LA, Inc.              AP Vendors ‐ Other                    Agreement                                                                                           $              1,200.00        $                   0.00       $              1,200.00 
21   Associated Production Music, LLC     AP Vendors ‐ Music                    APM Synchronization and Master Use License Dated May 15, 2017                                       $                   0.00       $                   0.00       $                   0.00   
22   Atlas Cinemas Great Lakes            AP Vendors ‐ Other                    Agreement                                                                                           $              1,400.00        $                   0.00       $              1,400.00 
23   Audio Brewery, LLC                   AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 2,                              $              1,200.00        $                   0.00       $              1,200.00 
                                                                                2018
24   Audiomachine                         AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 27,                           $              8,000.00   $                   0.00     $              8,000.00 
                                                                                2018
25   Audiomachine                         AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 27,                           $                 500.00   $                   0.00     $                 500.00 
                                                                                2018
26   Avalon Transportation, LLC           AP Vendors ‐ Other                    Agreement                                                                                           $           14,468.91          $                   0.00       $           14,468.91 
27   Bank Robber Music, LLC               AP Vendors ‐ Music                    Master Use License Agreement dated April 16, 2018                                                   $           55,000.00          $                   0.00       $           55,000.00 
28   Bella Thorne                         AP Vendors ‐ Other                    Agreement                                                                                           $                 496.04       $                   0.00       $                 496.04 
29   Big Picture Entertainment            AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated May 1, 2013                                           $           71,962.50          $                   0.00       $           71,962.50 
30   Big Visual Group                     AP Vendors ‐ Other                    Agreement                                                                                           $              2,914.42        $                   0.00       $              2,914.42 
31   Blacked Out Fiction, LLC             AP Vendors ‐ Other                    Agreement                                                                                           $         100,000.00           $                   0.00       $         100,000.00 
32   BLT Communications                   AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated May 1, 2013                                           $         332,976.38           $                   0.00       $         332,976.38 
33   BMG Rights Management (US), LLC      AP Vendors ‐ Music                    Music Composition Synchronization‐Use License Agreement dated May 21,                               $           37,500.00          $                   0.00       $           37,500.00 
                                                                                2018
34   BMG Rights Management (US), LLC      AP Vendors ‐ Music                    Music Composition Synchronization‐Use License Agreement dated February                              $           19,998.00   $                   0.00     $           19,998.00 
                                                                                13, 2018
35   Bond Creative, LLC                   AP Vendors ‐ Other                    Agreement                                                                                           $         109,609.44           $                   0.00       $         109,609.44 
36   Boutique Publicity, Inc.             AP Vendors ‐ Other                    Agreement                                                                                           $           15,806.45          $                   0.00       $           15,806.45 
37   Box Office Analyst, LLC              AP Vendors ‐ Other                    Agreement                                                                                           $              1,300.00        $                   0.00       $              1,300.00 
38   Brainerd Entertainment, LLC          AP Vendors ‐ Other                    Agreement                                                                                           $                 225.00       $                   0.00       $                 225.00 
                                                                                                            11
                                                          Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 17 of 89
                                                                      Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                         Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                            Contract Information                                                                                                           Estimated accrual as of / between:
#           Contract Counterparty                         Contract Type                                          Contract Description                                 Film Title (If               As of:           Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                9/5/18                   11/30/18                     AMOUNT 
39   Branched Chain, Inc.                      AP Vendors ‐ Other                    Agreement                                                                                           $              5,459.50   $                   0.00     $              5,459.50 
40   Brigade Marketing, LLC                    AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated October 25, 2016                                      $         116,625.00   $                   0.00     $         116,625.00 
41   British Bulldog, LLC                      AP Vendors ‐ Other                    Agreement                                                                                           $              2,000.00   $                   0.00     $              2,000.00 
42   Buddha Jones                              AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated May 1, 2013                                           $           93,875.00   $                   0.00     $           93,875.00 
43   Captions, Inc.                            AP Vendors ‐ Other                    Agreement                                                                                           $                 227.50   $                   0.00     $                 227.50 
44   Cardinal Communications USA, Inc.         AP Vendors ‐ Other                    Agreement                                                                                           $              3,100.00   $                   0.00     $              3,100.00 

45   Career Group, Inc.                        AP Vendors ‐ Other                    Agreement                                                                                           $           13,788.19   $                   0.00     $           13,788.19 

46   CDW, LLC                                  AP Vendors ‐ Other                    Agreement                                                                                           $              6,890.33       $                   0.00       $              6,890.33 
47   Celebrity Footage                         AP Vendors ‐ Other                    Agreement                                                                                           $              3,950.00       $                   0.00       $              3,950.00 
48   Centre Cinemas, LLC                       AP Vendors ‐ Other                    Agreement                                                                                           $                   67.40     $                   0.00       $                   67.40 
49   Charles Christopher, Inc.                 AP Vendors ‐ Other                    Agreement                                                                                           $              3,276.00       $                   0.00       $              3,276.00 
50   Charles Fiorello dba Kabukimagic          AP Vendors ‐ Other                    Agreement                                                                                           $              1,300.00       $                   0.00       $              1,300.00 
51   Chinese Theatres, LLC                     AP Vendors ‐ Other                    Agreement                                                                                           $              3,500.00       $                   0.00       $              3,500.00 
52   Christie Digital Systems USA, Inc.        AP Vendors ‐ Other                    Digital Cinema Deployment Agreement dated March 8, 2012                                             $           62,460.00         $                   0.00       $           62,460.00 
53   Cinedigm Digital Funding Phase 1, LLC     AP Vendors ‐ Other                    Cinedigm Letter Agreement (Show Dogs ‐ Hotel Artemis) dated April 24, 2018                          $         450,575.00          $                   0.00       $         450,575.00 

54   Cinedigm Phase 2 Digital Cinema           AP Vendors ‐ Other                    Letter Agreement (Show Dogs ‐ Hotel Artemis) dated April 24, 2018                                   $         840,942.50   $                   0.00     $         840,942.50 
     Corp.                                                                           Caribbean VPF agreement dated May 29, 2018
55   Cinemark USA                              AP Vendors ‐ Other                    Agreement                                                                                           $              5,237.50       $                   0.00       $              5,237.50 
56   CineVizion, LLC                           AP Vendors ‐ Asset                    Agreement                                                                                           $         198,725.25          $                   0.00       $         198,725.25 
57   Cloutier Remix                            AP Vendors ‐ Other                    Agreement                                                                                           $              2,700.00       $                   0.00       $              2,700.00 
58   Coca Cola Refreshments                    AP Vendors ‐ Other                    Agreement                                                                                           $                 160.04      $                   0.00       $                 160.04 
59   CompuMark                                 AP Vendors ‐ Other                    Agreement                                                                                           $              1,250.00       $                   0.00       $              1,250.00 
60   Cozy Touring, Inc.                        AP Vendors ‐ Other                    Agreement                                                                                           $              4,320.00       $                   0.00       $              4,320.00 
61   Crasher Tunes                             AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 25,                             $                 750.00      $                   0.00       $                 750.00 
                                                                                     2018
62   Creative Impact Agency                    AP Vendors ‐ Other                    Agreement                                                                                           $              2,400.00   $                   0.00     $              2,400.00 
63   Creative Soundscapes, Inc.                AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 25,                             $                 800.00   $                   0.00     $                 800.00 
                                                                                     2018
64   Creative Vision Graphics, Inc.            AP Vendors ‐ Other                    Agreement                                                                                           $              1,743.88   $                   0.00     $              1,743.88 
65   CT Corporation                            AP Vendors ‐ Other                    Agreement                                                                                           $                 899.00   $                   0.00     $                 899.00 

66   Dan Klusman dba ShowTime                  AP Vendors ‐ Other                    Agreement                                                                                           $                 200.00   $                   0.00     $                 200.00 

67   David Friedman                            AP Vendors ‐ Other                    Agreement                                                                                           $           16,000.00   $                   0.00     $           16,000.00 
68   David Luong                               AP Vendors ‐ Other                    Agreement                                                                                           $              1,740.00   $                   0.00     $              1,740.00 
69   De Lage Landen                            AP Vendors ‐ Other                    Agreement                                                                                           $              9,131.79   $                   0.00     $              9,131.79 

70   Delancey Street Foundation                AP Vendors ‐ Other                    Agreement                                                                                           $                 542.50   $                   0.00     $                 542.50 
71   Deluxe Digital Cinema, Inc.               AP Vendors ‐ Asset                    Distribution and Other Services Agreement dated June 16, 2015                                       $           42,929.50   $                   0.00     $           42,929.50 
72   Deluxe Media Creative Services, Inc.      AP Vendors ‐ Asset                    Agreement                                                                                           $           13,000.00   $                   0.00     $           13,000.00 

73   Deluxe MediaVu                            AP Vendors ‐ Asset                    Agreement                                                                                           $           12,000.00         $                   0.00       $           12,000.00 
74   Deluxe Toronto, Ltd.                      AP Vendors ‐ Asset                    Agreement                                                                                           $                   99.44     $                   0.00       $                   99.44 
75   Dew Beauty, LLC                           AP Vendors ‐ Other                    Agreement                                                                                           $              3,000.00       $                   0.00       $              3,000.00 
76   DHS Associates                            AP Vendors ‐ Other                    Agreement                                                                                           $                 700.60      $                   0.00       $                 700.60 
77   Digital Cinema Distribution Coalition,    AP Vendors ‐ Other                    Services Agreement dated October 23, 2013                                                           $         250,417.50          $                   0.00       $         250,417.50 
     LLC
78   Digital Media Management, Inc.            AP Vendors ‐ Other                    Agreement                                                                                           $              3,000.00       $                   0.00       $              3,000.00 
79   Directors Guild of America                AP Vendors ‐ Other                    Agreement                                                                                           $                 500.00      $                   0.00       $                 500.00 
80   Discovery.com, LLC                        AP Vendors ‐ Other                    Agreement                                                                                           $           10,000.00         $                   0.00       $           10,000.00 
81   Dolby Laboratories, Inc.                  AP Vendors ‐ Other                    Agreement                                                                                           $              6,375.00       $                   0.00       $              6,375.00 

                                                                                                                 12
                                                        Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 18 of 89
                                                                    Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                        Estimated accrual as of / between:
#            Contract Counterparty                      Contract Type                                          Contract Description                                 Film Title (If               As of:        Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                    Applicable)                9/5/18                11/30/18                     AMOUNT 
82    Domino Publishing Company Limited AP Vendors ‐ Music                         License Agreement dated  April 27, 2018                                                             $           55,000.00   $                   0.00     $           55,000.00 

83    DVS InteleStream                       AP Vendors ‐ Other                    Agreement                                                                                           $              6,500.00       $                   0.00       $              6,500.00 
84    Eclipse Advertising, Inc.              AP Vendors ‐ Other                    Agreement                                                                                           $           28,000.00         $                   0.00       $           28,000.00 
85    EFTPS.gov                              AP Vendors ‐ Other                    Agreement                                                                                           $           64,673.00         $                   0.00       $           64,673.00 
86    Eli Thomas                             AP Vendors ‐ Other                    Agreement                                                                                           $              1,500.00       $                   0.00       $              1,500.00 
87    Emagine Royal Oak & Star Lanes         AP Vendors ‐ Other                    Agreement                                                                                           $                 383.04      $                   0.00       $                 383.04 
88    EMI Entertainment World, Inc.          AP Vendors ‐ Music                    Synchronization License Agreement dated June 29, 2018                                               $           54,687.50         $                   0.00       $           54,687.50 
89    Entertainment Data Oracle, Inc.        AP Vendors ‐ Other                    Subscription and Data Access Order dated May 10, 2016                                               $           22,629.00         $                   0.00       $           22,629.00 
90    Entertainment Partners                 AP Vendors ‐ Other                    ACA Services Agreement dated September 15, 2015                                                     $                   50.00     $                   0.00       $                   50.00 
91    Envision Cinemas Bar & Grille          AP Vendors ‐ Other                    Agreement                                                                                           $                 750.00      $                   0.00       $                 750.00 
92    Erwin Penland, LLC                     AP Vendors ‐ Other                    Project Master Services Agreement dated March 22, 2018                                              $         280,520.94          $                   0.00       $         280,520.94 
                                                                                   SOW (Hotel Artemis Social Marketing Support) dated March 22, 2018
                                                                                   SOW (City of Lies Social Marketing Support) dated March 30, 2018
                                                                                   SOW (The Silence Social Marketing Support) dated March 30, 2018
93    ESPN, Inc.                             AP Vendors ‐ Other                    Agreement                                                                                           $         265,000.00   $                   0.00     $         265,000.00 
94    Eurofins Digital Media Services, LLC   AP Vendors ‐ Other                    Agreement                                                                                           $              5,990.00   $                   0.00     $              5,990.00 

95    Exacta Services, Inc.                  AP Vendors ‐ Other                    Agreement                                                                                           $              9,266.00   $                   0.00     $              9,266.00 
96    Exclusive Artists Management, Inc.     AP Vendors ‐ Other                    Agreement                                                                                           $              4,750.00   $                   0.00     $              4,750.00 

97    Fatts UK LTD                           AP Vendors ‐ Other                    Agreement                                                                                           $                 325.41   $                   0.00     $                 325.41 

98    Film Solutions, LLC                    AP Vendors ‐ Other                    Agreement                                                                                           $              2,163.75   $                   0.00     $              2,163.75 
99    FilmTrack, Inc.                        AP Vendors ‐ Asset                    Software as a Service Agreement dated July 1, 2014                                                  $              3,545.46   $                   0.00     $              3,545.46 
                                                                                   Amendment No.1 to the Software as a Service Agreement dated August 22, 
                                                                                   2014
100   Fisherman Labs, LLC                    AP Vendors ‐ Other                    Master Services Agreement dated April 30, 2018                                                      $           25,000.00   $                   0.00     $           25,000.00 
101   Fizziology, LLC                        AP Vendors ‐ Other                    Agreement                                                                                           $           22,250.00   $                   0.00     $           22,250.00 

102   Flo & Eddie, Inc.                      AP Vendors ‐ Music                    Master Use License Agreement dated May 16, 2018                                                     $           22,500.00         $                   0.00       $           22,500.00 
103   Fons Pr, Inc.                          AP Vendors ‐ Other                    Agreement                                                                                           $                 422.98      $                   0.00       $                 422.98 
104   Forward Artists, LLC                   AP Vendors ‐ Other                    Agreement                                                                                           $              1,200.00       $                   0.00       $              1,200.00 
105   Foto‐Kem, Inc.                         AP Vendors ‐ Asset                    Addendum to Standard Terms and Conditions dated September 28, 2012                                  $                 244.52      $                   0.00       $                 244.52 

106   Four Seasons Hotel                     AP Vendors ‐ Other                    Agreement                                                                                           $         106,085.72          $                   0.00       $         106,085.72 
107   Four Star Entertainment                AP Vendors ‐ Other                    Agreement                                                                                           $                 600.00      $                   0.00       $                 600.00 
108   Framework Studio, LLC                  AP Vendors ‐ Other                    Agreement                                                                                           $           11,800.00         $                   0.00       $           11,800.00 
109   Fridley Theatres                       AP Vendors ‐ Other                    Agreement                                                                                           $                 400.00      $                   0.00       $                 400.00 
110   Fullscreen, Inc.                       AP Vendors ‐ Other                    Services Agreement dated March 26, 2018                                                             $           45,000.00         $                   0.00       $           45,000.00 
111   FUSION LOGISTICS                       AP Vendors ‐ Other                    Agreement                                                                                           $                 183.58      $                   0.00       $                 183.58 
112   Gaston Nunes                           AP Vendors ‐ Other                    Agreement                                                                                           $              1,500.00       $                   0.00       $              1,500.00 
113   GDC Digital Cinema Network (USA),      AP Vendors ‐ Other                    Digital Cinema Deployment Agreement dated August 22, 2011                                           $         391,628.00          $                   0.00       $         391,628.00 
      LLC
114   Gerrit Kinkel Productions, LLC         AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 27,                           $              7,650.00   $                   0.00     $              7,650.00 
                                                                                   2018
115   Giaronomo Productions, Inc.            AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated August 19, 2014                                       $         450,337.50   $                   0.00     $         450,337.50 
116   Glaser Weil Fink Howard Avchen &       AP Vendors ‐ Other                    Agreement                                                                                           $           18,082.50   $                   0.00     $           18,082.50 
      Shapiro, LLP
117   Global Entertainment Security, Inc.    AP Vendors ‐ Other                    Agreement                                                                                           $           22,419.79   $                   0.00     $           22,419.79 

118   Golden Star Technology                 AP Vendors ‐ Other                    Agreement                                                                                           $              3,214.53   $                   0.00     $              3,214.53 
119   Grand Slam Music, Inc.                 AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 2,                              $                 500.00   $                   0.00     $                 500.00 
                                                                                   2018
120   Grand Slam Music, Inc.                 AP Vendors ‐ Other                    Agreement                                                                                           $           10,000.00   $                   0.00     $           10,000.00 
                                                                                                               13
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 19 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                           Estimated accrual as of / between:
#            Contract Counterparty                   Contract Type                                          Contract Description                                 Film Title (If               As of:           Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)                9/5/18                   11/30/18                     AMOUNT 
121   Granite Productions, Inc.           AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated March 7,                            $                 750.00   $                   0.00     $                 750.00 
                                                                                2018
122   Green Cube, Inc.                    AP Vendors ‐ Other                    Agreement                                                                                           $              1,250.00   $                   0.00     $              1,250.00 
123   GRNLR                               AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 2,                              $              2,000.00   $                   0.00     $              2,000.00 
                                                                                2018
124   Harkins Reel Deals, LLC             AP Vendors ‐ Other                    Agreement                                                                                           $           41,331.00   $                   0.00     $           41,331.00 
125   Henrik Anton Knudsen, Jr.           AP Vendors ‐ Other                    Agreement                                                                                           $              8,500.00   $                   0.00     $              8,500.00 
126   Hi‐Finesse Music & Sound, LLC       AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated June 15,                            $                 500.00   $                   0.00     $                 500.00 
                                                                                2018
127   Howling Entertainment, LLC          AP Vendors ‐ Music                    Music Licensing Form dated May 31, 2018                                                             $                 500.00      $                   0.00       $                 500.00 
128   I/D Public Relations                AP Vendors ‐ Other                    Agreement                                                                                           $           15,638.08         $                   0.00       $           15,638.08 
129   Ipswitch, Inc.                      AP Vendors ‐ Other                    Agreement                                                                                           $                 966.90      $                   0.00       $                 966.90 
130   Iron Mountain                       AP Vendors ‐ Asset                    Pricing Schedule for Order Modification: LiveVault Service dated September 7,                       $              8,554.26       $                   0.00       $              8,554.26 
                                                                                2012
                                                                                Customer Agreement dated June 16, 2016
131   iSpot.tv, Inc.                      AP Vendors ‐ Other                    Enterprise License Agreement dated February 7, 2018                                                 $           48,750.00         $                   0.00       $           48,750.00 
132   J Blair Group                       AP Vendors ‐ Other                    Agreement                                                                                           $              2,275.00       $                   0.00       $              2,275.00 
133   JED ROOT, Inc.                      AP Vendors ‐ Other                    Agreement                                                                                           $              1,254.00       $                   0.00       $              1,254.00 
134   Jensen's Sound Generations, LLC     AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 16,                           $           13,625.00         $                   0.00       $           13,625.00 
                                                                                2018
                                                                                Combined Synchronization and Master Use License Agreement dated May 16, 
                                                                                2018
135   Jim Evans Studio, LLC               AP Vendors ‐ Other                    Agreement                                                                                           $           20,000.00         $                   0.00       $           20,000.00 
136   Jim Ferguson                        AP Vendors ‐ Other                    Agreement                                                                                           $                   52.00     $                   0.00       $                   52.00 
137   Junket Productions, Inc.            AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated May 1, 2013                                           $           55,654.25         $                   0.00       $           55,654.25 
138   Kasima, LLC                         AP Vendors ‐ Other                    Agreement                                                                                           $      1,699,149.00           $                   0.00       $      1,699,149.00 
139   Kathleen Liddy dba Flylingual       AP Vendors ‐ Other                    Agreement                                                                                           $              8,500.00       $                   0.00       $              8,500.00 
140   Kathy Santiago                      AP Vendors ‐ Other                    Agreement                                                                                           $              5,000.00       $                   0.00       $              5,000.00 
141   Ken Barboza Associates, Inc.        AP Vendors ‐ Other                    Agreement                                                                                           $                 150.00      $                   0.00       $                 150.00 
142   Kerasotes Showplace Theatres, LLC   AP Vendors ‐ Other                    Agreement                                                                                           $              1,000.00       $                   0.00       $              1,000.00 

143   KNF Productions, Inc.               AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated March 7,                            $                 300.00   $                   0.00     $                 300.00 
                                                                                2018
144   KNF Productions, Inc.               AP Vendors ‐ Other                    Agreement                                                                                           $              5,000.00       $                   0.00       $              5,000.00 
145   Le Studio Photography               AP Vendors ‐ Other                    Agreement                                                                                           $           10,350.00         $                   0.00       $           10,350.00 
146   Ledcom, Inc.                        AP Vendors ‐ Other                    Agreement                                                                                           $                 404.75      $                   0.00       $                 404.75 
147   Leopold, Petrich & Smith            AP Vendors ‐ Other                    Agreement                                                                                           $                 500.00      $                   0.00       $                 500.00 
148   Light Iron Digital, LLC             AP Vendors ‐ Asset                    Agreement                                                                                           $           38,387.00         $                   0.00       $           38,387.00 
149   Lisa Taback Consulting, Inc.        AP Vendors ‐ Other                    Agreement                                                                                           $         163,154.47          $                   0.00       $         163,154.47 
150   Listen First Media                  AP Vendors ‐ Other                    Executive Summary ‐ Services, Fees and Term dated January 2, 2018                                   $           34,500.00         $                   0.00       $           34,500.00 
151   Lithographix, Inc.                  AP Vendors ‐ Other                    Agreement                                                                                           $         185,493.00          $                   0.00       $         185,493.00 
152   Little Dragon Productions           AP Vendors ‐ Other                    Agreement                                                                                           $              2,925.00       $                   0.00       $              2,925.00 


153   Make it Rain, LLC                   AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 27,                           $              7,500.00   $                   0.00     $              7,500.00 
                                                                                2018
154   Malco Theatres, Inc.                AP Vendors ‐ Other                    Agreement                                                                                           $                 600.00   $                   0.00     $                 600.00 

155   Marcus Theatres Corporation         AP Vendors ‐ Other                    Agreement                                                                                           $              1,439.20   $                   0.00     $              1,439.20 
156   Mark Monitor, Inc.                  AP Vendors ‐ Other                    Master Services Agreement dated April 27, 2015                                                      $           46,585.16   $                   0.00     $           46,585.16 
                                                                                Addendum No.1 to SOW No.1 dated December 23, 2015
                                                                                Addendum No.2 to SOW No.1 dated December 21, 2016
                                                                                Addendum No.3 to SOW No.1 dated December 18, 2017
                                                                                Addendum No.4 to SOW No.1 dated May 22, 2018
157   Market Force Information, Inc.      AP Vendors ‐ Other                    Agreement                                                                                           $              1,278.00   $                   0.00     $              1,278.00 
                                                                                                            14
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 20 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                           Estimated accrual as of / between:
#            Contract Counterparty                       Contract Type                                          Contract Description                                 Film Title (If               As of:           Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                   11/30/18                     AMOUNT 
158   MarketCast, LLC                         AP Vendors ‐ Other                    Agreement                                                                                           $         185,555.00   $                   0.00     $         185,555.00 
159   Martell Sound                           AP Vendors ‐ Other                    Agreement                                                                                           $           26,000.00   $                   0.00     $           26,000.00 
160   Massive Noise Machine                   AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 25,                             $                 500.00   $                   0.00     $                 500.00 
                                                                                    2018
161   Massive Noise Machine                   AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 21,                             $              1,000.00   $                   0.00     $              1,000.00 
                                                                                    2018
162   Media Chain, Ltd.                       AP Vendors ‐ Other                    Terms and Conditions dated May 2, 2018                                                              $           12,500.00   $                   0.00     $           12,500.00 

163   Media Storm, LLC                        AP Vendors ‐ Other                    Agency Agreement dated August 15, 2011                                                              $         124,826.22   $                   0.00     $         124,826.22 
                                                                                    SOW 3 dated April 1, 2015
                                                                                    Amendment 3 to SOW 3 dated May 31, 2015
164   Megaplex Theatres                       AP Vendors ‐ Other                    Agreement                                                                                           $                 800.00      $                   0.00       $                 800.00 
165   MJR Digital Cinemas                     AP Vendors ‐ Other                    Agreement                                                                                           $              1,650.00       $                   0.00       $              1,650.00 
166   Mocean Pictures, LLC                    AP Vendors ‐ Other                    Standard Terms and Conditions ‐ Vendors dated May 1, 2013                                           $         109,394.03          $                   0.00       $         109,394.03 
167   Montage Music, LLC                      AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 25,                             $                 500.00      $                   0.00       $                 500.00 
                                                                                    2018
168   Movie Mogul, Inc.                       AP Vendors ‐ Other                    Agreement                                                                                           $           13,000.00   $                   0.00     $           13,000.00 
169   Moving Image Technologies               AP Vendors ‐ Other                    Service Agreement dated July 1, 2016                                                                $              1,485.00   $                   0.00     $              1,485.00 
170   Music Plugger, Inc.                     AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated                                     $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 21, 2016
171   Nancy Jay Malosky                       AP Vendors ‐ Other                    Agreement                                                                                           $                   77.09     $                   0.00       $                   77.09 
172   Natasha Lyonne                          AP Vendors ‐ Other                    Agreement                                                                                           $                   66.00     $                   0.00       $                   66.00 
173   National Amusements                     AP Vendors ‐ Other                    Agreement                                                                                           $              1,150.00       $                   0.00       $              1,150.00 
174   National Research Group, Inc.           AP Vendors ‐ Other                    NRG License Agreement For NRG Theatrical Film Tracking Data And Services                            $         313,450.00          $                   0.00       $         313,450.00 
                                                                                    dated January 29, 2018
175   Nazy Meknat                             AP Vendors ‐ Other                    Agreement                                                                                           $           10,000.00   $                   0.00     $           10,000.00 

176   Northgate Cinema, Inc.                  AP Vendors ‐ Other                    Agreement                                                                                           $                 700.00      $                   0.00       $                 700.00 
177   Officia Imaging, Inc. dba Office1       AP Vendors ‐ Other                    Agreement                                                                                           $              1,880.28       $                   0.00       $              1,880.28 
178   Olson Visual                            AP Vendors ‐ Other                    Agreement                                                                                           $           51,247.50         $                   0.00       $           51,247.50 
179   Options for Life Foundation             AP Vendors ‐ Other                    Agreement                                                                                           $              4,000.00       $                   0.00       $              4,000.00 
180   Pacific Cinemas Corporation/Arclight    AP Vendors ‐ Other                    Agreement                                                                                           $              3,250.00       $                   0.00       $              3,250.00 
      Cinema
181   Pacific Design Center 1, LLC            AP Vendors ‐ Other                    Agreement                                                                                           $              1,500.00   $                   0.00     $              1,500.00 

182   Picture Head, LLC                       AP Vendors ‐ Asset                    Agreement                                                                                           $         199,540.00          $                   0.00       $         199,540.00 
183   Pitney Bowes                            AP Vendors ‐ Other                    Agreement                                                                                           $                 176.95      $                   0.00       $                 176.95 
184   Pixelogic Media Partners, LLC.          AP Vendors ‐ Asset                    Agreement                                                                                           $           36,552.00         $                   0.00       $           36,552.00 
185   Platt Media Advisors                    AP Vendors ‐ Other                    Agreement                                                                                           $           21,331.02         $                   0.00       $           21,331.02 
186   PMK‐BNC                                 AP Vendors ‐ Other                    Agreement                                                                                           $                 250.00      $                   0.00       $                 250.00 
187   Post Haste Digital                      AP Vendors ‐ Other                    Agreement                                                                                           $              2,679.00       $                   0.00       $              2,679.00 
188   Powster, Ltd.                           AP Vendors ‐ Other                    Platform Agreement dated April 10, 2018                                                             $              3,000.00       $                   0.00       $              3,000.00 

189   Preferred Security & Investigations,    AP Vendors ‐ Other                    Agreement                                                                                           $                 489.94   $                   0.00     $                 489.94 
      Inc.
190   Promoshop                               AP Vendors ‐ Other                    Agreement                                                                                           $           55,990.77   $                   0.00     $           55,990.77 
191   Pusher, LLC                             AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 16,                           $           45,000.00   $                   0.00     $           45,000.00 
                                                                                    2018
                                                                                    Combined Synchronization and Master Use License Agreement dated May 10, 
                                                                                    2018
192   PXL Bros, LLC                           AP Vendors ‐ Asset                    Agreement                                                                                           $         332,250.00   $                   0.00     $         332,250.00 
193   RealD, Inc.                             AP Vendors ‐ Other                    Co‐Marketing SOW dated August 7, 2012                                                               $              3,546.00   $                   0.00     $              3,546.00 
                                                                                    Master Co‐Marketing Agreement dated August 7, 2012
194   Reboot Corporation                      AP Vendors ‐ Other                    Client Agreement dated February 13, 2012                                                            $              8,770.00   $                   0.00     $              8,770.00 

                                                                                                                15
                                                        Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 21 of 89
                                                                    Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                       Estimated accrual as of / between:
#            Contract Counterparty                      Contract Type                                          Contract Description                                 Film Title (If               As of:       Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                    Applicable)                9/5/18               11/30/18                     AMOUNT 
195   Regal Cinemas, Inc.                    AP Vendors ‐ Other                    Theatrical Marketing Support Services Agreement dated August 4, 2017                                $         196,988.64   $                   0.00     $         196,988.64 

196   Rentrak Corporation & Subsidiaries     AP Vendors ‐ Other                    Box Office Essentials Service Agreement dated June 1, 2011                                          $           97,249.98   $                   0.00     $           97,249.98 
                                                                                   Amendment dated August 1, 2017
197   Rhino Entertainment                    AP Vendors ‐ Music                    Sound Recording Synchronization License dated May 16, 2018                                          $         125,000.00   $                   0.00     $         125,000.00 
                                                                                   Sound Recording Synchronization License dated March 23, 2018
198   Rhino Entertainment                    AP Vendors ‐ Music                    Sound Recording Synchronization License dated May 23, 2018                                          $         175,000.00         $                   0.00       $         175,000.00 
199   Riptide Music, Inc.                    AP Vendors ‐ Music                    Agreement                                                                                           $              6,000.00      $                   0.00       $              6,000.00 
200   Rob Niki                               AP Vendors ‐ Other                    Agreement                                                                                           $                 900.00     $                   0.00       $                 900.00 
201   Romin, Inc.                            AP Vendors ‐ Other                    CinemaScore Subscription Agreement dated April 1, 2018                                              $           12,500.00        $                   0.00       $           12,500.00 
202   Route 66 Movie Theater                 AP Vendors ‐ Other                    Agreement                                                                                           $                 626.36     $                   0.00       $                 626.36 
203   Ruth Fernandez                         AP Vendors ‐ Other                    Agreement                                                                                           $              2,250.00      $                   0.00       $              2,250.00 
204   Samuel Marquis                         AP Vendors ‐ Other                    Agreement                                                                                           $                 164.61     $                   0.00       $                 164.61 
205   Scion Three Music, LLC                 AP Vendors ‐ Music                    Synchronization License Agreement dated May 21, 2018                                                $           21,875.00        $                   0.00       $           21,875.00 
206   Scott Feinberg                         AP Vendors ‐ Other                    Agreement                                                                                           $                 500.00     $                   0.00       $                 500.00 
207   Scott Mantz                            AP Vendors ‐ Other                    Agreement                                                                                           $              1,000.00      $                   0.00       $              1,000.00 

208   Scrabble Ventures, LLC                 AP Vendors ‐ Other                    Digital Cinema Deployment Agreement dated January 17, 2014                                          $           19,775.00        $                   0.00       $           19,775.00 
209   Screen Engine, LLC                     AP Vendors ‐ Other                    Agreement                                                                                           $           46,255.76        $                   0.00       $           46,255.76 
210   Screening Services Group               AP Vendors ‐ Other                    Agreement                                                                                           $           10,431.00        $                   0.00       $           10,431.00 
211   See Management, Inc.                   AP Vendors ‐ Other                    Agreement                                                                                           $              2,090.00      $                   0.00       $              2,090.00 
212   Sencit Music, LLC                      AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 21,                             $              1,950.00      $                   0.00       $              1,950.00 
                                                                                   2018
213   Sencit Music, LLC                      AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated May 21,                             $                 650.00   $                   0.00     $                 650.00 
                                                                                   2018
214   Shadik Technologies                    AP Vendors ‐ Asset                    Agreement                                                                                           $           18,742.49        $                   0.00       $           18,742.49 
215   Shawn Edwards                          AP Vendors ‐ Other                    Agreement                                                                                           $                 250.00     $                   0.00       $                 250.00 
216   Sheriff Production, Inc.               AP Vendors ‐ Other                    Agreement                                                                                           $           55,000.00        $                   0.00       $           55,000.00 
217   Shoreline, A Law Corporation           AP Vendors ‐ Other                    Agreement                                                                                           $           28,207.38        $                   0.00       $           28,207.38 
218   Silentco, Inc.                         AP Vendors ‐ Other                    Agreement                                                                                           $              3,293.36      $                   0.00       $              3,293.36 
219   Silver Cinemas Acquisition Co dba      AP Vendors ‐ Other                    Agreement                                                                                           $              1,850.00      $                   0.00       $              1,850.00 
      Landmark Theatres
220   Sindee Levin                           AP Vendors ‐ Music                    Agreement                                                                                           $              8,750.00      $                   0.00       $              8,750.00 
221   Social Rewards, Inc.                   AP Vendors ‐ Other                    Agreement                                                                                           $           11,000.00        $                   0.00       $           11,000.00 
222   Sonic Symphony Productions             AP Vendors ‐ Other                    Agreement                                                                                           $                 900.00     $                   0.00       $                 900.00 
223   Sony Electronics, Inc.                 AP Vendors ‐ Other                    Digital Cinema Agreement dated January 11, 2012                                                     $         266,970.00         $                   0.00       $         266,970.00 
224   SONY Pictures                          AP Vendors ‐ Other                    Agreement                                                                                           $              2,010.00      $                   0.00       $              2,010.00 

225   Sony/ATV Music Publishing, Inc. dba    AP Vendors ‐ Music                    License Agreement dated April 25, 2018                                                              $           22,500.00   $                   0.00     $           22,500.00 
      Extreme Group Holdings, LLC
226   Sony/ATV Music Publishing, Inc. dba    AP Vendors ‐ Music                    License Agreement dated Juy 2, 2018                                                                 $              7,500.00   $                   0.00     $              7,500.00 
      Extreme Group Holdings, LLC
227   Southern Music Publishing              AP Vendors ‐ Music                    Music Synchronization License dated April 27, 2018                                                  $              7,500.00      $                   0.00       $              7,500.00 
228   Stampede Post Productions, Inc.        AP Vendors ‐ Asset                    Agreement                                                                                           $         209,005.00         $                   0.00       $         209,005.00 
229   Staples Business Advantage             AP Vendors ‐ Other                    Agreement                                                                                           $                 965.40     $                   0.00       $                 965.40 
230   StarPix, Ltd.                          AP Vendors ‐ Other                    Agreement                                                                                           $              1,500.00      $                   0.00       $              1,500.00 
231   Starworks Artists                      AP Vendors ‐ Other                    Agreement                                                                                           $              9,775.18      $                   0.00       $              9,775.18 
232   Studio Movie Grill Holdings, LLC       AP Vendors ‐ Other                    Agreement                                                                                           $              1,281.00      $                   0.00       $              1,281.00 
233   Swisher Productions, LLC               AP Vendors ‐ Other                    Agreement                                                                                           $         371,468.94         $                   0.00       $         371,468.94 
234   Synchronic, LLC                        AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 27,                           $              9,300.00      $                   0.00       $              9,300.00 
                                                                                   2018
                                                                                   Combined Synchronization and Master Use License Agreement dated May 25, 
                                                                                   2018
                                                                                   Combined Synchronization and Master Use License Agreement dated April 16, 
                                                                                   2018
                                                                                                               16
                                                          Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 22 of 89
                                                                      Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                         Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                            Contract Information                                                                                                           Estimated accrual as of / between:
#            Contract Counterparty                         Contract Type                                         Contract Description                                 Film Title (If               As of:           Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                9/5/18                   11/30/18                     AMOUNT 
235   Synchronic, LLC                          AP Vendors ‐ Other                    Agreement                                                                                           $                 300.00   $                   0.00     $                 300.00 
236   TACK Artist Group, LLC                   AP Vendors ‐ Other                    Agreement                                                                                           $              1,940.00   $                   0.00     $              1,940.00 
237   Telepacific Corp dba TPx                 AP Vendors ‐ Asset                    Agreement                                                                                           $              1,406.21   $                   0.00     $              1,406.21 
      Communications
238   The Clapback, Inc.                       AP Vendors ‐ Other                    Agreement                                                                                           $           11,250.00   $                   0.00     $           11,250.00 
239   The Hit House, LLC                       AP Vendors ‐ Music                    Combined Synchronization and Master Use License Agreement dated April 16,                           $           20,000.00   $                   0.00     $           20,000.00 
                                                                                     2018
240   The Hurwitz Entertainment Company AP Vendors ‐ Other                           Agreement                                                                                           $                 842.00   $                   0.00     $                 842.00 

241   The Motion Picture Club Foundation AP Vendors ‐ Other                          Agreement                                                                                           $              1,475.00   $                   0.00     $              1,475.00 

242   The Only Agency, Inc.                    AP Vendors ‐ Other                    Agreement                                                                                           $              1,000.00      $                   0.00       $              1,000.00 
243   The Refinery                             AP Vendors ‐ Other                    Agreement                                                                                           $           24,478.58        $                   0.00       $           24,478.58 
244   The Wall Group LA, LLC                   AP Vendors ‐ Other                    Agreement                                                                                           $           40,342.50        $                   0.00       $           40,342.50 
245   ticktBox Enterprises, LLC                AP Vendors ‐ Other                    Agreement                                                                                           $           19,775.00        $                   0.00       $           19,775.00 
246   Tivoli Enterprises, Inc. dba Classic     AP Vendors ‐ Other                    Agreement                                                                                           $                 400.00     $                   0.00       $                 400.00 
      Cinemas
247   Tracey Mattingly, LLC                    AP Vendors ‐ Other                    Agreement                                                                                           $                 150.00   $                   0.00     $                 150.00 
248   Trailer Park, Inc.                       AP Vendors ‐ Asset                    Agreement                                                                                           $         237,414.79   $                   0.00     $         237,414.79 
249   Transamerica Financial Life Insurance    AP Vendors ‐ Other                    Agreement                                                                                           $              2,323.77   $                   0.00     $              2,323.77 
      Agency
250   Twentieth Century Fox Film               AP Vendors ‐ Other                    Agreement                                                                                           $                 458.54   $                   0.00     $                 458.54 
      Corporation
251   United States Treasury                   AP Vendors ‐ Other                    Agreement                                                                                           $                 181.64   $                   0.00     $                 181.64 

252   Universal Music Corp.                    AP Vendors ‐ Music                    Motion Picture Trailer Synchronization Rights License dated May 16, 2018                            $           30,000.00   $                   0.00     $           30,000.00 

253   Universal Music Enterprises              AP Vendors ‐ Music                    Letter Licensing Agreement dated May 2, 2018                                                        $           85,000.00   $                   0.00     $           85,000.00 
254   Variety Boys & Girls Club                AP Vendors ‐ Other                    Agreement                                                                                           $              3,000.00   $                   0.00     $              3,000.00 
255   Variety‐The Children's Charity of        AP Vendors ‐ Other                    Agreement                                                                                           $                 575.00   $                   0.00     $                 575.00 
      Southern California
256   Veena Crownholm                          AP Vendors ‐ Other                    Agreement                                                                                           $              2,000.00      $                   0.00       $              2,000.00 
257   Veritas Technologies, LLC                AP Vendors ‐ Asset                    Agreement                                                                                           $                 189.00     $                   0.00       $                 189.00 
258   VeriTES                                  AP Vendors ‐ Other                    Agreement                                                                                           $           27,990.00        $                   0.00       $           27,990.00 
259   Victor Orly Consulting                   AP Vendors ‐ Other                    Agreement                                                                                           $              1,757.50      $                   0.00       $              1,757.50 
260   Vision Media Management &                AP Vendors ‐ Asset                    Marketing Services Agreement dated November 4, 2015                                                 $         195,811.36         $                   0.00       $         195,811.36 
      Fulfillment                                                                    Terms and Conditions of Business dated May 5, 2015
261   Volfoni, Inc.                            AP Vendors ‐ Other                    Agreement                                                                                           $              1,312.85   $                   0.00     $              1,312.85 
262   Warner/Chappell Music, Inc.              AP Vendors ‐ Music                    Trailer Synchronization License Agreement dated May 11, 2018                                        $           39,499.50   $                   0.00     $           39,499.50 
                                                                                     Synchronization and Master Recording License Agreement dated May 15, 2018
                                                                                     Trailer Synchronization License Agreement dated January 30, 2017

263   Warner/Chappell Music, Inc.              AP Vendors ‐ Music                    Synchronization License Agreement dated May 21, 2018                                                $           10,938.00   $                   0.00     $           10,938.00 
264   Webedia Entertainment, LLC               AP Vendors ‐ Other                    SaaS License Agreement dated March 21, 2018                                                         $           15,000.00   $                   0.00     $           15,000.00 
265   West LA Storage, LLC d/b/a Self          AP Vendors ‐ Other                    Rental Agreement dated January 4, 2013                                                              $                 483.00   $                   0.00     $                 483.00 
      Storage 1
266   Will Rogers Motion Picture Pioneers      AP Vendors ‐ Other                    Agreement                                                                                           $              4,250.00   $                   0.00     $              4,250.00 
      Foundation
267   Worldwide Express                        AP Vendors ‐ Other                    Agreement                                                                                           $                 103.49   $                   0.00     $                 103.49 
268   Zachary Bilgore                          AP Vendors ‐ Other                    Agreement                                                                                           $                   37.50   $                   0.00     $                   37.50 
269   ZD Prods, Inc.                           AP Vendors ‐ Other                    Agreement                                                                                           $                 400.00   $                   0.00     $                 400.00 
                                                                                                Parties without Known Cure Amounts
270   "A" Side Music, LLC d/b/a Modern         Music License                         Synchronized License Agreement  dated June 8,2015                             Dope                  $                   0.00     $                   0.00     $                   0.00   
      Works Music Publishing o/b/o 
      Rubber Band Music (BMI)
                                                                                                                 17
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 23 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                               Estimated accrual as of / between:
#            Contract Counterparty                    Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                     11/30/18                     AMOUNT 
271   "A" Side Music, LLC d/b/a Modern    Music License                         Synchronization License dated March 31,2017                                       Spark                 $                   0.00     $                   0.00     $                   0.00   
      Works Publishing o/b/o Bad Candy 
      Music (ASCAP)
272   615 Music Library, LLC              Music License                         Synchronization and Master Recording License dated August 19,2013                 Jobs                  $                   0.00     $                   0.00     $                   0.00   
273   615 Music Library, LLC              Music License                         Synchronization and Master Recording License dated January 11,2018                Midnight Sun          $                   0.00     $                   0.00     $                   0.00   
274   A&E Television Networks, LLC        Exploitation Agreements               License Agreement ‐ "End of Watch", "Triple Nine", "Sabotage" and                 Various               $                   0.00     $                   0.00     $                   0.00   
                                                                                "Nightcrawler" dated September 12,2016
275   A&E Television Networks, LLC        Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated March 23,2017                  Various               $                   0.00     $                   0.00     $                   0.00   
276   A&E Television Networks, LLC and    Exploitation Agreements               Letter of Acknolwgedment ‐ License Agreement ‐ "Triple Nine" and                  Various               $                   0.00     $                   0.00     $                   0.00   
      Elevation Pictures Corp.                                                  "Nightcrawler" dated September 12,2016
277   A&E Television Networks, LLC and    Exploitation Agreements               Letter of Acknolwgedment ‐ License Agreement ‐ "Triple Nine" and                  Various               $                   0.00     $                   0.00     $                   0.00   
      VVS Films                                                                 "Nightcrawler" dated September 12,2016
278   A. Miles Mosley / Taming Bear       Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
      Publishing                                                                and Master Use License Agreement dated October 17,2012

279   Adam F. Lasus                       Music License                         Combined Synchronization and Master Use License Agreement dated June           Home Again               $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2017
280   Alex Pitschka / Montage Music       Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  The Grey                   $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated January 24,2012
281   Alexis James Thomakos               Music License                         Combined Synchronization and Master Use License Agreement dated April          Hotel Artemis            $                   0.00     $                   0.00     $                   0.00   
                                                                                16,2018
282   Alexis James Thomakos               Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis            $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2018
283   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement  dated July          A.X.L.                   $                   0.00     $                   0.00     $                   0.00   
                                                                                9,2018
284   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement  dated               Before I Fall            $                   0.00     $                   0.00     $                   0.00   
                                                                                November 17,2016
285   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement  dated June          Bleed for This           $                   0.00     $                   0.00     $                   0.00   
                                                                                29,2016
286   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                     $                   0.00     $                   0.00     $                   0.00   
                                                                                29,2015
287   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                     $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2015
288   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated June           Hit & Run                $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2012
289   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated August  Hit & Run                       $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2012
290   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated August  Hit & Run                       $                   0.00     $                   0.00     $                   0.00   
                                                                                10,2012
291   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated April          Hit & Run                $                   0.00     $                   0.00     $                   0.00   
                                                                                30,2012
292   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis            $                   0.00     $                   0.00     $                   0.00   
                                                                                25,2018
293   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated July           Jobs                     $                   0.00     $                   0.00     $                   0.00   
                                                                                27,2013
294   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated August  Machete Kills                   $                   0.00     $                   0.00     $                   0.00   
                                                                                26,2013
295   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated                Machete Kills            $                   0.00     $                   0.00     $                   0.00   
                                                                                September 26,2013
296   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                       $                   0.00     $                   0.00     $                   0.00   
                                                                                30,2016
297   Alibi Music L.P.                    Music License                         Combined Synchronization and Master Use License Agreement dated February  Midnight Sun                  $                   0.00     $                   0.00     $                   0.00   
                                                                                8,2017
298   Alibi Music L.P.                    Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler             $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated September 26,2014
                                                                                                             18
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 24 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                                   Estimated accrual as of / between:
#            Contract Counterparty               Contract Type                                           Contract Description                                Film Title (If                      As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                             Applicable)                       9/5/18                     11/30/18                     AMOUNT 
299   Alibi Music L.P.               Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated October 23,2014
300   Alibi Music L.P.               Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                       $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 10,2014
301   Alibi Music L.P.               Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                       $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 18,2013
302   Alibi Music L.P.               Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2                    $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated March 28,2017
303   Alibi Music L.P.               Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs                     $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 5,2018
304   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License  dated October 16,2012         Side Effects                 $                   0.00     $                   0.00     $                   0.00   

305   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License  dated January 14,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

306   Alibi Music L.P.               Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated October 10,2012

307   Alibi Music L.P.               Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated October 8,2012

308   Alibi Music L.P.               Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated July 23,2012

309   Alibi Music L.P.               Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated July 23,2012

310   Alibi Music L.P.               Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 20,2016
311   Alibi Music L.P.               Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated December 1,2016
312   Alibi Music L.P.               Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 20,2016
313   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2016
314   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2016
315   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                           14,2017
316   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                           14,2017
317   Alibi Music L.P.               Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and          The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated July 15,2014
318   Alibi Music L.P.               Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 30,2011
319   Alibi Music L.P.               Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 10,2012
320   Alibi Music L.P.               Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 13,2015
321   Alibi Music L.P.               Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated March 10,2015
322   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                           7,2013
323   Alibi Music L.P.               Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2013

                                                                                                        19
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 25 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                             Estimated accrual as of / between:
#            Contract Counterparty                     Contract Type                                           Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                     11/30/18                     AMOUNT 
324   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated February  The Host                    $                   0.00     $                   0.00     $                   0.00   
                                                                                  12,2013
325   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated October  The Host                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2012
326   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated March  The Host                       $                   0.00     $                   0.00     $                   0.00   
                                                                                  5,2012
327   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated                The Loft               $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 25,2014
328   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated January  The Loft                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  22,2015
329   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated January  The Loft                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  5,2015
330   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated October  Triple 9                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  2,2015
331   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated October  Triple 9                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  22,2015
332   Alibi Music L.P.                     Music License                          Combined Synchronization and Master Use License Agreement dated February  Triple 9                    $                   0.00     $                   0.00     $                   0.00   
                                                                                  19,2016
333   Alloy Tracks                         Music License                          Combined Synchronization and Master Use License Agreement dated March  The Host                       $                   0.00     $                   0.00     $                   0.00   
                                                                                  5,2012
334   Alloy Tracks                         Music License                          Combined Synchronization and Master Use License Agreement dated February  The Host                    $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2013
335   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement  dated               Before I Fall          $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 17,2016
336   Alloy Tracks, LLC                    Music License                          Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and  Fifty Shades of        $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated November 16,2015                            Black

337   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated                  Little Boy           $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2014
338   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated August           Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                                  30,2016
339   Alloy Tracks, LLC                    Music License                          The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use     Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated November 18,2013
340   Alloy Tracks, LLC                    Music License                          The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master       Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                  Use License Agreement dated December 21,2016
341   Alloy Tracks, LLC                    Music License                          Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated December 1,2016
342   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated April            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2016
343   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated February         Spark                $                   0.00     $                   0.00     $                   0.00   
                                                                                  14,2017
344   Alloy Tracks, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated                  Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2015
345   Almo Music Corp. on Behalf of Itself  Music License                         Motion Picture Trailer Synchronization Rights License  dated June 8,2015         Dope                 $                   0.00     $                   0.00     $                   0.00   
      and Producer Pizza Publishing 

346   Amazon Digital Services, LLC         Exploitation Agreements                Digital Video License Agreement dated January 1,2016                             Various              $                   0.00     $                   0.00     $                   0.00   

347   Amazon Digital Services, LLC         Exploitation Agreements                First Amendment dated January 1,2016                                             Various              $                   0.00     $                   0.00     $                   0.00   

348   Amazon Digital Services, LLC         Exploitation Agreements                Digital Video License Agreement dated January 1,2017                             Various              $                   0.00     $                   0.00     $                   0.00   

349   Amazon Digital Services, LLC         Exploitation Agreements                Notice of Consent and Irrevocable Assignment dated January 4,2017                Various              $                   0.00     $                   0.00     $                   0.00   



                                                                                                               20
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 26 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                                  Estimated accrual as of / between:
#             Contract Counterparty                     Contract Type                                          Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                    9/5/18                     11/30/18                     AMOUNT 
350   Amazon Digital Services, LLC          Exploitation Agreements               Second Amendment dated April 25,2017                                             Various                   $                   0.00     $                   0.00     $                   0.00   

351   Ameritz Music, Ltd.                   Music License                         Master Use License Agreement dated May 11,2017                                   Home Again                $                   0.00     $                   0.00     $                   0.00   

352   Amphibious Zoo Entertainment          Music License                         Combined Synchronization and Master Use License Agreement dated                  Max Steel                 $                   0.00     $                   0.00     $                   0.00   
      Group, LLC                                                                  September 6,2016
353   Amphibious Zoo Entertainment          Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless                 $                   0.00     $                   0.00     $                   0.00   
      Group, LLC                                                                  License Agreement dated September 20,2016
354   Amphibious Zoo Entertainment          Music License                         Combined Synchronization and Master Use License Agreement dated July             Spotlight                 $                   0.00     $                   0.00     $                   0.00   
      Group, LLC                                                                  15,2015
355   Amplified Administration, LLC         Music License                         Synchronization License Agreement dated November 18,2013                         Homefront                 $                   0.00     $                   0.00     $                   0.00   
356   Angry Mob Music, LLC                  Music License                         Synchronization and Sound Recording License  dated June 8,2017                   Marshall                  $                   0.00     $                   0.00     $                   0.00   
357   Angry Mob Music, LLC                  Music License                         Synchronization and Sound Recording License Trailer dated March 22,2017          The Promise               $                   0.00     $                   0.00     $                   0.00   

358   Antic, Inc.                           Music License                         Combined Synchronization and Master Use License Agreement dated                 Homefront                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  September 12,2013
359   Antic, Inc. d/b/a Posthaste Music     Music License                         Combined Synchronization and Master Use License Agreement dated July            Machete Kills              $                   0.00     $                   0.00     $                   0.00   
      Library                                                                     24,2013
360   Antic, Inc. dba Posthaste Music       Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                $                   0.00     $                   0.00     $                   0.00   
      Library                                                                     License Agreement dated August 19,2014
361   Antic, Inc. DBA Posthaste Music       Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill                $                   0.00     $                   0.00     $                   0.00   
      Library                                                                     and Master Use License Agreement dated July 23,2012

362   Antic, Inc. DBA Posthaste Music       Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
      Library                                                                     Use License Agreement dated March 2,2015
363   Antic, Inc., d/b/a PostHaste Music    Music License                         Combined Synchronization and Master Use License Agreement                        A Haunted House  $                   0.00     $                   0.00     $                   0.00   
      Library                                                                     (Trailers/Advertising) "DL Comedy Hit 03" dated December 20,2012
364   Anti‐Hero                             Music License                         Combined Synchronization and Master Use License Agreement  dated                 End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                  September 6,2012
365   Apple, Inc.                           Exploitation Agreements               Digital Video Distribution Agreement dated January 0,1900                        Various                   $                   0.00     $                   0.00     $                   0.00   
366   ArtFX Music Design                    Music License                         Combined Synchronization and Master Use License Agreement dated February         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2016
367   ArtFX Music Design                    Music License                         Combined Synchronization and Master Use License Agreement dated February         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2016
368   Associated Production Music, LLC      Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated January 19,2016                               Black

369   Associated Production Music, LLC      Music License                         Invoice/Synchronization & Master License dated December 20,2013                  Nut Job                   $                   0.00     $                   0.00     $                   0.00   
370   Associated Production Music, LLC      Music License                         Invoice/Synchronization & Master License dated May 15,2017                       Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
371   Associated Production Music, LLC      Music License                         Synchronization & Master License dated October 26,2015                           Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   

372   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated June 10,2013                    The Host                  $                   0.00     $                   0.00     $                   0.00   
373   Associated Production Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated February         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  11,2013
374   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated March 15,2013                   The Host                  $                   0.00       $                   0.00       $                   0.00   
375   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated February 28,2013                The Host                  $                   0.00       $                   0.00       $                   0.00   
376   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated March 31,2013                   The Host                  $                   0.00       $                   0.00       $                   0.00   
377   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated February 28,2013                The Host                  $                   0.00       $                   0.00       $                   0.00   
378   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated January 31,2013                 The Host                  $                   0.00       $                   0.00       $                   0.00   
379   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated March 15,2013                   The Host                  $                   0.00       $                   0.00       $                   0.00   
380   Associated Production Music, LLC      Music License                         APM Synchronization and Master Use License dated January 31,2013                 The Host                  $                   0.00       $                   0.00       $                   0.00   
381   Associated Production Music, LLC      Music License                         APM Synchronization and Mater Use License  dated January 8,2013                  A Haunted House           $                   0.00       $                   0.00       $                   0.00   




                                                                                                              21
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 27 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                               Estimated accrual as of / between:
#            Contract Counterparty                    Contract Type                                          Contract Description                                    Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                     11/30/18                     AMOUNT 
382   Associated Production Music, LLC    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of        $                   0.00     $                   0.00     $                   0.00   
                                                                                Master Use License Agreement dated December 28,2015                              Black

383   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated July 18,2013                  Jobs                     $                   0.00     $                   0.00     $                   0.00   
384   Associated Production Music, LLC    Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler             $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated October 20,2014
385   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License dated December 17,2013                Nut Job                  $                   0.00     $                   0.00     $                   0.00   
386   Associated Production Music, LLC    Music License                         Synchronization & Master License dated August 27,2015                          Rock the Kasbah          $                   0.00     $                   0.00     $                   0.00   

387   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated June 10,2013                    The Host               $                   0.00     $                   0.00     $                   0.00   
388   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated February 12,2013                The Host               $                   0.00     $                   0.00     $                   0.00   
389   Associated Production Music, LLC    Music License                         Combined Synchronization and Master Use License Agreement dated February         The Host               $                   0.00     $                   0.00     $                   0.00   
                                                                                11,2013
390   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated March 15,2013                   The Host               $                   0.00       $                   0.00       $                   0.00   
391   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated April 30,2013                   The Host               $                   0.00       $                   0.00       $                   0.00   
392   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated April 24,2013                   The Host               $                   0.00       $                   0.00       $                   0.00   
393   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated January 31,2013                 The Host               $                   0.00       $                   0.00       $                   0.00   
394   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated March 15,2013                   The Host               $                   0.00       $                   0.00       $                   0.00   
395   Associated Production Music, LLC    Music License                         APM Synchronization and Master Use License dated February 28,2013                The Host               $                   0.00       $                   0.00       $                   0.00   
396   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated November 30,2016                 Before I Fall          $                   0.00       $                   0.00       $                   0.00   
397   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated September 14,2012                End of Watch           $                   0.00       $                   0.00       $                   0.00   
398   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated September 13,2012                End of Watch           $                   0.00       $                   0.00       $                   0.00   
399   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated January 31,2013                  Side Effects           $                   0.00       $                   0.00       $                   0.00   
400   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated January 31,2013                  Side Effects           $                   0.00       $                   0.00       $                   0.00   
401   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated November 10,2016                 Bleed for This         $                   0.00       $                   0.00       $                   0.00   
402   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated September 6,2012                 End of Watch           $                   0.00       $                   0.00       $                   0.00   
403   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated September 12,2012                End of Watch           $                   0.00       $                   0.00       $                   0.00   
404   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated January 29,2013                  Side Effects           $                   0.00       $                   0.00       $                   0.00   
405   Associated Production Music, LLC    Music License                         Invoice/Synchronization & Master License  dated January 30,2013                  Side Effects           $                   0.00       $                   0.00       $                   0.00   
406   Audio Brewery, LLC                  Music License                         Combined Synchronization and Master Use License Agreement  dated June            Bleed for This         $                   0.00       $                   0.00       $                   0.00   
                                                                                29,2016
407   Audio Brewery, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated May              Hotel Artemis          $                   0.00     $                   0.00     $                   0.00   
                                                                                2,2018
408   Audio Brewery, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated                  Max Steel              $                   0.00     $                   0.00     $                   0.00   
                                                                                September 6,2016
409   Audio Brewery, LLC                  Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master       Nut Job 2              $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated May 11,2017
410   Audio Brewery, LLC                  Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless              $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated September 20,2016
411   Audio Brewery, LLC                  Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless              $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated September 20,2016
412   Audio Brewery, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated July             Snowden                $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2016
413   Audio Brewery, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated                  Spotlight              $                   0.00     $                   0.00     $                   0.00   
                                                                                November 4,2015
414   Audio Brewery, LLC                  Music License                         Master/Synchronization Use License Agreement dated February 20,2015              The Gunman             $                   0.00     $                   0.00     $                   0.00   

415   Audio Brewery, LLC                  Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman             $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated March 10,2015
416   Audio Brewery, LLC                  Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman             $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated February 13,2015
417   Audio Network US, Inc.              Music License                         Audio Network Non‐Exclusive License Agreement*                                   Sleepless              $                   0.00     $                   0.00     $                   0.00   
418   Audio Precision Design, LLC         Music License                         Combined Synchronization and Master Use License Agreement  dated July            A.X.L.                 $                   0.00     $                   0.00     $                   0.00   
                                                                                9,2018

                                                                                                             22
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 28 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                                  Estimated accrual as of / between:
#            Contract Counterparty               Contract Type                                          Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                               Applicable)                    9/5/18                     11/30/18                     AMOUNT 
419   Audio Precision Design, LLC    Music License                         Combined Synchronization and Master Use License Agreement  dated May             A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                           8,2018
420   Audio Precision Design, LLC    Music License                         Combined Synchronization and Master Use License Agreement dated July             Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2016
421   Audio Precision Design, LLC    Music License                         Combined Synchronization and Master Use License Agreement dated August           Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                           10,2016
422   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement                        A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Jason's Slaughterhouse, Burning Shockwave, 
                                                                           Revengeful" dated October 9,2012
423   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement                        A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Intensification" dated December 5,2012
424   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement                        A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Deadringer" dated December 17,2012
425   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated July            A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2018
426   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated May             A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                           8,2018
427   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated                 Before I Fall             $                   0.00     $                   0.00     $                   0.00   
                                                                           November 17,2016
428   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated                 Believe                   $                   0.00     $                   0.00     $                   0.00   
                                                                           November 4,2013
429   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated May             Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                           21,2015
430   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated May             Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2015
431   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated May             Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                           20,2015
432   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated April           Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                           8,2015
433   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2012
434   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                           27,2012
435   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                           31,2012
436   Audiomachine                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated January 14,2016                               Black

437   Audiomachine                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated November 16,2015                              Black

438   Audiomachine                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated December 23,2015                              Black

439   Audiomachine                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated December 23,2015                              Black

440   Audiomachine                   Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Gleason                   $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated June 22,2016
441   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement dated January          Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                           7,2014
442   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement dated March            Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                           25,2014
443   Audiomachine                   Music License                         Combined Synchronization and Master Use License Agreement dated                  Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                           November 18,2013
                                                                                                        23
                                               Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 29 of 89
                                                           Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                              Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                 Contract Information                                                                                                           Estimated accrual as of / between:
#           Contract Counterparty               Contract Type                                         Contract Description                                 Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                            Applicable)               9/5/18                     11/30/18                     AMOUNT 
444   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated June          Hit & Run             $                   0.00     $                   0.00     $                   0.00   
                                                                          15,2012
445   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated April         Hit & Run             $                   0.00     $                   0.00     $                   0.00   
                                                                          30,2012
446   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated May           Home Again            $                   0.00     $                   0.00     $                   0.00   
                                                                          11,2017
447   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated May           Home Again            $                   0.00     $                   0.00     $                   0.00   
                                                                          11,2017
448   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated April         Hotel Artemis         $                   0.00     $                   0.00     $                   0.00   
                                                                          27,2018
449   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated June          Jobs                  $                   0.00     $                   0.00     $                   0.00   
                                                                          19,2013
450   Audiomachine                  Music License                         Synchronization and Master Use License Agreement dated July 28,2011           Killer Elite          $                   0.00     $                   0.00     $                   0.00   

451   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated March  Little Boy                   $                   0.00     $                   0.00     $                   0.00   
                                                                          25,2015
452   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated August  Machete Kills               $                   0.00     $                   0.00     $                   0.00   
                                                                          26,2013
453   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated July           Machete Kills        $                   0.00     $                   0.00     $                   0.00   
                                                                          24,2013
454   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Machete Kills        $                   0.00     $                   0.00     $                   0.00   
                                                                          September 26,2013
455   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                          September 8,2016
456   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                          September 19,2016
457   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                          September 19,2016
458   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                   $                   0.00     $                   0.00     $                   0.00   
                                                                          30,2016
459   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                          September 6,2016
460   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated March  Mother's Day                 $                   0.00     $                   0.00     $                   0.00   
                                                                          15,2016
461   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated March  Mother's Day                 $                   0.00     $                   0.00     $                   0.00   
                                                                          28,2016
462   Audiomachine                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated October 14,2014
463   Audiomachine                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated September 26,2014
464   Audiomachine                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated August 19,2014
465   Audiomachine                  Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job               $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated January 3,2014
466   Audiomachine                  Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job               $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated November 18,2013
467   Audiomachine                  Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                          Use License Agreement dated December 21,2016
468   Audiomachine                  Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                          Use License Agreement dated May 11,2017
469   Audiomachine                  Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater               $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated November 7,2014
470   Audiomachine                  Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater               $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated August 27,2014

                                                                                                      24
                                               Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 30 of 89
                                                           Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                              Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                 Contract Information                                                                                                               Estimated accrual as of / between:
#           Contract Counterparty               Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                               Applicable)                9/5/18                     11/30/18                     AMOUNT 
471   Audiomachine                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated November 19,2013
472   Audiomachine                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated February 4,2014
473   Audiomachine                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated February 28,2014
474   Audiomachine                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated March 21,2014
475   Audiomachine                  Music License                         Combined Synchronization and Master Use License  dated January 22,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

476   Audiomachine                  Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

477   Audiomachine                  Music License                         Combined Synchronization and Master Use License  dated October 31,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

478   Audiomachine                  Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

479   Audiomachine                  Music License                         Combined Synchronization and Master Use License  dated January 28,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

480   Audiomachine                  Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                          and Master Use License Agreement dated October 8,2012

481   Audiomachine                  Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                          and Master Use License Agreement dated October 10,2012

482   Audiomachine                  Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                          and Master Use License Agreement dated October 17,2012

483   Audiomachine                  Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                          and Master Use License Agreement dated July 23,2012

484   Audiomachine                  Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                          Use License Agreement dated February 24,2012
485   Audiomachine                  Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                          Use License Agreement dated February 24,2012
486   Audiomachine                  Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                          Use License Agreement dated January 5,2012
487   Audiomachine                  Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated September 20,2016
488   Audiomachine                  Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated December 1,2016
489   Audiomachine                  Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                          License Agreement dated September 20,2016
490   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated June              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                          22,2015
491   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                          12,2016
492   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated August            Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                          22,2016
493   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                          28,2016
494   Audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                 $                   0.00     $                   0.00     $                   0.00   
                                                                          14,2017
495   audiomachine                  Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight             $                   0.00     $                   0.00     $                   0.00   
                                                                          26,2015

                                                                                                       25
                                                      Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 31 of 89
                                                                  Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                                                  Estimated accrual as of / between:
#            Contract Counterparty                     Contract Type                                         Contract Description                                   Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                    9/5/18                     11/30/18                     AMOUNT 
496   audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated                  Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 November 5,2015
497   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated July             Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 15,2015
498   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated October          Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 27,2015
499   Audiomachine                         Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and         The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                                 Master Use License Agreement dated April 3,2014
500   Audiomachine                         Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 19,2012
501   Audiomachine                         Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated December 20,2011
502   Audiomachine                         Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated November 30,2011
503   Audiomachine                         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 13,2015
504   Audiomachine                         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated December 3,2014
505   Audiomachine                         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 17,2015
506   Audiomachine                         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 20,2015
507   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated October          The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 31,2012
508   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated February         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 7,2013
509   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated March            The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 5,2012
510   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated                  The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 November 25,2014
511   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated                  The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 December 19,2014
512   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 5,2015
513   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated                  The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 December 19,2014
514   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 20,2015
515   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 13,2015
516   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated October          Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 22,2015
517   Audiomachine                         Music License                         Combined Synchronization and Master Use License Agreement dated February         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 3,2016
518   Audiosocket o/b/o Leopona Inc.,      Music License                         Letter ‐ Re: "Side Effects/"Living on Hope"/Mark Petrie Master and Publishing    Side Effects              $                   0.00     $                   0.00     $                   0.00   
      Leopona Sub A, and Mark Petrie                                             Use/Synchronization License"  dated February 21,2013
      Music Publishing
519   Audiowithin, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 13,2015
520   Audiowithin, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated February         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 3,2016
521   Avalon Zero S.a.r.l                  Music License                         Combined Synchronization and Master Use License Agreement dated April            Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 7,2016
522   Bank Robber Music, LLC o/b/o Drag    Music License                         Master Use License Agreement dated April 18,2018                                 Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
      City Records
                                                                                                             26
                                                   Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 32 of 89
                                                               Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                  Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                     Contract Information                                                                                                          Estimated accrual as of / between:
#            Contract Counterparty                  Contract Type                                          Contract Description                               Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                              Applicable)                9/5/18                     11/30/18                     AMOUNT 
523   Batrax Entertainment B.V.         Exploitation Agreements               Master License Agreement and corresponding Exhibit related to Splendid Film  Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                              GmbH distribution agreement dated March 1,2015

524   Before You Exit, LLC              Music License                         The Nut Job ‐ Trailers/Advertising ‐ Master Use License Agreement dated       Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                              January 8,2014
525   Before You Exit, LLC              Music License                         The Nut Job ‐ Trailers/Advertising ‐ Synchronization License Agreement dated  Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                              January 8,2014
526   Beggars Group Media Limited*      Music License                         Master Recording License Agreement Film Trailer  dated July 15,2016           Bleed for This       $                   0.00     $                   0.00     $                   0.00   

527   Beggars Group Media Limited*      Music License                         Master Recording License Agreement dated September 2,2013                       Machete Kills      $                   0.00     $                   0.00     $                   0.00   

528   Beggars Group Media Limited*      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master  The Gunman              $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated December 15,2014
529   Beyer Music Group, Inc.           Music License                         Combined Synchronization and Master Use License Agreement  dated                Before I Fall      $                   0.00     $                   0.00     $                   0.00   
                                                                              November 17,2016
530   Big Chocolate, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated July            Jobs               $                   0.00     $                   0.00     $                   0.00   
                                                                              23,2013
531   BMG Production Music, Inc.        Music License                         A Master, Synchronization & Performance License for the Production  dated       Bleed for This     $                   0.00     $                   0.00     $                   0.00   
                                                                              November 1,2016
532   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement  dated June           Bleed for This     $                   0.00     $                   0.00     $                   0.00   
                                                                              29,2016
533   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated                 Marshall           $                   0.00     $                   0.00     $                   0.00   
                                                                              September 7,2017
534   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                  $                   0.00     $                   0.00     $                   0.00   
                                                                              30,2016
535   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated                 Max Steel          $                   0.00     $                   0.00     $                   0.00   
                                                                              September 16,2016
536   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated March  Midnight Sun                $                   0.00     $                   0.00     $                   0.00   
                                                                              7,2018
537   BMG Production Music, Inc.        Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master      Nut Job 2          $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated December 21,2016
538   BMG Production Music, Inc.        Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated January 5,2018
539   BMG Production Music, Inc.        Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated September 20,2016
540   BMG Production Music, Inc.        Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated December 1,2016
541   BMG Production Music, Inc.        Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated December 1,2016
542   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden            $                   0.00     $                   0.00     $                   0.00   
                                                                              15,2016
543   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden            $                   0.00     $                   0.00     $                   0.00   
                                                                              12,2016
544   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated August  Snowden                    $                   0.00     $                   0.00     $                   0.00   
                                                                              10,2016
545   BMG Production Music, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated February  Spark                    $                   0.00     $                   0.00     $                   0.00   
                                                                              14,2017
546   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License (Trailers for Motion Pictures)  Before I Fall      $                   0.00     $                   0.00     $                   0.00   
                                                                              dated February 9,2017
547   BMG Rights Management (US), LLC   Music License                         Synchronization License Agreement dated April 30,2012                           Hit & Run          $                   0.00     $                   0.00     $                   0.00   

548   BMG Rights Management (US), LLC   Music License                         Motion Picture Trailer Synchronization  License dated April 30,2012             Hit & Run          $                   0.00     $                   0.00     $                   0.00   

549   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization Use License dated September 7,2017          Home Again         $                   0.00     $                   0.00     $                   0.00   

                                                                                                          27
                                                   Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 33 of 89
                                                               Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                  Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                     Contract Information                                                                                                          Estimated accrual as of / between:
#            Contract Counterparty                  Contract Type                                         Contract Description                                Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                               Applicable)               9/5/18                     11/30/18                     AMOUNT 
550   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated May 21,2018             Hotel Artemis        $                   0.00     $                   0.00     $                   0.00   

551   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated October 13,2013         Machete Kills        $                   0.00     $                   0.00     $                   0.00   

552   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated July 5,2017             Marshall             $                   0.00     $                   0.00     $                   0.00   

553   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated February 13,2018        Midnight Sun         $                   0.00     $                   0.00     $                   0.00   

554   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated February 13,2018        Midnight Sun         $                   0.00     $                   0.00     $                   0.00   

555   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated April 11,2016           Mother's Day         $                   0.00     $                   0.00     $                   0.00   

556   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated April 12,2016           Mother's Day         $                   0.00     $                   0.00     $                   0.00   

557   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated August 5,2014           Nightcrawler         $                   0.00     $                   0.00     $                   0.00   

558   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated August 28,2014          Nightcrawler         $                   0.00     $                   0.00     $                   0.00   

559   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated October 14,2013         Nut Job              $                   0.00     $                   0.00     $                   0.00   

560   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated January 4,2017          Nut Job 2            $                   0.00     $                   0.00     $                   0.00   

561   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated December 21,2016        Nut Job 2            $                   0.00     $                   0.00     $                   0.00   

562   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated January 4,2017          Nut Job 2            $                   0.00     $                   0.00     $                   0.00   

563   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated December 21,2016        Nut Job 2            $                   0.00     $                   0.00     $                   0.00   

564   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization Use License dated June 16,2015            Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   

565   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization Use License dated January 13,2016         Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   

566   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated January 23,2018         Show Dogs            $                   0.00     $                   0.00     $                   0.00   

567   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated March 24,2018           Show Dogs            $                   0.00     $                   0.00     $                   0.00   

568   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated September 27,2016       Sleepless            $                   0.00     $                   0.00     $                   0.00   

569   BMG Rights Management (US), LLC   Music License                         Musical Composition Synchronization‐Use License dated July 27,2015            Spotlight            $                   0.00     $                   0.00     $                   0.00   

570   BMG Rights Management (US), LLC   Music License                         Synchronization and Performing Rights License dated March 7,2013              The Host             $                   0.00     $                   0.00     $                   0.00   

571   Boomerang Music, LLC              Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Gleason              $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated July 6,2016
572   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement  dated              Before I Fall        $                   0.00     $                   0.00     $                   0.00   
                                                                              November 17,2016
573   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement  dated June         Bleed for This       $                   0.00     $                   0.00     $                   0.00   
                                                                              29,2016
574   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement  dated              End of Watch         $                   0.00     $                   0.00     $                   0.00   
                                                                              September 11,2012
575   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated               Homefront            $                   0.00     $                   0.00     $                   0.00   
                                                                              November 5,2013
576   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated               Little Boy           $                   0.00     $                   0.00     $                   0.00   
                                                                              November 4,2014

                                                                                                          28
                                                   Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 34 of 89
                                                               Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                  Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                     Contract Information                                                                                                             Estimated accrual as of / between:
#            Contract Counterparty                  Contract Type                                          Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                  Applicable)               9/5/18                     11/30/18                     AMOUNT 
577   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                  Midnight Sun         $                   0.00     $                   0.00     $                   0.00   
                                                                              December 14,2017
578   Brand X Music, LLC                Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated September 20,2016
579   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated August           Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                              22,2016
580   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                  Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                              November 5,2015
581   Brand X Music, LLC                Music License                         Synchronization and Master Use License dated November 30,2011                    The Grey             $                   0.00     $                   0.00     $                   0.00   
582   Brand X Music, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated February 17,2015
583   Brand X Music, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated February 13,2015
584   Brand X Music, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated March 10,2015
585   Brand X Music, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated March 9,2015
586   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                  The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                              November 25,2014
587   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                  The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                              December 19,2014
588   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                              16,2015
589   Brand X Music, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated October          Triple 9             $                   0.00     $                   0.00     $                   0.00   
                                                                              2,2015
590   Bravo Media, LLC                  Exploitation Agreements               Film License Agreement ‐ "Home Again" and "Mother's Day" dated April             Various              $                   0.00     $                   0.00     $                   0.00   
                                                                              24,2018
591   Bravo Media, LLC                  Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated April 24,2018                 Various              $                   0.00     $                   0.00     $                   0.00   
592   Bridge & Tunnel, LLC              Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of      $                   0.00     $                   0.00     $                   0.00   
                                                                              Master Use License Agreement dated December 23,2015                              Black

593   Bridge & Tunnel, LLC              Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of      $                   0.00     $                   0.00     $                   0.00   
                                                                              Master Use License Agreement dated December 23,2015                              Black

594   Bridgeport Music, Inc.            Music License                         Music Publishing Synchronization and Performing License dated April 16,2018      Show Dogs            $                   0.00     $                   0.00     $                   0.00   

595   Butamuse                          Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                 $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated September 17,2013
596   Capillary Music , Inc.            Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                              and Master Use License Agreement dated July 23,2012

597   Capillary Music, Inc.             Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master      Silent House         $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated January 5,2012
598   Charles Hart                      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated February 17,2015
599   Chesky Productions, Inc. DBA      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman           $                   0.00     $                   0.00     $                   0.00   
      Manhattan Production Music                                              Use License Agreement dated February 17,2015
600   Christopher Meesen                Music License                         Synchronization License Agreement dated June 8,2017                              Marshall             $                   0.00     $                   0.00     $                   0.00   
601   Chroma Music, LLC                 Music License                         Combined Synchronization and Master Use License Agreement dated April            Hotel Artemis        $                   0.00     $                   0.00     $                   0.00   
                                                                              16,2018
602   Cineplex Entertainment Limited    Exploitation Agreements               Exclusive Distribution Rights Term Sheet dated May 4,2018                        Hotel Artemis        $                   0.00     $                   0.00     $                   0.00   
      Partnership
603   Cinetrax, Inc.                    Music License                         Combined Synchronization and Master Use License  dated October 16,2012           Side Effects         $                   0.00     $                   0.00     $                   0.00   



                                                                                                           29
                                                   Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 35 of 89
                                                               Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                  Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                     Contract Information                                                                                                                   Estimated accrual as of / between:
#            Contract Counterparty                  Contract Type                                           Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                   Applicable)                    9/5/18                     11/30/18                     AMOUNT 
604   Cinetrax, Inc.                    Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects              $                   0.00     $                   0.00     $                   0.00   

605   Cinetrax, Inc.                    Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                              and Master Use License Agreement dated July 23,2012

606   Cinetrax, Inc.                    Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated January 19,2012
607   Codigo Music, LLC                 Music License                         Combined Synchronization and Master Use License Agreement  dated March            Chef                      $                   0.00     $                   0.00     $                   0.00   
                                                                              21,2014
608   Comedy Partners                   Exploitation Agreements               License Agreement ‐ "Hit & Run" dated August 16,2012                              Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
609   Comedy Partners                   Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated September 10,2012              Hit & Run                 $                   0.00     $                   0.00     $                   0.00   

610   Confidential Music, Inc.          Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated August 19,2014
611   Confidential Music, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated June            Snowden                     $                   0.00     $                   0.00     $                   0.00   
                                                                              22,2015
612   Confidential Music, Inc.          Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master  The Gunman                       $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated February 20,2015
613   Confidential Music, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                    $                   0.00     $                   0.00     $                   0.00   
                                                                              December 19,2014
614   Constantin Music GmbH             Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated July 14,2014
615   Constantin Music Verlags GmbH     Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated July 14,2014
616   Consumerdig, Inc./Torque Design   Music License                         Combined Synchronization and Master Use License Agreement dated                 Midnight Sun                $                   0.00     $                   0.00     $                   0.00   
                                                                              December 14,2017
617   Crash Pad Music                   Music License                         Combined Synchronization and Master Use License Agreement  dated June           Bleed for This              $                   0.00     $                   0.00     $                   0.00   
                                                                              29,2016
618   Crash Pad Music, LLC              Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                       $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated November 19,2013
619   Crash Pad Music, LLC              Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill                 $                   0.00     $                   0.00     $                   0.00   
                                                                              and Master Use License Agreement dated July 23,2012

620   Crash Pad Music, LLC              Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                              and Master Use License Agreement dated July 23,2012

621   Crash Pad Music, LLC              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated January 5,2012
622   Crash Pad Music, LLC              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated January 5,2012
623   Crash Pad Music, LLC              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated January 5,2012
624   Crash Pad Music, LLC              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated January 5,2012
625   Crash Pad Music, LLC              Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                              5,2012
626   Crash Pad Music, LLC              Music License                         Combined Synchronization and Master Use License Agreement dated October           The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                              31,2012
627   Crasher Tunes                     Music License                         Combined Synchronization and Master Use License Agreement dated May               Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                              25,2018
628   Creative Soundscapes, Inc.        Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                              (Trailers/Advertising) "A Knifely Death, Air Cannon Kicker" dated November 
                                                                              30,2012



                                                                                                           30
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 36 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                          Estimated accrual as of / between:
#            Contract Counterparty                    Contract Type                                           Contract Description                                   Film Title (If          As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)           9/5/18                     11/30/18                     AMOUNT 
629   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                (Trailers/Advertising) "Final Blows 2, Airy Prober" dated January 14,2013

630   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement  dated May              A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                                8,2018
631   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated May               Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                                25,2018
632   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated October           Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2015
633   Creative Soundscapes, Inc.          Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated November 19,2013
634   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License  dated January 14,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

635   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License  dated January 22,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

636   Creative Soundscapes, Inc.          Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated July 23,2012

637   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated October  Spotlight                          $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2015
638   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                          $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2013
639   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                          $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2013
640   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated March  The Host                             $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2012
641   Creative Soundscapes, Inc.          Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                          $                   0.00     $                   0.00     $                   0.00   
                                                                                7,2013
642   Creeping Death Music (ASCAP)        Music License                         Synchronization License dated February 28,2015                                 The Gunman                   $                   0.00     $                   0.00     $                   0.00   
643   Cringe Audio                        Music License                         Combined Synchronization and Master Use License Agreement dated April          Snowden                      $                   0.00     $                   0.00     $                   0.00   
                                                                                7,2016
644   D Ranger Publishing                 Music License                         Synchronization License dated September 17,2013                                Nut Job                      $                   0.00     $                   0.00     $                   0.00   
645   Daniel Diaz / Anti‐Hero             Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  The Grey                       $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated November 30,2011
646   David Edward Asthma dba             Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
      Spunkshine Productions                                                    License Agreement dated August 19,2014
647   Deaplaneta                          Music License                         Agreement dated March 6,2012                                                   The Host                     $                   0.00     $                   0.00     $                   0.00   
648   Deep Elm Digital, LLC               Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront                    $                   0.00     $                   0.00     $                   0.00   
                                                                                September 12,2013
649   Dig the Kid, LLC                    Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and       The Fluffy Movie             $                   0.00     $                   0.00     $                   0.00   
                                                                                Master Use License Agreement dated May 21,2014
650   Digihearit, Inc. dba Updown Sound   Music License                         Combined Synchronization and Master Use License Agreement dated July           Hit & Run                    $                   0.00     $                   0.00     $                   0.00   
                                                                                30,2012
651   Digihearit, Inc. dba Updown Sound   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                       $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated November 19,2013
652   Digihearit, Inc. dba Updown Sound   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                       $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated March 14,2014
653   Digihearit, Inc. dba Updown Sound   Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master    Silent House                 $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated February 22,2012
654   Distortion Music & Sound Design     Music License                         Combined Synchronization and Master Use License Agreement                      A Haunted House              $                   0.00     $                   0.00     $                   0.00   
                                                                                (Trailers/Advertising) "Resonating Hit" dated December 5,2012
655   Distortion Music & Sound Design     Music License                         Combined Synchronization and Master Use License Agreement                      A Haunted House              $                   0.00     $                   0.00     $                   0.00   
                                                                                (Trailers/Advertising) "Doom Hit" dated December 19,2012
656   Distortion Music & Sound Design     Music License                         Combined Synchronization and Master Use License Agreement dated                Haunted House 2              $                   0.00     $                   0.00     $                   0.00   
                                                                                November 19,2013
                                                                                                             31
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 37 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                               Estimated accrual as of / between:
#            Contract Counterparty                       Contract Type                                            Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                          Applicable)               9/5/18                     11/30/18                     AMOUNT 
657   Distortion Music & Sound Design       Music License                           Combined Synchronization and Master Use License Agreement dated August            Hit & Run             $                   0.00     $                   0.00     $                   0.00   
                                                                                    15,2012
658   Distortion Music & Sound Design       Music License                           Combined Synchronization and Master Use License  dated January 18,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

659   Distortion Music & Sound Design        Music License                          Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

660   Distortion Music & Sound Design       Music License                           Combined Synchronization and Master Use License  dated January 14,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

661   Distortion Music & Sound Design       Music License                           Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                                    and Master Use License Agreement dated July 23,2012

662   Distortion Music & Sound Design       Music License                           The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master  The Gunman                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated February 13,2015
663   Distortion Music & Sound Design        Music License                          Combined Synchronization and Master Use License Agreement dated October  The Host                       $                   0.00     $                   0.00     $                   0.00   
                                                                                    31,2012
664   Distortion Music & Sound Design       Music License                           Combined Synchronization and Master Use License Agreement dated March  The Host                         $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2012
665   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License Agreement dated                Machete Kills            $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 20,2013
666   Distortion Partnership, LLC            Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler             $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 26,2014
667   Distortion Partnership, LLC            Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler             $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated October 14,2014
668   Distortion Partnership, LLC            Music License                          The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 17,2013
669   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License  dated January 28,2013         Side Effects             $                   0.00     $                   0.00     $                   0.00   

670   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License Agreement dated February          The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                    12,2013
671   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License Agreement dated February          The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                    7,2013
672   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License Agreement dated                   The Loft              $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 25,2014
673   Distortion Partnership, LLC            Music License                          Combined Synchronization and Master Use License Agreement dated October           Triple 9              $                   0.00     $                   0.00     $                   0.00   
                                                                                    22,2015
674   Distortion Partnership, LLC/Distortion  Music License                         Combined Synchronization and Master Use License Agreement  dated                  Believe               $                   0.00     $                   0.00     $                   0.00   
      Music and Sounds Design                                                       November 4,2013

675   Dolphin Max Steel Holdings, LLC        Music License                          Combined Synchronization and Master Use License Agreement dated August            Max Steel             $                   0.00     $                   0.00     $                   0.00   
                                                                                    30,2016
676   Domino Publishing Company Limited Music License                               General Terms and Conditions dated February 22,2017                               Midnight Sun          $                   0.00     $                   0.00     $                   0.00   

677   Domino Publishing Company Limited Music License                               General Terms and Conditions dated February 22,2017                               Midnight Sun          $                   0.00     $                   0.00     $                   0.00   

678   Domino Recording Company, Inc.        Music License                           Master Use License Agreement dated March 26,2013                                  The Host              $                   0.00     $                   0.00     $                   0.00   
679   Dos Brains, Inc.                      Music License                           Combined Synchronization and Master Use License Agreement dated                   Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 12,2013
680   Dos Brains, Inc.                       Music License                          Combined Synchronization and Master Use License Agreement dated                   Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 5,2013
681   Dos Brains, Inc.                       Music License                          Combined Synchronization and Master Use License Agreement dated October           Triple 9              $                   0.00     $                   0.00     $                   0.00   
                                                                                    2,2015
682   DP Music Production, LLC               Music License                          Combined Synchronization and Master Use License Agreement  dated May              A.X.L.                $                   0.00     $                   0.00     $                   0.00   
                                                                                    8,2018
683   DP Music Production, LLC               Music License                          Combined Synchronization and Master Use License Agreement  dated                  Before I Fall         $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 17,2016
                                                                                                                 32
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 38 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                               Estimated accrual as of / between:
#            Contract Counterparty                    Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                     11/30/18                     AMOUNT 
684   DP Music Production, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated May               Dope                 $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2015
685   DP Music Production, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated April             Dope                 $                   0.00     $                   0.00     $                   0.00   
                                                                                8,2015
686   DP Music Production, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated April             Dope                 $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2015
687   DP Music Production, LLC            Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and      Fifty Shades of      $                   0.00     $                   0.00     $                   0.00   
                                                                                Master Use License Agreement dated November 16,2015                                Black

688   DP Music Production, LLC            Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Sabotage             $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated November 19,2013
689   DP Music Production, LLC            Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization     Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated July 23,2012

690   DP Music Production, LLC            Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated September 20,2016
691   DP Music Production, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                    Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                                November 4,2015
692   DP Music Production, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master          The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated March 2,2015
693   DP Music Production, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated January            The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                                13,2015
694   Dream Art Music, LLC                Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Show Dogs            $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated April 16,2018
695   Drive Music Publishing, Inc.        Music License                         Combined Synchronization and Master Use License Agreement dated May                Home Again           $                   0.00     $                   0.00     $                   0.00   
                                                                                11,2017
696   Drive Music Publishing, Inc.        Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master         Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated December 21,2016
697   Drive Music Publishing, Inc. obo    Music License                         Combined Synchronization and Master Use License Agreement  dated May               A.X.L.               $                   0.00     $                   0.00     $                   0.00   
      Distortion MX Publishing                                                  8,2018
698   Ear Conundrum                       Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use       Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated November 18,2013
699   Edward Pierson, Attorney at Law     Music License                         Combined Synchronization and Master Use License Agreement dated June               Jobs                 $                   0.00     $                   0.00     $                   0.00   
      PLLC                                                                      19,2013
700   El Paso Productions, Inc. c/o       Music License                         Combined Synchronization and Master Use License Agreement dated August             Max Steel            $                   0.00     $                   0.00     $                   0.00   
      Stankevich ‐ Gochman, LLP (o/b/o                                          30,2016
      Liam Neeson)
701   El Rey Network, LLC                 Exploitation Agreements               License Agreement ‐ "The Loft", "Machete Kills", "Silent Hill", "Silent House",    Various              $                   0.00     $                   0.00     $                   0.00   
                                                                                "Sabotage", "The Tank", "Gunman", "Nightcrawler" dated March 14,2017

702   El Rey Network, LLC                 Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated March 14,2017                   Various              $                   0.00     $                   0.00     $                   0.00   

703   Elevation Pictures Corp.            Exploitation Agreements               A&E ‐ Elevation Side Letter dated September 12,2016                                Various              $                   0.00     $                   0.00     $                   0.00   
704   EMI Entertainment World, Inc.       Music License                         Synchronization License Agreement (Film/Trailer)  dated May 18,2015                Dope                 $                   0.00     $                   0.00     $                   0.00   
705   EMI Entertainment World, Inc.       Music License                         Synchronization License Agreement (Film/Trailer) dated October 23,2013             Nut Job              $                   0.00     $                   0.00     $                   0.00   

706   EMI Entertainment World, Inc.       Music License                         Synchronization License Agreement (Film/Trailer) dated October 23,2013             Nut Job              $                   0.00     $                   0.00     $                   0.00   

707   EMI Entertainment World, Inc.       Music License                         Synchronization License Agreement (Film/Trailer) dated July 17,2015                Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   

708   EMI Entertainment World, Inc.*      Music License                         Synchronization License Agreement (Film/Trailer)  dated May 8,2014                 Chef                 $                   0.00       $                   0.00       $                   0.00   
709   EMI Entertainment World, Inc.*      Music License                         Synchronization License Agreement (Film/Trailer)  dated May 15,2015                Dope                 $                   0.00       $                   0.00       $                   0.00   
710   EMI Entertainment World, Inc.*      Music License                         Synchronization License Agreement (Film/Trailer)  dated May 18,2015                Dope                 $                   0.00       $                   0.00       $                   0.00   
711   EMI Entertainment World, Inc.*      Music License                         Synchronization License Agreement (Film/Trailer)  dated May 14,2015                Dope                 $                   0.00       $                   0.00       $                   0.00   

                                                                                                              33
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 39 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                                                 Estimated accrual as of / between:
#            Contract Counterparty                    Contract Type                                            Contract Description                                Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                    Applicable)                    9/5/18                     11/30/18                     AMOUNT 
712   EMI Entertainment World, Inc.*      Music License                          Synchronization License Agreement (Film/Trailer) dated July 15,2015             Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   

713   EMI Entertainment World, Inc.*      Music License                          Synchronization License Agreement (Audiovisual Work) dated November             Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   
                                                                                 5,2015
714   EMI Entertainment World, Inc.*      Music License                          Synchronization License Agreement dated September 30,2016                       Sleepless                 $                   0.00     $                   0.00     $                   0.00   
715   Endgame Releasing Company, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated August          Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 30,2016
716   Endgame Releasing Funding, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated August          Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 30,2016
717   Entertainment One Benelux BV        Exploitation Agreements                Picture Certificate dated November 17,2016                                      AXL                       $                   0.00     $                   0.00     $                   0.00   

718   Entertainment One Benelux BV        Exploitation Agreements                Picture Certificate dated July 8,1905                                           Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

719   Entertainment One Benelux BV        Exploitation Agreements                Picture Certificate dated July 8,1905                                           Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

720   Entertainment One Benelux BV        Exploitation Agreements                Notice of Assignment ‐ Picture Certificate dated October, 2016                  Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

721   Entertainment One Benelux BV        Exploitation Agreements                Notice of Assignment and Distributor's Acceptance dated October, 2016           Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

722   Entertainment One Benelux BV        Exploitation Agreements                Notice of Assignment and Distributor's Acceptance dated October, 2016           Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

723   Entertainment One Benelux BV        Exploitation Agreements                Output Agreement dated June 18,2015                                             Various                   $                   0.00     $                   0.00     $                   0.00   

724   Entertainment One Benelux BV        Exploitation Agreements                Termination Agreement dated October 26,2016                                     Various                   $                   0.00     $                   0.00     $                   0.00   

725   Entertainment One Films Canada, Inc. Exploitation Agreements               Motion Picture Distribution Agreement dated November 3,2016                     Home Again                $                   0.00     $                   0.00     $                   0.00   

726   Entertainment One Films Canada, Inc. Exploitation Agreements               Motion Picture Distribution Agreement dated March 23,2018                       Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

727   Entertainment One UK Limited        Exploitation Agreements                Picture Certificate dated November 17,2016                                      AXL                       $                   0.00     $                   0.00     $                   0.00   

728   Entertainment One UK Limited        Exploitation Agreements                Notice of Assignment ‐ Picture Certificate dated October, 2016                  Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

729   Entertainment One UK Limited        Exploitation Agreements                Output Agreement dated April 1,2015                                             Various                   $                   0.00     $                   0.00     $                   0.00   

730   Entertainment One UK Limited        Exploitation Agreements                Output Agreement Amendment dated December 8,2016                                Various                   $                   0.00     $                   0.00     $                   0.00   

731   Entertainment Partners              Music License                          Combined Synchronization and Master Use License Agreement dated                 Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                 September 8,2016
732   Extreme Group Holdings, LLC         Music License                          Combined Synchronization and Master Use License Agreement dated                 Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                 November 19,2013
733   Extreme Group Holdings, LLC         Music License                          The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use    Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 9,2014
734   Extreme Group Holdings, LLC*        Music License                          Combined Synchronization and Master Use License  dated January 25,2013          Side Effects              $                   0.00     $                   0.00     $                   0.00   

735   Extreme Production Music            Music License                          Agreement* dated March 26,2018                                                  Show Dogs        $                   0.00     $                   0.00     $                   0.00   
736   Extreme Production Music            Music License                          Agreement dated April 22,2014                                                   Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

737   Extreme Production Music            Music License                          Agreement dated April 16,2014                                                   Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

738   Extreme Production Music            Music License                          Agreement dated March 24,2014                                                   Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

739   Extreme Production Music            Music License                          Agreement dated June 29,2012                                                    Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
740   Extreme Production Music            Music License                          License Agreement dated January 5,2017                                          Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
741   Extreme Production Music            Music License                          License Agreement dated January 5,2017                                          Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
                                                                                                              34
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 40 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                               Estimated accrual as of / between:
#            Contract Counterparty                      Contract Type                                          Contract Description                                    Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                       Applicable)                9/5/18                     11/30/18                     AMOUNT 
742   Extreme Production Music              Music License                         License Agreement dated January 5,2017                                           Nut Job 2              $                   0.00     $                   0.00     $                   0.00   
743   Extreme Production Music              Music License                         Agreement* dated April 25,2018                                                   Show Dogs              $                   0.00     $                   0.00     $                   0.00   
744   Extreme Production Music              Music License                         Agreement dated July 31,2012                                                     Silent Hill            $                   0.00     $                   0.00     $                   0.00   
745   Extreme Production Music              Music License                         Agreement dated March 29,2017                                                    Spark                  $                   0.00     $                   0.00     $                   0.00   
746   Extreme Production Music*             Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of        $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated January 8,2016                                Black

747   Extreme Production Music*             Music License                         Agreement dated June 21,2016                                                     Gleason                $                   0.00       $                   0.00       $                   0.00   
748   Extreme Production Music*             Music License                         Agreement dated January 8,2018                                                   Show Dogs              $                   0.00       $                   0.00       $                   0.00   
749   Extreme Production Music*             Music License                         Agreement dated March 12,2018                                                    Show Dogs              $                   0.00       $                   0.00       $                   0.00   
750   Extreme Production Music*             Music License                         Agreement dated February 20,2018                                                 Show Dogs              $                   0.00       $                   0.00       $                   0.00   
751   Figure And Groove Productions, LLC    Music License                         Combined Synchronization and Master Use License Agreement  dated                 Before I Fall          $                   0.00       $                   0.00       $                   0.00   
                                                                                  November 17,2016
752   Film & TV House Limited               Exploitation Agreements               Master License Agreement and corresponding Exhibit related to Pris               Sleepless              $                   0.00     $                   0.00     $                   0.00   
                                                                                  Audiovisuais S.A. distribution agreement dated March 1,2015
753   FilmNation International, LLC         Exploitation Agreements               Sales Agency Agreement dated September 16,2014                                   Various                $                   0.00     $                   0.00     $                   0.00   
754   FilmNation International, LLC         Exploitation Agreements               Notice of Extension dated January 19,2017                                        Various                $                   0.00     $                   0.00     $                   0.00   
755   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated March 5,2015                  Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Applause Entertainment Limited

756   FilmNation International, LLC and     Exploitation Agreements               Notice and Acknowledgement of Assignment dated March 10,2015                     Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Applause Entertainment Limited

757   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated January 15,2018               Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Blue Lantern, LLC
758   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated August 15,2016                Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Bona Entertainment Co., Ltd.
759   FilmNation International, LLC and     Exploitation Agreements               Notice and Acknowledgement of Assignment dated August 30,2016                    Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Bona Entertainment Co., Ltd.
760   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated March 5,2015                  Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Bravos Pictures, Ltd.
761   FilmNation International, LLC and     Exploitation Agreements               Notice and Acknowledgement of Assignment dated March 11,2015                     Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Bravos Pictures, Ltd.
762   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated December 18,2017              Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Freeman Film Trade & Finance, Ltd.

763   FilmNation International, LLC and     Exploitation Agreements               License Agreement dated October 23,2015                                          Sleepless              $                   0.00     $                   0.00     $                   0.00   
      HBO Pacific Partners
764   FilmNation International, LLC and     Exploitation Agreements               Notice Pursuant to UCC Seciton 9406 of Assignment and Irrecovable Direction  Sleepless                  $                   0.00     $                   0.00     $                   0.00   
      HBO Pacific Partners                                                        to Pay and Account dated January 14,2016
765   FilmNation International, LLC and     Exploitation Agreements               First Supplemental Agreement in relation to the License Agreement dated      Sleepless                  $                   0.00     $                   0.00     $                   0.00   
      HBO Pacific Partners                                                        December 17,2017
766   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated March 5,2015              Sleepless                  $                   0.00     $                   0.00     $                   0.00   
      Huahua Media Co., Ltd.
767   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated November 8,2016               Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Intercontinental Film Distributors 
      (H.K.), Ltd.
768   FilmNation International, LLC and     Exploitation Agreements               Notice and Acknowledgement of Assignment dated November 18,2016                  Show Dogs              $                   0.00     $                   0.00     $                   0.00   
      Intercontinental Film Distributors 
      (H.K.), Ltd.
769   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated December 6,2016               Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Media Film International
770   FilmNation International, LLC and     Exploitation Agreements               International Distribution License Agreement dated March 2,2015                  Sleepless              $                   0.00     $                   0.00     $                   0.00   
      Media Film International

                                                                                                               35
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 41 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                              Estimated accrual as of / between:
#            Contract Counterparty                      Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                       Applicable)                9/5/18                     11/30/18                     AMOUNT 
771   FilmNation International, LLC and      Exploitation Agreements               Notice and Acknowledgement of Assignment dated March 11,2015                     Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Media Film International
772   FilmNation International, LLC and      Exploitation Agreements               International Distribution License Agreement dated February 25,2015              Sleepless             $                   0.00     $                   0.00     $                   0.00   
      mediaLog Corp.
773   FilmNation International, LLC and      Exploitation Agreements               Notice and Acknowledgement of Assignment dated March 11,2015                     Sleepless             $                   0.00     $                   0.00     $                   0.00   
      mediaLog Corp.
774   FilmNation International, LLC and      Exploitation Agreements               International Distribution License Agreement dated February 24,2015              Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Octoarts Films
775   FilmNation International, LLC and      Exploitation Agreements               Notice and Acknowledgement of Assignment dated March 11,2015                     Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Octoarts Films
776   FilmNation International, LLC and PT  Exploitation Agreements                International Distribution License Agreement dated August 8,2016                 Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Prima Cinema Multimedia
777   FilmNation International, LLC and PT  Exploitation Agreements                Notice and Acknowledgement of Assignment dated August 30,2016                    Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Prima Cinema Multimedia
778   FilmNation International, LLC and PT  Exploitation Agreements                International Distribution License Agreement dated February 24,2015              Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Prima Cinema Multimedia
779   FilmNation International, LLC and PT  Exploitation Agreements                Notice and Acknowledgement of Assignment dated March 11,2015                     Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Prima Cinema Multimedia
780   FilmNation International, LLC and TF1  Exploitation Agreements               Notice and Acknowledgement of Assignment dated November 30,2015                  Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Video SAS
781   FilmNation International, LLC and TF1  Exploitation Agreements               International Distribution License Agreement dated November 30,2015              Sleepless             $                   0.00     $                   0.00     $                   0.00   
      Video SAS
782   FilmNation International, LLC and      Exploitation Agreements               International Distribution License Agreement dated August 5,2016                 Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Viva Communications, Inc.
783   FilmNation International, LLC and      Exploitation Agreements               Notice and Acknowledgement of Assignment dated August 30,2016                    Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Viva Communications, Inc.
784   FirstCom Music, a unit of Universal  Music License                           Short Form Master Recording and Synchronization License dated May 1,2015         The Loft              $                   0.00     $                   0.00     $                   0.00   
      Musix ‐ Z Tunes, LLC
785   Flo & Eddie, Inc.                      Music License                         Master Use License Agreement dated May 16,2018                                   Hotel Artemis         $                   0.00     $                   0.00     $                   0.00   
786   Freeway Cam B.V. and Stichting         Exploitation Agreements               Collection Account Management Agreement dated November 3,2016                    Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Freeway Custody
787   Freeway Cam B.V. and Stichting         Exploitation Agreements               Senior Collection Account Management Agreement dated November 3,2016             Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Freeway Custody
788   Freeway Cam B.V. and Stichting         Exploitation Agreements               Irrevocable Payment Instruction dated November 3,2016                            Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Freeway Custody
789   Freeway Cam B.V. and Stichting         Exploitation Agreements               OR Riverstone Collection Account Management Agreement dated November             Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Freeway Custody                                                              3,2016
790   Freeway Cam B.V. and Stichting         Exploitation Agreements               Amendment to the Senior Collection Account Management Agreement dated            Show Dogs             $                   0.00     $                   0.00     $                   0.00   
      Freeway Custody                                                              October 3,2017
791   Freeway Entertainment Kft.             Exploitation Agreements               Master Film License Agreement dated July 21,2016                                 Show Dogs             $                   0.00     $                   0.00     $                   0.00   
792   Fuze Artz, LLC                         Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of       $                   0.00     $                   0.00     $                   0.00   
                                                                                   Master Use License Agreement dated December 28,2015                              Black

793   Garrett Whoosh, LLC                  Music License                           Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler            $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated October 9,2014
794   Garrett Whoosh, LLC                  Music License                           Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs                $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated March 7,2018
795   Gaumont SA                           Music License                           Master Use Agreement  dated September 12,2013                                  Side Effects            $                   0.00       $                   0.00       $                   0.00   
796   GEM Entertainment Kft.               Exploitation Agreements                 Master License Agreement dated March 1,2015                                    Sleepless               $                   0.00       $                   0.00       $                   0.00   
797   GEM Entertainment Kft.               Exploitation Agreements                 First Amendment dated December 22,2016                                         Sleepless               $                   0.00       $                   0.00       $                   0.00   
798   Gerrit Kinkel Productions, LLC       Music License                           Combined Synchronization and Master Use License Agreement  dated May           A.X.L.                  $                   0.00       $                   0.00       $                   0.00   
                                                                                   8,2018
799   Gerrit Kinkel Productions, LLC       Music License                           Combined Synchronization and Master Use License Agreement dated April          Hotel Artemis           $                   0.00     $                   0.00     $                   0.00   
                                                                                   27,2018

                                                                                                               36
                                                    Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 42 of 89
                                                                Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                   Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                      Contract Information                                                                                                                     Estimated accrual as of / between:
#             Contract Counterparty                  Contract Type                                          Contract Description                                       Film Title (If                  As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                       Applicable)                   9/5/18                     11/30/18                     AMOUNT 
800   Gerrit Kinkel Productions, LLC     Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master         Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                               Use License Agreement dated February 24,2012
801   Gerrit Kinkel Productions, LLC     Music License                         Combined Synchronization and Master Use License Agreement dated July                Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                               28,2016
802   Gerrit Kinkel Productions, LLC     Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master           The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                               Use License Agreement dated February 17,2015
803   Gerrit Kinkel Productions, LLC     Music License                         Combined Synchronization and Master Use License Agreement dated October             Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                               2,2015
804   Ghostwriter Music, LLC             Music License                         Combined Synchronization and Master Use License Agreement  dated                    All I See Is You          $                   0.00     $                   0.00     $                   0.00   
                                                                               September 10,2017
805   Glassnote Entertainment Group, LLC Music License                         Master Use License Agreement dated February 8,2017                                  Midnight Sun              $                   0.00     $                   0.00     $                   0.00   

806   Good Films Enterprise, LLC         Music License                         Combined Synchronization and Master Use License Agreement dated August              Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                               30,2016
807   Google Inc.                        Vendor Agreements ‐ Other             First Amendment Upfront Addendum dated March 14,2018                                Vendor                    $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                                   Agreements ‐ 
                                                                                                                                                                   Other
808   GR Entertainment, Inc.             Music License                         Combined Synchronization and Master Use License Agreement  dated March              Chef                      $                   0.00     $                   0.00     $                   0.00   
                                                                               21,2014
809   Grand Slam Music, Inc.             Music License                         Combined Synchronization and Master Use License Agreement ‐ TV and                  A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                               Internet (Trailers/Advertising) "Eric's Theme" dated January 7,2013

810   Grand Slam Music, Inc.             Music License                         Combined Synchronization and Master Use License Agreement dated March               Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                               27,2014
811   Grand Slam Music, Inc.             Music License                         Combined Synchronization and Master Use License Agreement dated May                 Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                               2,2018
812   Grand Slam Music, Inc.             Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use        Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                               License Agreement dated December 17,2013
813   Grand Slam Music, Inc.             Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use         Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                               License Agreement dated February 25,2014
814   Grand Slam Music, Inc.             Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization      Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                               and Master Use License Agreement dated September 26,2012

815   Granite Productions, Inc.          Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
                                                                               License Agreement dated March 7,2018
816   GRNLR                              Music License                         Combined Synchronization and Master Use License Agreement dated May                 Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                               2,2018
817   Haim Productions, Inc.             Music License                         Synchronization License Agreement  dated June 6,2017                                Home Again       $                   0.00     $                   0.00     $                   0.00   
818   Hammerland Music                   Music License                         Combined Synchronization and Master Use License Agreement                           A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                               (Trailers/Advertising) "Tiny Teeth, Pullback 03, High Rise, Reverse Stop 03, Cro 
                                                                               Mags" dated October 9,2012
819   Hammerland Music                   Music License                         Combined Synchronization and Master Use License Agreement  dated June               Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                               29,2016
820   Hammerland Music                   Music License                         Combined Synchronization and Master Use License Agreement  dated May                Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                               19,2015
821   Hammerland Music                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and       Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                               Master Use License Agreement dated November 16,2015                                 Black

822   Hammerland Music                   Music License                         Combined Synchronization and Master Use License  dated January 7,2013               Side Effects              $                   0.00     $                   0.00     $                   0.00   

823   Hammerland Music                   Music License                         Combined Synchronization and Master Use License  dated January 25,2013              Side Effects              $                   0.00     $                   0.00     $                   0.00   

824   Hammerland Music                   Music License                         Combined Synchronization and Master Use License  dated February 1,2013              Side Effects              $                   0.00     $                   0.00     $                   0.00   



                                                                                                            37
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 43 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                   Estimated accrual as of / between:
#            Contract Counterparty                Contract Type                                           Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)                    9/5/18                     11/30/18                     AMOUNT 
825   Hammerland Music                Music License                         Combined Synchronization and Master Use License  dated January 31,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

826   Hammerland Music                Music License                         Combined Synchronization and Master Use License  dated January 28,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

827   Hammerland Music                Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated July 23,2012

828   Hammerland Music                Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated July 23,2012

829   Hammerland Music                Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated January 5,2012
830   Hammerland Music                Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2017
831   Hammerland Music                Music License                         Combined Synchronization and Master Use License Agreement dated                   Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                            November 4,2015
832   Hammerland Music                Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 20,2012
833   Hammerland Music                Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 10,2012
834   Hammerland Music                Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 5,2012
835   Hammerland Music                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 13,2015
836   Hammerland Music                Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2012
837   Hammerland Music                Music License                         Combined Synchronization and Master Use License Agreement dated October           The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            31,2012
838   Hammerland Music                Music License                         Combined Synchronization and Master Use License Agreement dated October           Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
839   Haven Creative, Inc.            Music License                         Combined Synchronization and Master Use License Agreement  dated May              Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                            19,2015
840   Haven Creative, Inc.            Music License                         Combined Synchronization and Master Use License Agreement  dated May              Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                            21,2015
841   Haven Creative, Inc.            Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and     Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                            Master Use License Agreement dated November 16,2015                               Black

842   Haven Creative, Inc.            Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master        Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 21,2016
843   Heavywhite, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated October           Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2013
844   Heyday Media Group, LLC         Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 4,2014
845   Heyday Media Group, LLC         Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 4,2014
846   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Horror Rise 2" dated October 9,2012
847   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Killer InstInc.t" dated December 19,2012
848   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated July             A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2018
849   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated May              A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                            8,2018
850   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated                  Before I Fall             $                   0.00     $                   0.00     $                   0.00   
                                                                            November 17,2016
                                                                                                         38
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 44 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                            Estimated accrual as of / between:
#            Contract Counterparty                Contract Type                                         Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                              Applicable)                9/5/18                     11/30/18                     AMOUNT 
851   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated               Believe               $                   0.00     $                   0.00     $                   0.00   
                                                                            November 4,2013
852   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated June          Bleed for This        $                   0.00     $                   0.00     $                   0.00   
                                                                            29,2016
853   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated August  Bleed for This              $                   0.00     $                   0.00     $                   0.00   
                                                                            31,2016
854   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                  $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2015
855   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                  $                   0.00     $                   0.00     $                   0.00   
                                                                            21,2015
856   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated April         Dope                  $                   0.00     $                   0.00     $                   0.00   
                                                                            8,2015
857   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated April         End of Watch          $                   0.00     $                   0.00     $                   0.00   
                                                                            23,2012
858   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated June          End of Watch          $                   0.00     $                   0.00     $                   0.00   
                                                                            28,2012
859   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch                $                   0.00     $                   0.00     $                   0.00   
                                                                            10,2012
860   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated April         End of Watch          $                   0.00     $                   0.00     $                   0.00   
                                                                            23,2012
861   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated July          End of Watch          $                   0.00     $                   0.00     $                   0.00   
                                                                            6,2012
862   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch                $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2012
863   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement  dated               End of Watch          $                   0.00     $                   0.00     $                   0.00   
                                                                            September 18,2012
864   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October  Homefront                   $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2013
865   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                            November 13,2013
866   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                            November 5,2013
867   Hi‐Finesse Music & Sound, LLC   Music License                         Synchronization and Master Recording License ‐ Short Form Letter dated         Killer Elite          $                   0.00     $                   0.00     $                   0.00   
                                                                            September 2,2011
868   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Machete Kills         $                   0.00     $                   0.00     $                   0.00   
                                                                            September 26,2018
869   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Marshall              $                   0.00     $                   0.00     $                   0.00   
                                                                            September 21,2017
870   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Marshall              $                   0.00     $                   0.00     $                   0.00   
                                                                            September 7,2017
871   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                    $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2016
872   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Max Steel             $                   0.00     $                   0.00     $                   0.00   
                                                                            September 13,2016
873   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                Midnight Sun          $                   0.00     $                   0.00     $                   0.00   
                                                                            December 14,2017
874   Hi‐Finesse Music & Sound, LLC   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 26,2014
875   Hi‐Finesse Music & Sound, LLC   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated October 20,2014
876   Hi‐Finesse Music & Sound, LLC   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 26,2013
877   Hi‐Finesse Music & Sound, LLC   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 18,2013

                                                                                                        39
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 45 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                              Estimated accrual as of / between:
#            Contract Counterparty                Contract Type                                           Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)               9/5/18                     11/30/18                     AMOUNT 
878   Hi‐Finesse Music & Sound, LLC   Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master        Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 21,2016
879   Hi‐Finesse Music & Sound, LLC   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated March 22,2014
880   Hi‐Finesse Music & Sound, LLC   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 16,2013
881   Hi‐Finesse Music & Sound, LLC   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 4,2014
882   Hi‐Finesse Music & Sound, LLC   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated March 5,2014
883   Hi‐Finesse Music & Sound, LLC   Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Show Dogs            $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 5,2018
884   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License  dated February 6,2013            Side Effects         $                   0.00     $                   0.00     $                   0.00   

885   Hi‐Finesse Music & Sound, LLC   Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated September 26,2012

886   Hi‐Finesse Music & Sound, LLC   Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House         $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 29,2012
887   Hi‐Finesse Music & Sound, LLC   Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 20,2016
888   Hi‐Finesse Music & Sound, LLC   Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 15,2016
889   Hi‐Finesse Music & Sound, LLC   Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 20,2016
890   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2016
891   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            12,2016
892   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated June              Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
893   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                   Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            September 7,2016
894   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated August            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            10,2016
895   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                            28,2016
896   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2017
897   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                   Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            November 4,2015
898   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2015
899   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2015
900   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                   Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            November 9,2015
901   Hi‐Finesse Music & Sound, LLC   Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 30,2011
902   Hi‐Finesse Music & Sound, LLC   Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 30,2011
903   Hi‐Finesse Music & Sound, LLC   Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 10,2012
904   Hi‐Finesse Music & Sound, LLC   Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 13,2015
                                                                                                         40
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 46 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                 Estimated accrual as of / between:
#            Contract Counterparty                Contract Type                                          Contract Description                                 Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                               Applicable)                    9/5/18                     11/30/18                     AMOUNT 
905   Hi‐Finesse Music & Sound, LLC   Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 17,2015
906   Hi‐Finesse Music & Sound, LLC   Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated March 6,2015
907   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            21,2013
908   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            12,2013
909   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated March           The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2012
910   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            12,2013
911   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2013
912   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            31,2012
913   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            December 19,2014
914   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated January         The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            26,2015
915   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            December 19,2014
916   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            November 25,2014
917   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
918   Hi‐Finesse Music & Sound, LLC   Music License                         Combined Synchronization and Master Use License Agreement dated October         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                            2,2015
919   Hollywood Records, Inc.         Music License                         Master Use License dated February 9,2018                                        Midnight Sun              $                   0.00     $                   0.00     $                   0.00   

920   Howling Entertainment, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated May             Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                            25,2018
921   Howling Entertainment, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated May             Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                            25,2018
922   Howling Entertainment, LLC*     Music License                         Music Licenseing Form dated May 31,2018                                         Hotel Artemis    $                   0.00     $                   0.00     $                   0.00   
923   Howling Entertainment, LLC*     Music License                         Music Licenseing Form dated May 31,2018                                         Hotel Artemis    $                   0.00     $                   0.00     $                   0.00   
924   Hyper Crush, Inc.               Music License                         Combined Synchronization and Master Use License Agreement                       A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Werk Me" dated December 5,2012
925   I am Other                      Music License                         Master Use License  dated January 1,2015                                        Dope                      $                   0.00     $                   0.00     $                   0.00   
926   IFC TV, LLC                     Exploitation Agreements               Amendment No.1 to License Agreement  dated June 14,2016                         End of Watch              $                   0.00     $                   0.00     $                   0.00   
927   IFC TV, LLC                     Exploitation Agreements               License Agreement ‐ 'End of Watch", "The Grey", "Homefront", "Killer Elite",    Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                            "Machete Kills", "Silent Hill", "Silent House" dated June 16,2014

928   IFC TV, LLC                     Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated June 19,2014                 Various                   $                   0.00       $                   0.00       $                   0.00   
929   IFC TV, LLC                     Exploitation Agreements               Amendment No.2 to License Agreement dated September 7,2016                      Various                   $                   0.00       $                   0.00       $                   0.00   
930   IFC TV, LLC                     Exploitation Agreements               Amendment No.3 to License Agreement dated March 14,2017                         Various                   $                   0.00       $                   0.00       $                   0.00   
931   Imagem Holding Corp.            Music License                         Combined Synchronization and Master Use License Agreement  dated April          Dope                      $                   0.00       $                   0.00       $                   0.00   
                                                                            22,2015
932   Imagem Holding Corp.            Music License                         Synchronization License Agreement dated January 31,2014                         Nut Job                   $                   0.00     $                   0.00     $                   0.00   
933   Imagem Holding Corp.            Music License                         Combined Synchronization and Master Use License Agreement dated October         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            31,2012
934   Imagem Music                    Music License                         Agreement  dated June 26,2014                                                   Chef                      $                   0.00     $                   0.00     $                   0.00   
935   Imagem Production Music, LLC    Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2016

                                                                                                         41
                                                        Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 47 of 89
                                                                    Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                             Estimated accrual as of / between:
#             Contract Counterparty                      Contract Type                                          Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                9/5/18                     11/30/18                     AMOUNT 
936   Imagem Production Music, LLC           Music License                         Combined Synchronization and Master Use License Agreement dated October  Triple 9                     $                   0.00     $                   0.00     $                   0.00   
                                                                                   2,2015
937   Imagem Production Music, LLC dba 5  Music License                            Combined Synchronization and Master Use License Agreement  dated               Believe                $                   0.00     $                   0.00     $                   0.00   
      Alarm Music                                                                  November 4,2013
938   Immediate Music, LLC                Music License                            Combined Synchronization and Master Use License Agreement                      A Haunted House        $                   0.00     $                   0.00     $                   0.00   
                                                                                   (Trailers/Advertising) "Tormentor" dated December 5,2012
939   Immediate Music, LLC                   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and  Fifty Shades of        $                   0.00     $                   0.00     $                   0.00   
                                                                                   Master Use License Agreement dated December 17,2015                            Black

940   Immediate Music, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated August          Max Steel             $                   0.00     $                   0.00     $                   0.00   
                                                                                   30,2016
941   Immediate Music, LLC                   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use    Nut Job               $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated November 18,2013
942   Immediate Music, LLC                   Music License                         Synchronization and Master Use License #5915 dated October 16,2012              Side Effects          $                   0.00     $                   0.00     $                   0.00   
943   Immediate Music, LLC                   Music License                         Synchronization and Master Use License #5916 dated October 19,2012              Silent Hill           $                   0.00     $                   0.00     $                   0.00   
944   Immediate Music, LLC                   Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated September 20,2016
945   Immediate Music, LLC                   Music License                         Synchronization and Master Use License #5730 dated January 18,2012              The Grey              $                   0.00     $                   0.00     $                   0.00   
946   Immediate Music, LLC                   Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                                   Use License Agreement dated February 17,2015
947   Immediate Music, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft              $                   0.00     $                   0.00     $                   0.00   
                                                                                   December 19,2014
948   Immediate Music, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated October         Triple 9              $                   0.00     $                   0.00     $                   0.00   
                                                                                   2,2015
949   Impuls Pictures AG                     Exploitation Agreements               Picture Certificate dated November 17,2016                                      AXL                   $                   0.00     $                   0.00     $                   0.00   

950   Impuls Pictures AG                     Exploitation Agreements               Notice of Acknowledgement of Assignment dated October 19,2016                   Show Dogs             $                   0.00     $                   0.00     $                   0.00   

951   Impuls Pictures AG                     Exploitation Agreements               Letter Agreement RE: Show Dogs dated October 19,2016                            Show Dogs             $                   0.00     $                   0.00     $                   0.00   

952   Impuls Pictures AG                     Exploitation Agreements               Output Agreement dated January 31,2015                                          Various               $                   0.00     $                   0.00     $                   0.00   

953   Inside Passage Music                   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Synchronization License Agreement dated  Nut Job                 $                   0.00     $                   0.00     $                   0.00   
                                                                                   September 17,2013
954   Inside Passage Music                   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Synchronization License Agreement dated  Nut Job                 $                   0.00     $                   0.00     $                   0.00   
                                                                                   September 17,2013
955   International Family Entertainment,    Exploitation Agreements               Schedule #1 to License Agreement dated August 15,2017                         Various                 $                   0.00     $                   0.00     $                   0.00   
      Inc.
956   International Family Entertainment,    Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated August 15,2017               Various               $                   0.00     $                   0.00     $                   0.00   
      Inc.
957   Intrigue Music, LLC                    Music License                         Synchronization License Agreement dated March 26,2013                           The Host              $                   0.00     $                   0.00     $                   0.00   
958   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement  dated June           Bleed for This        $                   0.00     $                   0.00     $                   0.00   
                                                                                   29,2016
959   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement dated April           Hit & Run             $                   0.00     $                   0.00     $                   0.00   
                                                                                   30,2012
960   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement dated August          Jobs                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   6,2013
961   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement dated July            Jobs                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   27,2013
962   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement dated February        Midnight Sun          $                   0.00     $                   0.00     $                   0.00   
                                                                                   8,2018
963   J Trax, LLC                            Music License                         Combined Synchronization and Master Use License Agreement dated March           Mother's Day          $                   0.00     $                   0.00     $                   0.00   
                                                                                   28,2016
964   J Trax, LLC                            Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use    Nut Job               $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated September 17,2013
                                                                                                                42
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 48 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                             Estimated accrual as of / between:
#             Contract Counterparty                    Contract Type                                          Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)                9/5/18                     11/30/18                     AMOUNT 
965   J Trax, LLC                          Music License                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated November 19,2013
966   J Trax, LLC                          Music License                          Combined Synchronization and Master Use License Agreement dated October  The Host                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2012
967   J Trax, LLC                          Music License                          Combined Synchronization and Master Use License Agreement dated October  The Host                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2012
968   J Trax, LLC                          Music License                          Combined Synchronization and Master Use License Agreement dated March  The Host                       $                   0.00     $                   0.00     $                   0.00   
                                                                                  5,2012
969   J Trax, LLC                          Music License                          Combined Synchronization and Master Use License Agreement dated February  The Host                    $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2013
970   J Trax, LLC                          Music License                          Combined Synchronization and Master Use License Agreement dated October  Triple 9                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  2,2015
971   J Trax, LLC*                         Music License                          Invoice No. 10012 dated September 2,2011                                       Killer Elite           $                   0.00       $                   0.00       $                   0.00   
972   J Trax, LLC*                         Music License                          Invoice No. 10006 dated June 20,2011                                           Killer Elite           $                   0.00       $                   0.00       $                   0.00   
973   Jabari Rayford                       Music License                          Synchronization License Agreement dated June 8,2017                            Marshall               $                   0.00       $                   0.00       $                   0.00   
974   Jensen's Sound Generations, LLC      Music License                          Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Gleason                $                   0.00       $                   0.00       $                   0.00   
                                                                                  License Agreement dated June 17,2016
975   Jensen's Sound Generations, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis          $                   0.00     $                   0.00     $                   0.00   
                                                                                  16,2018
976   Jensen's Sound Generations, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated April          Hotel Artemis          $                   0.00     $                   0.00     $                   0.00   
                                                                                  16,2018
977   Jensen's Sound Generations, LLC      Music License                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated November 11,2014
978   Jensen's Sound Generations, LLC      Music License                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated August 27,2014
979   Jensen's Sound Generations, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated April          Snowden                $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2016
980   Jensen's Sound Generations, LLC      Music License                          Combined Synchronization and Master Use License Agreement dated                Spotlight              $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2015
981   Jensen's Sound Generations, LLC      Music License                          The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master  The Gunman                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  Use License Agreement dated December 3,2014
982   John F. Cantu                        Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler           $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated October 17,2014
983   John F. Cantu                        Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler           $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated October 20,2014
984   John F. Cantu                        Music License                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated March 14,2014
985   John F. Cantu                        Music License                          Combined Synchronization and Master Use License Agreement dated February  Triple 9                    $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2016
986   Joshua Mosser                      Music License                            Synchronization License Agreement dated October 31,2012                        The Host               $                   0.00     $                   0.00     $                   0.00   
987   Juan Howard Music/Jonathan         Music License                            Combined Synchronization and Master Use License Agreement dated                The Loft               $                   0.00     $                   0.00     $                   0.00   
      Howard c/o All Media Music Group,                                           December 19,2014
      Inc.
988   KAP Music, LLC                     Music License                            Combined Synchronization and Master Use License  dated October 16,2012          Side Effects          $                   0.00     $                   0.00     $                   0.00   

989   KAP Music, LLC                       Music License                          Combined Synchronization and Master Use License  dated October 16,2012          Side Effects          $                   0.00     $                   0.00     $                   0.00   

990   Katz Broadcasting, LLC               Exploitation Agreements                License Agreement dated March 30,2018                                           Various               $                   0.00     $                   0.00     $                   0.00   
991   Katz Broadcasting, LLC               Exploitation Agreements                Notice of Consent and Irrevocable Assignment dated March 30,2018                Various               $                   0.00     $                   0.00     $                   0.00   
992   KNF Productions, Inc.                Music License                          Combined Synchronization and Master Use License Agreement dated                 Little Boy            $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2014
993   KNF Productions, Inc.                Music License                          Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Show Dogs             $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated March 7,2018
994   Kobalt Music Publishing America, Inc. Music License                         Synchronisation License  dated February 27, 2017.                               Before I Fall         $                   0.00     $                   0.00     $                   0.00   

                                                                                                              43
                                                          Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 49 of 89
                                                                      Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                         Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                            Contract Information                                                                                                               Estimated accrual as of / between:
 #            Contract Counterparty                        Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                          Applicable)                9/5/18                     11/30/18                     AMOUNT 
995    Kobalt Music Publishing America, Inc. Music License                           Synchronisation License dated August 6,2013                                       Jobs                  $                   0.00     $                   0.00     $                   0.00   

996    Kobalt Music Publishing America, Inc. Music License                           Synchronisation License dated November 19,2013                                    Machete Kills         $                   0.00     $                   0.00     $                   0.00   

997    Kobalt Music Publishing America, Inc. Music License                           Synchronisation License dated April 5,2016                                        Mother's Day          $                   0.00     $                   0.00     $                   0.00   

998    Kobalt Music Publishing America, Inc. Music License                           Synchronisation License dated February 23,2016                                    Mother's Day          $                   0.00     $                   0.00     $                   0.00   

999    Kobalt Music Publishing America, Inc. Music License                           Synchronization License dated August 25,2015                                      Rock the Kasbah       $                   0.00     $                   0.00     $                   0.00   

1000   Kobalt Music Publishing America,        Music License                         Synchronization License dated April 4,2013                                        The Host              $                   0.00     $                   0.00     $                   0.00   
       Inc.*
1001   Krisolta Film & TV (UK) Limited         Exploitation Agreements               Master Film License Agreement – SHOW DOGS dated March 1,2018                      Show Dogs             $                   0.00     $                   0.00     $                   0.00   

1002   Labrador Entertainment, Inc.            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                                     Use License Agreement dated December 3,2014
1003   Labrador Entertainment, Inc. / Shock    Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey              $                   0.00     $                   0.00     $                   0.00   
       Files                                                                         License Agreement dated January 19,2012
1004   Les Editions la Marguerite              Music License                         Synchronisation License  dated September 12,2013                                  Side Effects          $                   0.00       $                   0.00       $                   0.00   
1005   Lev Cinemas, Ltd.                       Exploitation Agreements               Output Agreement dated March 20,2015                                              Various               $                   0.00       $                   0.00       $                   0.00   
1006   Licensemusic.com APS                    Music License                         Master Use License Agreement dated April 30,2012                                  Hit & Run             $                   0.00       $                   0.00       $                   0.00   
1007   Linus Lau                               Music License                         Combined Synchronization and Master Use License Agreement dated October           Triple 9              $                   0.00       $                   0.00       $                   0.00   
                                                                                     2,2015
1008   Linus Lau Music                         Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

1009   Lionel Blanc obo Sideburn               Music License                         Combined Synchronization and Master Use License Agreement dated June              Hit & Run             $                   0.00     $                   0.00     $                   0.00   
                                                                                     29,2012
1010   Lock N Load Music, LLC                  Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

1011   Lola Kennedy, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated October           Triple 9              $                   0.00     $                   0.00     $                   0.00   
                                                                                     22,2015
1012   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License Agreement  dated June             Bleed for This        $                   0.00     $                   0.00     $                   0.00   
                                                                                     29,2016
1013   Louder Productions, LLC                 Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Gleason               $                   0.00     $                   0.00     $                   0.00   
                                                                                     License Agreement dated July 6,2016
1014   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License Agreement dated                   Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                                     November 19,2013
1015   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License Agreement dated                   Machete Kills         $                   0.00     $                   0.00     $                   0.00   
                                                                                     September 26,2013
1016   Louder Productions, LLC                 Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                                     License Agreement dated February 25,2014
1017   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License  dated January 28,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

1018   Louder Productions, LLC                 Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                                     and Master Use License Agreement dated October 10,2012

1019   Louder Productions, LLC                 Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                     Use License Agreement dated January 5,2012
1020   Louder Productions, LLC                 Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                     Use License Agreement dated February 24,2012
1021   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                 $                   0.00     $                   0.00     $                   0.00   
                                                                                     14,2017
1022   Louder Productions, LLC                 Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                 $                   0.00     $                   0.00     $                   0.00   
                                                                                     14,2017

                                                                                                                  44
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 50 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                                 Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                          Contract Description                                 Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                       Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1023   Louder Productions, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                 Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 5,2015
1024   Louder Productions, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated October         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    31,2012
1025   Louder Productions, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated October         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    22,2015
1026   Louis Schultz                          Music License                         Combined Synchronization and Master Use License Agreement dated June            Home Again                $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2017
1027   Lucky 13 Music                         Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use      Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated November 7,2014
1028   Lucky 13 Music                         Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use      Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated August 27,2014
1029   Lucky 13 Music*                        Music License                         Invoice/License for Music Cue Use dated November 7,2014                         Rosewater                 $                   0.00     $                   0.00     $                   0.00   
1030   Lucky 13 Music*                        Music License                         Invoice/License for Music Cue Use dated August 27,2014                          Rosewater                 $                   0.00     $                   0.00     $                   0.00   
1031   Luke Hits, LLC                         Music License                         Combined Synchronization and Master Use License Agreement dated April           Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    30,2012
1032   Luminary Visions, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated                 Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 8,2015
1033   Luminary Visions, LLC                  Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and        The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                                    Master Use License Agreement dated July 9,2014
1034   Lyric House, LLC                       Music License                         Combined Synchronization and Master Use License Agreement  dated October        All I See Is You          $                   0.00     $                   0.00     $                   0.00   
                                                                                    2,2017
1035   Lyric House, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 25,2014
1036   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated May            A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                                    8,2018
1037   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated                Before I Fall             $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 17,2016
1038   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated April           Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                                    27,2018
1039   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated                 Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 22,2016
1040   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated                 Midnight Sun              $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 28,2017
1041   Make it Rain, LLC                      Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master      Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated May 11,2017
1042   Make it Rain, LLC                      Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated February 4,2014
1043   Make it Rain, LLC                      Music License                         Music Use & Synchronization License dated December 4,2013                       Sabotage                  $                   0.00     $                   0.00     $                   0.00   
1044   Make it Rain, LLC                      Music License                         Master Use/Synchronization License Agreement dated March 1,2014                 Sabotage                  $                   0.00     $                   0.00     $                   0.00   
1045   Make it Rain, LLC                      Music License                         Master Use/Synchronization License Agreement dated December 4,2013              Sabotage                  $                   0.00     $                   0.00     $                   0.00   

1046   Make it Rain, LLC                      Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 20,2016
1047   Make it Rain, LLC                      Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 20,2016
1048   Make It Rain, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated August          Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    26,2016
1049   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated September 12,2013                    Homefront                 $                   0.00     $                   0.00     $                   0.00   

1050   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated November 22,2013                     Homefront                 $                   0.00     $                   0.00     $                   0.00   

1051   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated September 12,2013                    Homefront                 $                   0.00     $                   0.00     $                   0.00   



                                                                                                                45
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 51 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                              Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                           Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                        Applicable)                9/5/18                     11/30/18                     AMOUNT 
1052   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated October 30,2013                        Homefront            $                   0.00     $                   0.00     $                   0.00   

1053   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated June 20,2013                           Jobs                 $                   0.00     $                   0.00     $                   0.00   

1054   Make it Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated September 4,2014                       Rosewater            $                   0.00     $                   0.00     $                   0.00   

1055   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License  dated January 14,2013                       Side Effects         $                   0.00     $                   0.00     $                   0.00   

1056   Make It Rain, LLC d/b/a Ninja Tracks   Music License                         Master Use & Synchronization License dated January 10,2015                        The Loft             $                   0.00     $                   0.00     $                   0.00   

1057   Make It Rain, LLC d/b/a Ninja Tracks  Music License                          The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
       c/o Wolf, Rifkin, Shapiro, Schulman &                                        Use License Agreement dated March 2,2015
       Rabkin, LLP
1058   Make It Rain, LLC d/b/a Ninja Tracks  Music License                          A Master Use & Synchronization License dated March 13,2015                        The Gunman           $                   0.00     $                   0.00     $                   0.00   
       c/o Wolf, Rifkin, Shapiro, Schulman & 
       Rabkin, LLP
1059   Make It Rain, LLC d/b/a Ninja Tracks  Music License                          Master Use & Synchronization License dated December 8,2014                        The Gunman           $                   0.00     $                   0.00     $                   0.00   
       c/o Wolf, Rifkin, Shapiro, Schulman & 
       Rabkin, LLP
1060   Mariposa Lane Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                      $                   0.00     $                   0.00     $                   0.00   
                                                                                    30,2016
1061   Mark Stuart                            Music License                         Agreement dated January 3,2018                                                 Show Dogs               $                   0.00     $                   0.00     $                   0.00   
1062   Mark Thomas Hannah d/b/a               Music License                         Combined Synchronization and Master Use License Agreement dated                Spotlight               $                   0.00     $                   0.00     $                   0.00   
       Boomerang!                                                                   November 5,2015
1063   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement  dated June          Bleed for This          $                   0.00     $                   0.00     $                   0.00   
                                                                                    29,2016
1064   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    27,2012
1065   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    30,2012
1066   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement  dated               End of Watch            $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 11,2012
1067   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront               $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 12,2013
1068   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront               $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 21,2013
1069   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront               $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 14,2013
1070   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis           $                   0.00     $                   0.00     $                   0.00   
                                                                                    25,2018
1071   Massive Noise Machine                  Music License                         Synchronization and Master Use Trailer License Agreement dated August          Killer Elite            $                   0.00     $                   0.00     $                   0.00   
                                                                                    19,2011
1072   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License Agreement dated August  Machete Kills                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    26,2013
1073   Massive Noise Machine                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler            $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated October 20,2014
1074   Massive Noise Machine                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated November 19,2013
1075   Massive Noise Machine                  Music License                         Combined Synchronization and Master Use License  dated January 25,2013         Side Effects            $                   0.00     $                   0.00     $                   0.00   

1076   Massive Noise Machine                  Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                                    and Master Use License Agreement dated October 16,2012




                                                                                                                 46
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 52 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty                   Contract Type                                           Contract Description                                    Film Title (If                  As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                   9/5/18                     11/30/18                     AMOUNT 
1077   Massive Noise Machine              Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated July 23,2012

1078   Massive Noise Machine              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated February 24,2012
1079   Massive Noise Machine              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated March 2,2012
1080   Massive Noise Machine              Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated February 29,2012
1081   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                28,2016
1082   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated October           The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                31,2012
1083   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                11,2013
1084   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated January           The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2015
1085   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                November 25,2014
1086   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated January           The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2015
1087   Massive Noise Machine              Music License                         Combined Synchronization and Master Use License Agreement dated October           Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2015
1088   Matador Recordings, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated January          Before I Fall             $                   0.00     $                   0.00     $                   0.00   
                                                                                10,2017
1089   Media Management L.P., dba         Music License                         Master Recording and Synchronization License dated January 5,2012                 Silent House              $                   0.00     $                   0.00     $                   0.00   
       MusicBox*
1090   Megatrax Production Music          Music License                         Combined Synchronization and Master Use License Agreement dated August            Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                10,2016
1091   Megatrax Production Music, Inc.    Music License                         Combined Synchronization and Master Use License Agreement dated                   Little Boy                $                   0.00     $                   0.00     $                   0.00   
                                                                                November 4,2014
1092   Megatrax Production Music, Inc.    Music License                         Combined Synchronization and Master Use License Agreement dated                   Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                September 19,2016
1093   Megatrax Production Music, Inc.*   Music License                         Synchronization and Master Use License dated November 20,2014                     Little Boy       $                   0.00     $                   0.00     $                   0.00   
1094   Megatrax Production Music, Inc.*   Music License                         Synchronization and Master Use License dated September 28,2016                    Max Steel        $                   0.00     $                   0.00     $                   0.00   
1095   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                (Trailers/Advertising) "Bot vs. Building and Spin The Brain" dated October 
                                                                                9,2012
1096   Methodic Doubt Music, LLC          Music License                         Master & Synchronization License Agreement "Bot vs. Building and Spin The         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                Brain" dated October 26,2012
1097   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated October          All I See Is You          $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2017
1098   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated April            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                23,2012
1099   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated April            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                23,2012
1100   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated April            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                24,2012
1101   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated                  End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                September 10,2012
1102   Methodic Doubt Music, LLC          Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and     Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                Master Use License Agreement dated December 17,2015                               Black

1103   Methodic Doubt Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement dated                   Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                                September 12,2013
                                                                                                             47
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 53 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                              Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                          Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)                9/5/18                     11/30/18                     AMOUNT 
1104   Methodic Doubt Music, LLC      Music License                         Master & Synchronization License Agreement dated September 18,2013                Homefront            $                   0.00     $                   0.00     $                   0.00   

1105   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated                 Homefront              $                   0.00     $                   0.00     $                   0.00   
                                                                            November 14,2013
1106   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement                       Machete Kills          $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Buildings Grynd Builder (One), Buildings Grynd Builder 
                                                                            (Two), and Crowded Builder (Full)" dated May 14,2013
1107   Methodic Doubt Music, LLC      Music License                         Master & Synchronization License Agreement "Buildings Grynd Builder (One),  Machete Kills              $                   0.00     $                   0.00     $                   0.00   
                                                                            Buildings Grynd Builder (Two), and Crowded Builder (Full)" dated May 15,2013

1108   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated May             Machete Kills          $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2013
1109   Methodic Doubt Music, LLC      Music License                         Master & Synchronization License Agreement dated May 15,2013                    Machete Kills          $                   0.00     $                   0.00     $                   0.00   
1110   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                      $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2016
1111   Methodic Doubt Music, LLC      Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler            $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated August 19,2014
1112   Methodic Doubt Music, LLC      Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated August 27,2014
1113   Methodic Doubt Music, LLC      Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 19,2013
1114   Methodic Doubt Music, LLC      Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill            $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated October 8,2012

1115   Methodic Doubt Music, LLC      Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House         $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated January 5,2012
1116   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated                   Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            November 5,2015
1117   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2015
1118   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                            26,2015
1119   Methodic Doubt Music, LLC      Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 10,2012
1120   Methodic Doubt Music, LLC      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 17,2015
1121   Methodic Doubt Music, LLC      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 3,2014
1122   Methodic Doubt Music, LLC      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 17,2015
1123   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                            12,2013
1124   Methodic Doubt Music, LLC      Music License                         Master & Synchronization License Agreement dated February 21,2013                 The Host             $                   0.00     $                   0.00     $                   0.00   
1125   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                            7,2013
1126   Methodic Doubt Music, LLC      Music License                         Master & Synchronization License Agreement dated February 21,2013                 The Host             $                   0.00     $                   0.00     $                   0.00   
1127   Methodic Doubt Music, LLC      Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                            December 12,2014
1128   Milan Entertainment, Inc.      Music License                         Master Use License Agreement  dated October 16,2012                               Side Effects         $                   0.00     $                   0.00     $                   0.00   
1129   Mocean Pictures, LLC           Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated July 23,2012

1130   Mocean Pictures, LLC           Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House         $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated January 5,2012

                                                                                                        48
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 54 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                           Estimated accrual as of / between:
 #           Contract Counterparty               Contract Type                                          Contract Description                                   Film Title (If            As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)            9/5/18                     11/30/18                     AMOUNT 
1131   Mocean Pictures, LLC          Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and          The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                           Master Use License Agreement dated July 18,2014
1132   Mocean Pictures, LLC          Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 30,2011
1133   Monkeypop Music, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated June             Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                           29,2016
1134   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Hybrid Tools ‐ Suckbacks, Hybrid Tools ‐ Rises, Hybrid 
                                                                           Tools ‐ Bursts, Jerk Pulse" dated November 30,2012
1135   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Hybrid Tools ‐ Dark Hits" dated December 17,2012

1136   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated July          A.X.L.                       $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2018
1137   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated May           A.X.L.                       $                   0.00     $                   0.00     $                   0.00   
                                                                           8,2018
1138   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated               Before I Fall                $                   0.00     $                   0.00     $                   0.00   
                                                                           November 17,2016
1139   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated June          Bleed for This               $                   0.00     $                   0.00     $                   0.00   
                                                                           29,2016
1140   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                         $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2015
1141   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated May           Dope                         $                   0.00     $                   0.00     $                   0.00   
                                                                           21,2015
1142   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated April         End of Watch                 $                   0.00     $                   0.00     $                   0.00   
                                                                           23,2012
1143   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated April         End of Watch                 $                   0.00     $                   0.00     $                   0.00   
                                                                           23,2012
1144   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement  dated               End of Watch                 $                   0.00     $                   0.00     $                   0.00   
                                                                           September 10,2012
1145   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated April          Haunted House 2              $                   0.00     $                   0.00     $                   0.00   
                                                                           14,2014
1146   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront                    $                   0.00     $                   0.00     $                   0.00   
                                                                           September 12,2013
1147   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront                    $                   0.00     $                   0.00     $                   0.00   
                                                                           November 14,2013
1148   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront                    $                   0.00     $                   0.00     $                   0.00   
                                                                           November 19,2013
1149   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis                $                   0.00     $                   0.00     $                   0.00   
                                                                           25,2018
1150   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July           Jobs                         $                   0.00     $                   0.00     $                   0.00   
                                                                           27,2013
1151   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                Midnight Sun                 $                   0.00     $                   0.00     $                   0.00   
                                                                           December 14,2017
1152   Montage Music, LLC            Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated August 19,2014
1153   Montage Music, LLC            Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated October 9,2014
1154   Montage Music, LLC            Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 26,2014
1155   Montage Music, LLC            Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2                    $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated December 21,2016
1156   Montage Music, LLC            Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater                       $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 11,2014

                                                                                                        49
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 55 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                               Estimated accrual as of / between:
 #           Contract Counterparty               Contract Type                                           Contract Description                                   Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)                9/5/18                     11/30/18                     AMOUNT 
1157   Montage Music, LLC            Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 19,2013
1158   Montage Music, LLC            Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 19,2013
1159   Montage Music, LLC            Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Show Dogs             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 5,2018
1160   Montage Music, LLC            Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Show Dogs             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated March 7,2018
1161   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects          $                   0.00     $                   0.00     $                   0.00   

1162   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License  dated January 7,2013             Side Effects          $                   0.00     $                   0.00     $                   0.00   

1163   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License  dated January 25,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   

1164   Montage Music, LLC            Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated October 17,2012

1165   Montage Music, LLC            Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill           $                   0.00     $                   0.00     $                   0.00   
                                                                           and Master Use License Agreement dated July 23,2012

1166   Montage Music, LLC            Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 20,2016
1167   Montage Music, LLC            Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 20,2016
1168   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2016
1169   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated June              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                           22,2015
1170   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated August            Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                           22,2016
1171   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2016
1172   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                 $                   0.00     $                   0.00     $                   0.00   
                                                                           14,2017
1173   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July              Spotlight             $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2015
1174   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight             $                   0.00     $                   0.00     $                   0.00   
                                                                           5,2015
1175   Montage Music, LLC            Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 13,2011
1176   Montage Music, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 13,2015
1177   Montage Music, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 17,2015
1178   Montage Music, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated December 3,2014
1179   Montage Music, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 20,2015
1180   Montage Music, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman            $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated March 1,2015
1181   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                           7,2013
1182   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2013

                                                                                                        50
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 56 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                          Estimated accrual as of / between:
 #           Contract Counterparty               Contract Type                                         Contract Description                                Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                            Applicable)               9/5/18                     11/30/18                     AMOUNT 
1183   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated               The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                           December 19,2014
1184   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft           $                   0.00     $                   0.00     $                   0.00   
                                                                           November 25,2014
1185   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated October  Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                           22,2015
1186   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February  Triple 9                 $                   0.00     $                   0.00     $                   0.00   
                                                                           17,2016
1187   Montage Music, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated October  Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                           2,2015
1188   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement                       A Haunted House    $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Heroic Hits (0:01), Horrorshow Hits (0:01), Swarm Rise 
                                                                           (0:04)" dated January 7,2013
1189   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement                       A Haunted House    $                   0.00     $                   0.00     $                   0.00   
                                                                           (Trailers/Advertising) "Suckbacks" dated November 30,2012
1190   moss landing                  Music License                         Combined Synchronization and Master Use License Agreement  dated April          Dope               $                   0.00     $                   0.00     $                   0.00   
                                                                           22,2015
1191   moss landing                  Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                           10,2012
1192   moss landing                  Music License                         Combined Synchronization and Master Use License Agreement  dated April          End of Watch       $                   0.00     $                   0.00     $                   0.00   
                                                                           23,2012
1193   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated                 Haunted House 2    $                   0.00     $                   0.00     $                   0.00   
                                                                           November 19,2013
1194   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated August  Hit & Run                  $                   0.00     $                   0.00     $                   0.00   
                                                                           17,2012
1195   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated April           Hit & Run          $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2012
1196   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated July            Hit & Run          $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2012
1197   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated                 Homefront          $                   0.00     $                   0.00     $                   0.00   
                                                                           September 12,2013
1198   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated June            Jobs               $                   0.00     $                   0.00     $                   0.00   
                                                                           19,2013
1199   Moss Landing                  Music License                         Combined Synchronization and Master Use License Agreement dated October  Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                           7,2013
1200   Moss Landing                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated August 19,2014
1201   Moss Landing                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated July 15,2014
1202   Moss Landing                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated October 9,2014
1203   Moss Landing                  Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated October 20,2014
1204   Moss Landing                  Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated December 17,2013
1205   Moss Landing                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated March 24,2014
1206   Moss Landing                  Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 19,2013
1207   moss landing                  Music License                         Combined Synchronization and Master Use License  dated October 16,2012          Side Effects       $                   0.00     $                   0.00     $                   0.00   

1208   moss landing                  Music License                         Combined Synchronization and Master Use License  dated January 7,2013         Side Effects         $                   0.00     $                   0.00     $                   0.00   

1209   Moss Landing                  Music License                         Combined Synchronization and Master Use License  dated January 22,2013        Side Effects         $                   0.00     $                   0.00     $                   0.00   

                                                                                                       51
                                                      Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 57 of 89
                                                                  Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                                            Estimated accrual as of / between:
 #           Contract Counterparty                     Contract Type                                         Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                   Applicable)                9/5/18                     11/30/18                     AMOUNT 
1210   moss landing                        Music License                         Combined Synchronization and Master Use License  dated January 28,2013         Side Effects          $                   0.00     $                   0.00     $                   0.00   

1211   Moss Landing                        Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master    Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 29,2012
1212   Moss Landing                        Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master    Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 22,2012
1213   Moss Landing                        Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master    Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 24,2012
1214   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated November 30,2011
1215   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 10,2012
1216   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 10,2012
1217   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 10,2012
1218   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 19,2012
1219   Moss Landing                        Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated September 13,2011
1220   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                 12,2013
1221   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                 29,2012
1222   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                 12,2013
1223   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host              $                   0.00     $                   0.00     $                   0.00   
                                                                                 7,2013
1224   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated January        The Loft              $                   0.00     $                   0.00     $                   0.00   
                                                                                 5,2015
1225   Moss Landing                        Music License                         Combined Synchronization and Master Use License Agreement dated January        The Loft              $                   0.00     $                   0.00     $                   0.00   
                                                                                 13,2015
1226   Music Asset Management, Inc. o/b/o  Music License                         Master Use and Synchronization License Agreement  dated March 27,2015          Dope                  $                   0.00     $                   0.00     $                   0.00   
       Math Club, LLC, Bad At Math Songs 
       (ASCAP) and The Math Club Music 
       (BMI) 
1227   Music Beyond, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated March  Haunted House 2               $                   0.00     $                   0.00     $                   0.00   
                                                                                 27,2014
1228   Music Beyond, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated                Little Boy            $                   0.00     $                   0.00     $                   0.00   
                                                                                 November 4,2014
1229   Music Beyond, LLC                   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated October 9,2014
1230   Music Beyond, LLC                   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated October 20,2014
1231   Music Beyond, LLC                   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated December 17,2013
1232   Music Beyond, LLC                   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated March 21,2014
1233   Music Beyond, LLC                   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated March 7,2014
1234   Music Beyond, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated                The Loft              $                   0.00     $                   0.00     $                   0.00   
                                                                                 December 19,2014
1235   Music Beyond, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated January  The Loft                    $                   0.00     $                   0.00     $                   0.00   
                                                                                 13,2015

                                                                                                             52
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 58 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                           Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1236   Music Beyond, LLC              Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            November 25,2014
1237   Music Junkies, Inc.            Music License                         Combined Synchronization and Master Use License Agreement  dated August           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            10,2012
1238   Music Junkies, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated August            Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            17,2012
1239   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated August            Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            1,2012
1240   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated August            Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            9,2012
1241   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated                   Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                            September 26,2013
1242   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated                   Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                            September 9,2016
1243   Music Plugger, Inc.            Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use      Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated December 11,2013
1244   Music Plugger, Inc.            Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master        Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 21,2016
1245   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License  dated January 14,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

1246   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License  dated January 14,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

1247   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2016
1248   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2016
1249   Music Plugger, Inc.            Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2017
1250   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement ‐ Internet Only         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "12 Days of Christmas" dated December 25,2012

1251   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Deck the Halls" dated December 19,2012
1252   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Tchaikovsky ‐ Nutcracker Trepak" dated December 
                                                                            20,2012
1253   Musikvergnuegen dba Beyond     Music License                         Combined Synchronization and Master Use License Agreement  dated                  End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            September 11,2012
1254   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement dated June              Jobs                      $                   0.00     $                   0.00     $                   0.00   
                                                                            19,2013
1255   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement dated                   Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                            September 26,2013
1256   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement dated                   Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                            September 18,2013
1257   Musikvergnuegen DBA Beyond     Music License                         Combined Synchronization and Master Use License Agreement dated July              Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                            24,2013
1258   Musikvergnuegen dba Beyond     Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use      Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 17,2013
1259   Musikvergnuegen dba Beyond     Music License                         Combined Synchronization and Master Use License  dated January 14,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

1260   Musikvergnuegen dba Beyond     Music License                         Combined Synchronization and Master Use License  dated January 22,2013            Side Effects              $                   0.00     $                   0.00     $                   0.00   

1261   Musikvergnuegen DBA Beyond     Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated July 23,2012

                                                                                                         53
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 59 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                                            Estimated accrual as of / between:
 #            Contract Counterparty                     Contract Type                                              Contract Description                                          Film Title (If                  As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                                 Applicable)                   9/5/18                     11/30/18                     AMOUNT 
1262   Musikvergnuegen DBA Beyond           Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization             Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                                  and Master Use License Agreement dated October 8,2012

1263   Musikvergnuegen DBA Beyond           Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master                Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                  Use License Agreement dated January 5,2012
1264   Musikvergnuegen DBA Beyond           Music License                         Combined Synchronization and Master Use License Agreement dated February                   The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  12,2013
1265   Musikvergnuegen DBA Beyond           Music License                         Combined Synchronization and Master Use License Agreement dated February                   The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2013
1266   Musikvergnuegen DBA Beyond           Music License                         Combined Synchronization and Master Use License Agreement dated October                    The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2012
1267   Nasul Lee                            Music License                         Synchronization License Agreement dated June 8,2017                                        Marshall                  $                   0.00     $                   0.00     $                   0.00   
1268   Neddy Dean Productions Limited       Exploitation Agreements               Show Dogs – Amendment to Transaction Documents dated October 3,2017                        Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

1269   Netflix, Inc.                        Exploitation Agreements               License Agreement for Internet Transmission dated May 13,2011                              Various                   $                   0.00       $                   0.00       $                   0.00   
1270   Netflix, Inc.                        Exploitation Agreements               Amendment #1 dated November 21,2011                                                        Various                   $                   0.00       $                   0.00       $                   0.00   
1271   Netflix, Inc.                        Exploitation Agreements               Second Amendment dated August 2,2013                                                       Various                   $                   0.00       $                   0.00       $                   0.00   
1272   Netflix, Inc.                        Exploitation Agreements               Third Amendment dated April 11,2014                                                        Various                   $                   0.00       $                   0.00       $                   0.00   
1273   Netflix, Inc.                        Exploitation Agreements               Amendment #4 dated June 10,2014                                                            Various                   $                   0.00       $                   0.00       $                   0.00   
1274   Netflix, Inc.                        Exploitation Agreements               Notice of Assignment dated June 3,2011                                                     Various                   $                   0.00       $                   0.00       $                   0.00   
1275   Netflix, Inc.                        Exploitation Agreements               Amendment to Notice of Assignment dated December 15,2011                                   Various                   $                   0.00       $                   0.00       $                   0.00   
1276   Never Say Die Records, Ltd.          Music License                         Combined Synchronization and Master Use License Agreement  dated                           End of Watch              $                   0.00       $                   0.00       $                   0.00   
                                                                                  September 18,2012
1277   New Razor & Tie Enterprises, LLC     Music License                         Synchronization and Master Use License dated August 2,2017                                 Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
1278   Nicholas Murray                      Music License                         Combined Synchronization and Master Use License Agreement dated                            Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2015
1279   Ninja Tune, Ltd.                     Music License                         Master Use License Agreement  dated January 28,2013                                        Side Effects              $                   0.00     $                   0.00     $                   0.00   

1280   Nitecap Music                        Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master                Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                  Use License Agreement dated January 5,2012
1281   Non‐Stop Music Library, L.C. c/o     Music License                         Synchronization and Master Recording License dated April 17,2014                           Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1282   Non‐Stop Music Library, L.C. c/o     Music License                         Synchronization and Master Recording License (Demolition Trash) dated April  Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                          17,2014
       Inc.
1283   Non‐Stop Music Library, L.C. c/o     Music License                         Synchronization and Master Recording License dated August 17,2012                          Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1284   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License ‐ Worldwide dated April                       End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                  24,2012
1285   Non‐Stop Music Library, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated April                     End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                  23,2012
1286   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License  dated September 7,2012                       End of Watch              $                   0.00     $                   0.00     $                   0.00   

1287   Non‐Stop Music Library, LLC          Music License                         Combined Synchronization and Master Use License Agreement dated April                      Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                  14,2014
1288   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License dated February 14,2013                        Homefront                 $                   0.00     $                   0.00     $                   0.00   
1289   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License dated November 24,2014                        Little Boy                $                   0.00     $                   0.00     $                   0.00   

1290   Non‐Stop Music Library, LLC          Music License                         Syncrhonization and Master Recording License dated September 3,2013                        Machete Kills             $                   0.00     $                   0.00     $                   0.00   

1291   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License dated April 13,2016                           Mother's Day              $                   0.00     $                   0.00     $                   0.00   
1292   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License dated January 31,2013                         Side Effects              $                   0.00     $                   0.00     $                   0.00   
1293   Non‐Stop Music Library, LLC          Music License                         Synchronization and Master Recording License dated March 7,2012                            Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                                                  54
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 60 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                          Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                         Contract Description                                Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                     Applicable)               9/5/18                     11/30/18                     AMOUNT 
1294   Non‐Stop Music Library, LLC            Music License                         Synchronization and Master Recording License dated February 22,2013           The Host             $                   0.00     $                   0.00     $                   0.00   
1295   Non‐Stop Music Library, LLC            Music License                         Synchronization and Master Recording License dated November 19,2012           The Host             $                   0.00     $                   0.00     $                   0.00   

1296   Non‐Stop Music Library, LLC            Music License                         Synchronization and Master Recording License dated January 5,2015             The Loft             $                   0.00     $                   0.00     $                   0.00   
1297   Non‐Stop Music Library, LLC and 615    Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Gleason              $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o                                                       License Agreement dated June 22,2016
       Warner/Chappell Production Music, 
       Inc.
1298   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated August 11,2016             Gleason              $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1299   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated September 18,2017          Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1300   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated January 4,2017             Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1301   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated August 25,2017             Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1302   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated May 15,2018                Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1303   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated January 11,2018            Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1304   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated March 12,2018              Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1305   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated March 12,2018              Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1306   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated January 4,2017             Sleepless            $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1307   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated March 27,2017              Spark                $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1308   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated February 28,2017           Spark                $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.




                                                                                                                55
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 61 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                              Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                           Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                         Applicable)               9/5/18                     11/30/18                     AMOUNT 
1309   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License dated March 24,2017                  The Promise          $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc.
1310   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License  dated January 27,2017               Before I Fall        $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc. 
1311   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License  dated March 3,2017                  Before I Fall        $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc. 
1312   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License ‐ Trailer dated July 25,2016         Bleed for This       $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc. 
1313   Non‐Stop Music Library, LLC and 615    Music License                         Synchronization and Master Recording License  dated May 26,2015                   Dope                 $                   0.00     $                   0.00     $                   0.00   
       Music Library, LLC c/o 
       Warner/Chappell Production Music, 
       Inc. 
1314   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License dated October 22,2014                Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1315   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License dated September 18,2017              Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1316   Non‐Stop Music Library, LLC c/o        Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill          $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                            and Master Use License Agreement dated October 29,2012
       Inc.
1317   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License dated October 29,2012                Silent Hill          $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1318   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License dated April 13,2016                  Snowden              $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1319   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License (Reaction Hit) dated October         Spotlight            $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                            15,2015
       Inc.
1320   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License (Titan Hit) dated October            Spotlight            $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                            15,2015
       Inc.
1321   Non‐Stop Music Library, LLC c/o        Music License                         Synchronization and Master Recording License (Titan Hit) dated November           Triple 9             $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                            6,2015
       Inc.
1322   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License ‐ Worldwide dated August             Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                                    1,2012
1323   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License dated February 3,2012                Silent House         $                   0.00       $                   0.00       $                   0.00   
1324   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License dated February 3,2012                Silent House         $                   0.00       $                   0.00       $                   0.00   
1325   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License dated January 9,2012                 The Grey             $                   0.00       $                   0.00       $                   0.00   
1326   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License dated January 24,2012                The Grey             $                   0.00       $                   0.00       $                   0.00   
1327   Non‐Stop Music Library, LLC*           Music License                         Synchronization and Master Recording License dated December 12,2011               The Grey             $                   0.00       $                   0.00       $                   0.00   

1328   Non‐Stop Music Library, LLCco      Music License                             Synchronization and Master Recording License dated June 11,2015                   Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
                                                                                                                 56
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 62 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                             Estimated accrual as of / between:
 #            Contract Counterparty                   Contract Type                                          Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                   Applicable)                9/5/18                     11/30/18                     AMOUNT 
1329   NW Royalty Consulting, LLC         Music License                         Sleepless ‐ Trailers / Advertising ‐ Synchronization License Agreement dated    Sleepless             $                   0.00     $                   0.00     $                   0.00   
                                                                                September 20,2016
1330   Ohana Island, Inc.                 Music License                         Synchronization License Agreement dated June 8,2017                             Marshall              $                   0.00     $                   0.00     $                   0.00   
1331   Ole Media Management L.P.          Music License                         Synchronization License dated November 25,2013                                  Homefront             $                   0.00     $                   0.00     $                   0.00   
1332   Ole Media Management L.P. dba 5    Music License                         Non‐Exclusive Synchronization / Master Use License Agreement dated July         Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
       Alarm Music                                                              26,2017
1333   Painted Desert Music Corp. (BMI)   Music License                         Synchronization License #21257 dated August 22,2017                             Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
1334   Paramount Pictures Corporation     Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated November 3,2016              Show Dogs             $                   0.00     $                   0.00     $                   0.00   

1335   Paramount Pictures Corporation     Exploitation Agreements               Domestic Airlines and Military/Governmental Installations Term Sheet dated      Silent House          $                   0.00     $                   0.00     $                   0.00   
                                                                                March 16,2012
1336   Paramount Pictures Corporation     Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated July 21,2015                 Sleepless             $                   0.00     $                   0.00     $                   0.00   
1337   Paramount Pictures Corporation     Exploitation Agreements               Domestic Airlines and Military/Governmental Installations Term Sheet dated      The Grey              $                   0.00     $                   0.00     $                   0.00   
                                                                                February 1,2012
1338   Paramount Pictures Corporation     Exploitation Agreements               Domestic Airlines and Military/Governmental Installations Term Sheet dated      Various               $                   0.00     $                   0.00     $                   0.00   
                                                                                March 1,2012
1339   Paramount Pictures Corporation     Exploitation Agreements               Amendment #1 dated November 15,2013                                             Various               $                   0.00       $                   0.00       $                   0.00   
1340   Paramount Pictures Corporation     Exploitation Agreements               International Airlines Term Sheet dated January 1,2015                          Various               $                   0.00       $                   0.00       $                   0.00   
1341   Paramount Pictures Corporation     Exploitation Agreements               Amendment #2 dated January 26,2015                                              Various               $                   0.00       $                   0.00       $                   0.00   
1342   Paramount Pictures Corporation     Exploitation Agreements               Amendment #3 dated July 21,2015                                                 Various               $                   0.00       $                   0.00       $                   0.00   
1343   Paramount Pictures Corporation     Exploitation Agreements               Amendment #4 dated January 1,2016                                               Various               $                   0.00       $                   0.00       $                   0.00   
1344   Paramount Pictures Corporation     Exploitation Agreements               International Airlines Term Sheet ‐ Amendment #1 dated October 20,2016          Various               $                   0.00       $                   0.00       $                   0.00   

1345   Paramount Pictures Corporation     Exploitation Agreements               Amendment #5 dated April 6,2017                                                 Various               $                   0.00     $                   0.00     $                   0.00   
1346   Participant Channel, Inc.          Exploitation Agreements               License Agreement ‐ "End of Watch" dated June 9,2016                            End of Watch          $                   0.00     $                   0.00     $                   0.00   
1347   Participant Channel, Inc.          Exploitation Agreements               License Acquisition Agreement ‐ "End of Watch", "Machete Kills" and             Various               $                   0.00     $                   0.00     $                   0.00   
                                                                                "Homefront" dated October 10,2013
1348   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 17,2015                                   50 Shades of          $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                                Black
1349   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 7,2016                                    Before I Fall         $                   0.00       $                   0.00       $                   0.00   
1350   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated September 18,2013                                  Believe               $                   0.00       $                   0.00       $                   0.00   
1351   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 17,2015                                   Bleed For This        $                   0.00       $                   0.00       $                   0.00   
1352   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated March 5,2014                                       Chef                  $                   0.00       $                   0.00       $                   0.00   
1353   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 7,2016                                    Collide               $                   0.00       $                   0.00       $                   0.00   
1354   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated May 12,2015                                        Dope                  $                   0.00       $                   0.00       $                   0.00   
1355   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated July 13,2012                                       End of Watch          $                   0.00       $                   0.00       $                   0.00   
1356   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated March 5,2014                                       A Haunted House       $                   0.00       $                   0.00       $                   0.00   

1357   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 10,2012                                   A Haunted House       $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                                2
1358   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated July 31,2012                                       Hit & Run             $                   0.00       $                   0.00       $                   0.00   
1359   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated September 18,2013                                  Homefront             $                   0.00       $                   0.00       $                   0.00   
1360   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated June 26,2013                                       Jobs                  $                   0.00       $                   0.00       $                   0.00   
1361   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated August 10,2011                                     Killer Elite          $                   0.00       $                   0.00       $                   0.00   
1362   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 10,2014                                   Little Boy            $                   0.00       $                   0.00       $                   0.00   
1363   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated June 26,2013                                       Machete Kills         $                   0.00       $                   0.00       $                   0.00   
1364   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated February 18,2016                                   Mother’s Day          $                   0.00       $                   0.00       $                   0.00   
1365   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated March 5,2014                                       Nightcrawler          $                   0.00       $                   0.00       $                   0.00   
1366   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated September 28,2015                                  Rock the Kasbah       $                   0.00       $                   0.00       $                   0.00   

1367   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated September 3,2014                                   Rosewater             $                   0.00       $                   0.00       $                   0.00   
1368   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated March 5,2014                                       Sabotage              $                   0.00       $                   0.00       $                   0.00   
1369   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated December 19,2012                                   Side Effects          $                   0.00       $                   0.00       $                   0.00   
1370   Pasatiempo Pictures, Inc.          Exploitation Agreements               Distribution Agreement dated July 31,2012                                       Silent Hill           $                   0.00       $                   0.00       $                   0.00   
                                                                                                                                                                Revelation
                                                                                                             57
                                                        Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 63 of 89
                                                                    Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty                      Contract Type                                          Contract Description                                     Film Title (If                  As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                         Applicable)                   9/5/18                     11/30/18                     AMOUNT 
1371   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated January 16,2012                                      Silent House              $                   0.00     $                   0.00     $                   0.00   
1372   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 7,2016                                      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
1373   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 17,2015                                     Snowden                   $                   0.00     $                   0.00     $                   0.00   
1374   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated September 28,2015                                    Spotlight                 $                   0.00     $                   0.00     $                   0.00   
1375   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated October 10,2011                                      The Grey                  $                   0.00     $                   0.00     $                   0.00   
1376   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 10,2014                                     The Gunman                $                   0.00     $                   0.00     $                   0.00   
1377   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated January 23,2013                                      The Host                  $                   0.00     $                   0.00     $                   0.00   
1378   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 10,2014                                     The Loft                  $                   0.00     $                   0.00     $                   0.00   
1379   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated September 18,2013                                    The Nut Job               $                   0.00     $                   0.00     $                   0.00   
1380   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 7,2016                                      The Promise               $                   0.00     $                   0.00     $                   0.00   
1381   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 17,2015                                     Triple Nine               $                   0.00     $                   0.00     $                   0.00   
1382   Pasatiempo Pictures, Inc.             Exploitation Agreements               Amendment #1 to Distribution Agreement dated February, 2017                       Collide                   $                   0.00     $                   0.00     $                   0.00   
1383   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated April 24,2018                                        Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
1384   Pasatiempo Pictures, Inc.             Exploitation Agreements               Distribution Agreement dated December 7,2016                                      The Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
1385   Peer International Corporation        Music License                         Music Synchronization License  dated October 20,2015                              Dope                      $                   0.00     $                   0.00     $                   0.00   
1386   Peermusic III, Ltd.; Peer‐Southern    Music License                         Music Synchronization License dated January 6,2017                                Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
       Productions, Inc.
1387   Peter Charles Hasty                   Music License                         Combined Synchronization and Master Use License Agreement dated                   Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                                   September 12,2013
1388   Pfeifer Broz                          Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Gleason                   $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated June 22,2016
1389   Pfeifer Broz Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                   (Trailers/Advertising) "Empire Assault Swish" dated December 17,2012

1390   Pfeifer Broz Music, Inc.              Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated November 19,2013
1391   Pfeifer Broz Music, Inc.              Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                                   and Master Use License Agreement dated October 8,2012

1392   Pfeifer Broz Music, Inc.              Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated November 30,2011
1393   Pfeifer Broz Music, Inc.              Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated January 10,2012
1394   Pfeifer Broz Music, Inc.              Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                   Use License Agreement dated March 10,2015
1395   Pfeifer Broz Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement dated October           The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   31,2012
1396   Pfeifer Broz Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   5,2012
1397   Pfeifer Broz Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   November 25,2014
1398   Pfeifer Broz Music, Inc.              Music License                         Combined Synchronization and Master Use License Agreement dated October           Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   22,2015
1399   Phantom Power, LLC                    Music License                         Combined Synchronization and Master Use License Agreement  dated May              A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                                   8,2018
1400   Phantom Power, LLC                    Music License                         Combined Synchronization and Master Use License Agreement  dated August           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                   31,2012
1401   Phantom Power, LLC                    Music License                         Combined Synchronization and Master Use License Agreement  dated August           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                   30,2012
1402   Phantom Power, LLC                    Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Gleason                   $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated July 6,2016
1403   Phantom Power, LLC                    Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use        Gleason                   $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated July 6,2016
1404   Phantom Power, LLC                    Music License                         Combined Synchronization and Master Use License Agreement dated                   Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                                   November 15,2013
                                                                                                                58
                                                Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 64 of 89
                                                            Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                               Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                  Contract Information                                                                                                            Estimated accrual as of / between:
 #           Contract Counterparty               Contract Type                                         Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                             Applicable)                9/5/18                     11/30/18                     AMOUNT 
1405   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                 Homefront            $                   0.00     $                   0.00     $                   0.00   
                                                                           September 12,2013
1406   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated August          Jobs                 $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2013
1407   Phantom Power, LLC            Music License                         Master Use, Synchronization and Performance License dated July 26,2011          Killer Elite         $                   0.00     $                   0.00     $                   0.00   

1408   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                    $                   0.00     $                   0.00     $                   0.00   
                                                                           30,2016
1409   Phantom Power, LLC            Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated October 9,2014
1410   Phantom Power, LLC            Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 26,2014
1411   Phantom Power, LLC            Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated December 21,2016
1412   Phantom Power, LLC            Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated May 11,2017
1413   Phantom Power, LLC            Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater                $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated November 11,2014
1414   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License  dated October 16,2012         Side Effects          $                   0.00     $                   0.00     $                   0.00   

1415   Phantom Power, LLC            Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 20,2016
1416   Phantom Power, LLC            Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sleepless            $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated December 20,2016
1417   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2016
1418   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                           27,2016
1419   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated June            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                           22,2015
1420   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July            Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2016
1421   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated August          Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                           10,2016
1422   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated July            Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                           15,2015
1423   Phantom Power, LLC            Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 19,2012
1424   Phantom Power, LLC            Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated September 13,2011
1425   Phantom Power, LLC            Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                           License Agreement dated January 19,2012
1426   Phantom Power, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 20,2015
1427   Phantom Power, LLC            Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                           Use License Agreement dated February 13,2015
1428   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                           12,2013
1429   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated February        The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                           7,2013
1430   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                           December 19,2014
1431   Phantom Power, LLC            Music License                         Combined Synchronization and Master Use License Agreement dated January         The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                           20,2015

                                                                                                       59
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 65 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                           Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)                     9/5/18                     11/30/18                     AMOUNT 
1432   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated January  The Loft                           $                   0.00     $                   0.00     $                   0.00   
                                                                            13,2015
1433   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                    $                   0.00     $                   0.00     $                   0.00   
                                                                            November 25,2014
1434   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated January  The Loft                           $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2015
1435   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                    $                   0.00     $                   0.00     $                   0.00   
                                                                            December 19,2014
1436   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated February  Triple 9                          $                   0.00     $                   0.00     $                   0.00   
                                                                            1,2016
1437   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated October  Triple 9                           $                   0.00     $                   0.00     $                   0.00   
                                                                            2,2015
1438   Phantom Power, LLC             Music License                         Combined Synchronization and Master Use License Agreement dated October  Triple 9                           $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
1439   Phonix, LLC                    Music License                         Combined Synchronization and Master Use License Agreement  dated October  All I See Is You                  $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2017
1440   Pigfactory USA, LLC            Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                       $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated December 17,2013
1441   Pigfactory USA, LLC            Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master     Silent House                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated January 5,2012
1442   Pigfactory USA, LLC            Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master     Silent House                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated January 5,2012
1443   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement  dated                Believe                     $                   0.00     $                   0.00     $                   0.00   
                                                                            December 14,2013
1444   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement  dated                End of Watch                $                   0.00     $                   0.00     $                   0.00   
                                                                            September 10,2012
1445   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement  dated                End of Watch                $                   0.00     $                   0.00     $                   0.00   
                                                                            September 11,2012
1446   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated July            Jobs                        $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2013
1447   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                           $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2016
1448   Pitch Hammer Music, LLC        Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated October 2,2014
1449   Pitch Hammer Music, LLC        Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master      Nut Job 2                   $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated May 11,2017
1450   Pitch Hammer Music, LLC        Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                       $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 25,2014
1451   Pitch Hammer Music, LLC        Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill                 $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated October 5,2012

1452   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2016
1453   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated February          Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                            8,2016
1454   Pitch Hammer Music, LLC        Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 13,2015
1455   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                            7,2013
1456   Pitch Hammer Music, LLC        Music License                         Combined Synchronization and Master Use License Agreement dated January           The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            13,2015
1457   Playa Publishing, LLC          Music License                         Combined Synchronization and Master Use License Agreement dated January           The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2015
1458   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                            (Trailers/Advertising) "Rapid Fire" dated December 5,2012
                                                                                                         60
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 66 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                         Contract Description                                  Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                              Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1459   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement  dated July          A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                            17,2018
1460   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement  dated May           A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                            8,2018
1461   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement  dated March 1,2017               Before I Fall             $                   0.00     $                   0.00     $                   0.00   
1462   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement  dated November 17,2016           Before I Fall             $                   0.00     $                   0.00     $                   0.00   

1463   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement  dated January 18,2017            Collide                   $                   0.00     $                   0.00     $                   0.00   

1464   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement  dated May 20,2015                Dope                      $                   0.00     $                   0.00     $                   0.00   
1465   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated January 25,2016             Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                           Black
1466   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated June 17,2016                Gleason                   $                   0.00     $                   0.00     $                   0.00   
1467   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement dated April          Haunted House 2           $                   0.00     $                   0.00     $                   0.00   
                                                                            7,2014
1468   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated April 7,2014                Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

1469   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 10,2012              Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
1470   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement dated August         Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            10,2012
1471   Position Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement dated July           Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2012
1472   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated July 16,2012                Hit & Run                 $                   0.00       $                   0.00       $                   0.00   
1473   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 9,2012               Hit & Run                 $                   0.00       $                   0.00       $                   0.00   
1474   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 17,2012              Hit & Run                 $                   0.00       $                   0.00       $                   0.00   
1475   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated July 11,2012                Hit & Run                 $                   0.00       $                   0.00       $                   0.00   
1476   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated November 6,2013             Homefront                 $                   0.00       $                   0.00       $                   0.00   

1477   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated June 19,2013                Jobs                      $                   0.00     $                   0.00     $                   0.00   
1478   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 24,2011              Killer Elite              $                   0.00     $                   0.00     $                   0.00   
1479   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated September 1,2011            Killer Elite              $                   0.00     $                   0.00     $                   0.00   

1480   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 30,2016              Max Steel                 $                   0.00     $                   0.00     $                   0.00   
1481   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated March 22,2014               Sabotage                  $                   0.00     $                   0.00     $                   0.00   
1482   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated February 28,2014            Sabotage                  $                   0.00     $                   0.00     $                   0.00   

1483   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated March 7,2014                Sabotage                  $                   0.00     $                   0.00     $                   0.00   
1484   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated November 19,2013            Sabotage                  $                   0.00     $                   0.00     $                   0.00   

1485   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated January 28,2013             Side Effects              $                   0.00     $                   0.00     $                   0.00   

1486   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated June 14,2016                Snowden                   $                   0.00       $                   0.00       $                   0.00   
1487   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated April 7,2016                Snowden                   $                   0.00       $                   0.00       $                   0.00   
1488   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated July 12,2016                Snowden                   $                   0.00       $                   0.00       $                   0.00   
1489   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated August 10,2016              Snowden                   $                   0.00       $                   0.00       $                   0.00   
1490   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated April 3,2014                The Fluffy Movie          $                   0.00       $                   0.00       $                   0.00   

1491   Position Music, Inc.           Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated January 10,2012
1492   Position Music, Inc.           Music License                         Master/Synchronization Use License Agreement dated January 10,2012             The Grey                  $                   0.00     $                   0.00     $                   0.00   

1493   Position Music, Inc.           Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 3,2014
1494   Position Music, Inc.           Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 17,2015
                                                                                                        61
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 67 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                                  Estimated accrual as of / between:
 #            Contract Counterparty                     Contract Type                                         Contract Description                                   Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1495   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated February 12,2013              The Host                  $                   0.00     $                   0.00     $                   0.00   

1496   Position Music, Inc.                 Music License                         Combined Synchronization and Master Use License Agreement dated March            The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  5,2012
1497   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated October 31,2012               The Host                  $                   0.00     $                   0.00     $                   0.00   

1498   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated January 4,2015                The Loft                  $                   0.00     $                   0.00     $                   0.00   
1499   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated January 20,2015               The Loft                  $                   0.00     $                   0.00     $                   0.00   

1500   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated February 21,2017              The Promise               $                   0.00     $                   0.00     $                   0.00   

1501   Position Music, Inc.                 Music License                         Master/Synchronization Use License Agreement dated February 3,2016               Triple 9                  $                   0.00     $                   0.00     $                   0.00   

1502   Post Modern Group                    Exploitation Agreements               Non‐Theatrical Distribution Agreement dated February 1,2014                      Various                   $                   0.00     $                   0.00     $                   0.00   
1503   Powerhouse Music Productions, LLC    Music License                         Combined Synchronization and Master Use License Agreement  dated May             Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                                  15,2015
1504   Powerhouse Music Productions, LLC    Music License                         Combined Synchronization and Master Use License Agreement  dated April           Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2015
1505   Powerhouse Music Productions, LLC    Music License                         Combined Synchronization and Master Use License Agreement dated February         The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  12,2013
1506   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement  dated June            Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                                  26,2016
1507   Pusher, LLC                          Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated November 6,2015                               Black

1508   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated April            Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                                  16,2018
1509   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated May              Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                                  10,2018
1510   Pusher, LLC                          Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated January 5,2018
1511   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License  dated October 16,2012           Side Effects              $                   0.00     $                   0.00     $                   0.00   

1512   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated July             Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                  12,2016
1513   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated July             Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  15,2015
1514   Pusher, LLC                          Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and         The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated April 3,2014
1515   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated March            The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  6,2013
1516   Pusher, LLC                          Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                  26,2015
1517   Ram's Horn Music                     Music License                         Motion Picture Music Synchronization License dated June 22,2012                  Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
1518   Razor & Tie Direct, LLC              Music License                         Master Use License dated December 16,2014                                        The Loft                  $                   0.00     $                   0.00     $                   0.00   
1519   Razor & Tie Publishing, LLC d/b/a    Music License                         Synchronization License dated December 16,2014                                   The Loft                  $                   0.00     $                   0.00     $                   0.00   
       Songs of Razor & Tie (ASCAP)
1520   Reach Music Publishing, Inc.         Music License                         Synchronization License Agreement (Trailers/Advertising), "Terrordome 2012       A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                  (Welcome to the Terror Dome" dated October 9,2012

1521   Reach Music Publishing, Inc.         Music License                         Master Use License Agreement (Trailers/Advertising) "Terrordome 2012             A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                  (Welcome to the Terror Dome" dated October 9,2012
1522   Really Slow Motion, Ltd.             Music License                         Combined Synchronization and Master Use License Agreement dated                  Little Boy                $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 4,2014

                                                                                                              62
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 68 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                            Estimated accrual as of / between:
 #            Contract Counterparty                   Contract Type                                           Contract Description                                Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                  Applicable)                9/5/18                     11/30/18                     AMOUNT 
1523   Really Slow Motion, Ltd.           Music License                         Combined Synchronization and Master Use License Agreement dated February  Spark                      $                   0.00     $                   0.00     $                   0.00   
                                                                                14,2017
1524   Really Slow Motion, Ltd.           Music License                         Combined Synchronization and Master Use License Agreement dated January  Triple 9                    $                   0.00     $                   0.00     $                   0.00   
                                                                                22,2016
1525   Really Slow Motion, Ltd.           Music License                         Combined Synchronization and Master Use License Agreement dated February  Triple 9                   $                   0.00     $                   0.00     $                   0.00   
                                                                                17,2016
1526   Redbox Automated Retail, LLC       Exploitation Agreements               Video‐On‐Demand and Electronic Sell‐Through License Agreement dated July  Various                    $                   0.00     $                   0.00     $                   0.00   
                                                                                19,2018
1527   Redcola, LLC                       Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                License Agreement dated September 26,2014
1528   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License  dated January 25,2013         Side Effects          $                   0.00     $                   0.00     $                   0.00   

1529   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License  dated October 16,2012            Side Effects       $                   0.00     $                   0.00     $                   0.00   

1530   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License  dated January 25,2013            Side Effects       $                   0.00     $                   0.00     $                   0.00   

1531   Redcola, LLC                       Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill        $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated October 10,2012

1532   Redcola, LLC                       Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill        $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated October 8,2012

1533   Redcola, LLC                       Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill        $                   0.00     $                   0.00     $                   0.00   
                                                                                and Master Use License Agreement dated July 23,2012

1534   Redcola, LLC                       Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House       $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated January 5,2012
1535   Redcola, LLC                       Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House       $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated March 2,2012
1536   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden            $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2016
1537   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden            $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2016
1538   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated July              Spotlight          $                   0.00     $                   0.00     $                   0.00   
                                                                                15,2015
1539   Redcola, LLC                       Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman         $                   0.00     $                   0.00     $                   0.00   
                                                                                Use License Agreement dated February 13,2015
1540   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host           $                   0.00     $                   0.00     $                   0.00   
                                                                                5,2012
1541   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated February          The Host           $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2013
1542   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft           $                   0.00     $                   0.00     $                   0.00   
                                                                                December 19,2014
1543   Redcola, LLC                       Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft           $                   0.00     $                   0.00     $                   0.00   
                                                                                December 19,2014
1544   Reservoir Media Management, Inc.   Music License                         Synchronization License  dated May 1,2015                                         Dope               $                   0.00     $                   0.00     $                   0.00   

1545   Revolution 9, Inc.                 Music License                         Combined Synchronization and Master Use License Agreement dated August            Hit & Run          $                   0.00     $                   0.00     $                   0.00   
                                                                                12,2012
1546   Revolution 9, Inc.                 Music License                         Combined Synchronization and Master Use License Agreement dated                   The Loft           $                   0.00     $                   0.00     $                   0.00   
                                                                                December 19,2014
1547   Rhino Entertainment Company        Music License                         Sound Recording Synchronization License  dated March 26,2015                      Dope               $                   0.00       $                   0.00       $                   0.00   
1548   Rhino Entertainment Company        Music License                         Sound Recording Synchronization License  dated April 1,2015                       Dope               $                   0.00       $                   0.00       $                   0.00   
1549   Rhino Entertainment Company        Music License                         Sound Recording Synchronization License dated May 31,2017                         Home Again         $                   0.00       $                   0.00       $                   0.00   
1550   Rhino Entertainment Company        Music License                         Sound Recording Synchronization License dated June 16,2017                        Home Again         $                   0.00       $                   0.00       $                   0.00   
                                                                                                             63
                                                    Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 69 of 89
                                                                Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                   Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                      Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty                  Contract Type                                           Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                    Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1551   Rhino Entertainment Company       Music License                         Master Use License Agreement dated May 11,2017                                    Home Again                $                   0.00     $                   0.00     $                   0.00   
1552   Rhino Entertainment Company       Music License                         Master Use License Agreement dated June 6,2017                                    Home Again                $                   0.00     $                   0.00     $                   0.00   
1553   Rhino Entertainment Company       Music License                         Sound Recording Synchronization dated March 23,2018                               Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
1554   Rhino Entertainment Company       Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                               Use License Agreement dated February 28,2015
1555   Rhino Entertainment Company, a    Music License                         Sound Recording Synchronization License dated July 24,2013                        Machete Kills             $                   0.00     $                   0.00     $                   0.00   
       Warner Music Group Company
1556   Rhino Entertainment Company, a    Music License                         Sound Recording Synchronization License dated July 3,2017                         Marshall                  $                   0.00     $                   0.00     $                   0.00   
       Warner Music Group Company
1557   Riptide Music Group, LLC          Music License                         Non‐Exclusive Composition(s) & Master Recording(s) Synchronization License        Collide                   $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement  dated February 1,2016
1558   Riptide Music Group, LLC          Music License                         Combined Synchronization and Master Use License Agreement  dated August           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                               27,2012
1559   Riptide Music Group, LLC          Music License                         Non‐Exclusive Composition(s) & Master Recording(s) Synchronization License        Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated October 27,2016
1560   Riptide Music Group, LLC          Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated April 14,2016
1561   Riptide Music, Inc.               Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement (Trailers) "Tortured Voice Riser" dated April 15,2013

1562   Riptide Music, Inc.               Music License                         Combined Synchronization and Master Use License Agreement dated                   Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                               November 19,2013
1563   Riptide Music, Inc.               Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated March 7,2014
1564   Riptide Music, Inc.               Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                               and Master Use License Agreement dated July 23,2012

1565   Riptide Music, Inc.               Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                               License Agreement dated February 2,2012
1566   Riptide Music, Inc.               Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                               License Agreement dated November 30,2011
1567   Riptide Music, Inc.               Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated March 6,2012
1568   Riptide Music, Inc.               Music License                         Combined Synchronization and Master Use License Agreement dated March             The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                               11,2013
1569   Riptide Music, Inc.               Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated March 28,2013
1570   Riptide Music, Inc.               Music License                         Non‐Exclusive Composition & Master Recording Synchronization License              Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                               Agreement dated November 6,2015
1571   Roadshow Films Pty, Ltd.          Exploitation Agreements               Notice of Picture for Qualifying Pictures dated November 17,2016                  AXL                       $                   0.00       $                   0.00       $                   0.00   
1572   Roadshow Films Pty, Ltd.          Exploitation Agreements               Notice of Picture for Qualifying Pictures dated October 12,2016                   Show Dogs                 $                   0.00       $                   0.00       $                   0.00   
1573   Roadshow Films Pty, Ltd.          Exploitation Agreements               Side Letter to Notice of Picture dated August 17,2017                             Show Dogs                 $                   0.00       $                   0.00       $                   0.00   
1574   Roadshow Films Pty, Ltd.          Exploitation Agreements               NOA Picture Certificate dated October, 2016                                       Show Dogs                 $                   0.00       $                   0.00       $                   0.00   
1575   Roadshow Films Pty, Ltd.          Exploitation Agreements               Notice of Assignment and Distributor's Acceptance dated October, 2016             Show Dogs                 $                   0.00       $                   0.00       $                   0.00   

1576   Roadshow Films Pty, Ltd.          Exploitation Agreements               Output Agreement dated January 31,2015                                            Various                   $                   0.00     $                   0.00     $                   0.00   
1577   Robert Etoll Productions, Inc.    Music License                         Combined Synchronization and Master Use License Agreement  dated                  Believe                   $                   0.00     $                   0.00     $                   0.00   
                                                                               November 4,2013
1578   Robert Etoll Productions, Inc.    Music License                         Combined Synchronization and Master Use License Agreement  dated June             Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                               29,2016
1579   Robert Etoll Productions, Inc.    Music License                         Combined Synchronization and Master Use License Agreement  dated May              Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                               21,2015
1580   Robert Etoll Productions, Inc.    Music License                         Combined Synchronization and Master Use License Agreement  dated April            Dope                      $                   0.00     $                   0.00     $                   0.00   
                                                                               8,2015

                                                                                                            64
                                                   Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 70 of 89
                                                               Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                  Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                     Contract Information                                                                                                          Estimated accrual as of / between:
 #            Contract Counterparty                 Contract Type                                         Contract Description                                Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                              Applicable)                9/5/18                     11/30/18                     AMOUNT 
1581   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated April        Dope                 $                   0.00     $                   0.00     $                   0.00   
                                                                              16,2015
1582   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated June          End of Watch        $                   0.00     $                   0.00     $                   0.00   
                                                                              28,2012
1583   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated June          End of Watch        $                   0.00     $                   0.00     $                   0.00   
                                                                              28,2012
1584   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                              31,2012
1585   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated               End of Watch        $                   0.00     $                   0.00     $                   0.00   
                                                                              September 11,2012
1586   Robert Etoll Productions, Inc.   Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Gleason             $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated July 8,2016
1587   Robert Etoll Productions, Inc.   Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Gleason             $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated June 22,2016
1588   Robert Etoll Productions, Inc.   Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Gleason             $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated June 17,2016
1589   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated                Haunted House 2     $                   0.00     $                   0.00     $                   0.00   
                                                                              November 19,2013
1590   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated                Marshall            $                   0.00     $                   0.00     $                   0.00   
                                                                              September 12,2017
1591   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated August  Max Steel                  $                   0.00     $                   0.00     $                   0.00   
                                                                              30,2016
1592   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated March  Mother's Day                $                   0.00     $                   0.00     $                   0.00   
                                                                              28,2016
1593   Robert Etoll Productions, Inc.   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated October 14,2014
1594   Robert Etoll Productions, Inc.   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler        $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated October 14,2014
1595   Robert Etoll Productions, Inc.   Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job              $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated December 17,2013
1596   Robert Etoll Productions, Inc.   Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated December 21,2016
1597   Robert Etoll Productions, Inc.   Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2           $                   0.00     $                   0.00     $                   0.00   
                                                                              Use License Agreement dated May 11,2017
1598   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated May            Rock the Kasbah     $                   0.00     $                   0.00     $                   0.00   
                                                                              28,2015
1599   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated                Rock the Kasbah     $                   0.00     $                   0.00     $                   0.00   
                                                                              September 22,2015
1600   Robert Etoll Productions, Inc.   Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater              $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated November 7,2014
1601   Robert Etoll Productions, Inc.   Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater              $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated August 27,2014
1602   Robert Etoll Productions, Inc.   Music License                         Believe ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sabotage            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated November 4,2013
1603   Robert Etoll Productions, Inc.   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage              $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated November 19,2013
1604   Robert Etoll Productions, Inc.   Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs            $                   0.00     $                   0.00     $                   0.00   
                                                                              License Agreement dated March 7,2018
1605   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License  dated October 16,2012         Side Effects        $                   0.00     $                   0.00     $                   0.00   

1606   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License  dated January 14,2013        Side Effects         $                   0.00     $                   0.00     $                   0.00   

1607   Robert Etoll Productions, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated August        Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                              22,2016

                                                                                                          65
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 71 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                           Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                         Contract Description                                 Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)               9/5/18                     11/30/18                     AMOUNT 
1608   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated April          Snowden              $                   0.00     $                   0.00     $                   0.00   
                                                                                    7,2016
1609   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated February       Spark                $                   0.00     $                   0.00     $                   0.00   
                                                                                    14,2017
1610   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated                Spotlight            $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 5,2015
1611   Robert Etoll Productions, Inc.         Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey             $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated January 19,2012
1612   Robert Etoll Productions, Inc.         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated December 3,2014
1613   Robert Etoll Productions, Inc.         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated February 13,2015
1614   Robert Etoll Productions, Inc.         Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated February 17,2015
1615   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                    12,2013
1616   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                    7,2013
1617   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                    21,2013
1618   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated March          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2012
1619   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated January        The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                                    12,2015
1620   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated                The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 19,2014
1621   Robert Etoll Productions, Inc.         Music License                         Combined Synchronization and Master Use License Agreement dated January        The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                                    13,2015
1622   Robert Etoll Productions, Inc.*        Music License                         Synchronization & Master Use License Agreement dated September 13,2011         The Grey             $                   0.00     $                   0.00     $                   0.00   

1623   Robert Gueringer                       Music License                         Synchronization License Agreement dated June 8,2017                            Marshall             $                   0.00     $                   0.00     $                   0.00   
1624   Rocket Racing Rebels Publishing L.P.   Music License                         Combined Synchronization and Master Use License Agreement dated July           Machete Kills        $                   0.00     $                   0.00     $                   0.00   
                                                                                    24,2013
1625   Rocket Racing Rebels Publishing L.P.* Music License                          Motion Picture Trailer License ‐ Combined Synchronization/Master dated May     Machete Kills        $                   0.00     $                   0.00     $                   0.00   
                                                                                    10,2013
1626   Rockmasters International Network,  Music License                            Synchronization License dated June 8,2012                                      Hit & Run            $                   0.00     $                   0.00     $                   0.00   
       Inc.*
1627   Ronald W. Rinker                    Music License                            Combined Synchronization and Master Use License  dated January 22,2013         Side Effects         $                   0.00     $                   0.00     $                   0.00   

1628   RPM MSC, Inc.                          Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Master Use License Agreement dated      Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 21,2016
1629   RPM MSC, Inc.                          Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Master Use License Agreement dated      Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 2,2016
1630   RRCB Media Assets, Inc.                Music License                         Combined Synchronization and Master Use License Agreement  dated May           A.X.L.               $                   0.00     $                   0.00     $                   0.00   
                                                                                    8,2018
1631   RRCB Media Assets, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated April          Hotel Artemis        $                   0.00     $                   0.00     $                   0.00   
                                                                                    27,2018
1632   RZO Music, Inc. dba Arzo Publishing  Music License                           License Agreement dated May 28,2015                                            Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   
       obo Jones Music America

1633   RZO Music, Inc. dba Arzo Publishing  Music License                           Licnese Agreement dated October 5,2015                                         Rock the Kasbah      $                   0.00     $                   0.00     $                   0.00   
       obo Jones Music America

1634   S3 Music & Sound                       Music License                         Combined Synchronization and Master Use License Agreement dated March          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2012
                                                                                                                66
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 72 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                     Estimated accrual as of / between:
 #            Contract Counterparty                     Contract Type                                              Contract Description                        Film Title (If             As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)             9/5/18                     11/30/18                     AMOUNT 
1635   Salinas Music, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated February  Triple 9            $                   0.00     $                   0.00     $                   0.00   
                                                                                  23,2016
1636   SCN Distribution, LLC                Exploitation Agreements               Binding Term Sheet  License Agreement dated November 25,2014              The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   

1637   SCN Distribution, LLC                Exploitation Agreements               Binding Term Sheet License Agreement ‐ "Fluffy Movie" dated November                       The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                                  25,2014
1638   SCN Distribution, LLC                Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated November 25,2014                        The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   

1639   SCN Distribution, LLC                Exploitation Agreements               Amendment to Binding Term Sheet License Agreement ‐ "Fluffy Movie" dated  The Fluffy Movie                           $                   0.00     $                   0.00     $                   0.00   
                                                                                  July 27,2015
1640   Score A Score, LLC                   Music License                         Combined Synchronization and Master Use License Agreement dated April          Snowden                               $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2016
1641   Scorebird Music, Inc.                Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                          $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated October 15,2014
1642   Scorebird Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated                Spotlight                             $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 10,2015
1643   Scorpians c/o Rae Amend & Kollegen Music License                           Master Use License dated June 30,2011                                          Killer Elite                          $                   0.00     $                   0.00     $                   0.00   

1644   Sebastian Rocca                      Music License                         Combined Synchronization and Master Use License Agreement  dated August  End of Watch                                $                   0.00     $                   0.00     $                   0.00   
                                                                                  10,2012
1645   Sebastian Rocca                      Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                                $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated February 25,2014
1646   Secret Road Music Publishing, Inc.   Music License                         Film Trailer Publishing License dated January 23,2017                        Nut Job 2                               $                   0.00     $                   0.00     $                   0.00   

1647   Secret Road Music Publishing, Inc.   Music License                         Film Trailer Publishing License dated January 23,2017                                      Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   

1648   Secret Road Music Publishing, Inc.   Music License                         Film Trailer Publishing License dated January 23,2017                                      Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   

1649   Secret Road Music Services, Inc.     Music License                         Film Trailer Master Use License dated January 23,2017                                      Nut Job 2                 $                   0.00       $                   0.00       $                   0.00   
1650   Secret Road Music Services, Inc.     Music License                         Film Trailer Master Use License dated January 23,2017                                      Nut Job 2                 $                   0.00       $                   0.00       $                   0.00   
1651   Secret Road Music Services, Inc.     Music License                         Film Trailer Master Use License dated January 23,2017                                      Nut Job 2                 $                   0.00       $                   0.00       $                   0.00   
1652   Selectracks, Inc.                    Music License                         Combined Synchronization and Master Use License Agreement  dated May                       Dope                      $                   0.00       $                   0.00       $                   0.00   
                                                                                  20,2018
1653   Selectracks, Inc.                    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and              Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated December 23,2015                                        Black

1654   Selectracks, Inc.                    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and              Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated January 14,2016                                         Black

1655   Selectracks, Inc.                    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and              Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated December 23,2015                                        Black

1656   Selectracks, Inc.                    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and              Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated November 16,2015                                        Black

1657   Selectracks, Inc.                    Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and              Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated December 23,2015                                        Black

1658   Selectracks, Inc.                    Music License                         Master Recording, Synchronization and Performing Rights License for          Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                  Production dated April 15,2014
1659   Selectracks, Inc.                    Music License                         Combined Synchronization and Master Use License Agreement dated April        Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                  7,2014
1660   Selectracks, Inc.                    Music License                         Master Recording, Synchronization and Performing Rights License dated April  Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                  1,2014

                                                                                                                  67
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 73 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                         Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                          Contract Description                                  Film Title (If           As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                        Applicable)           9/5/18                     11/30/18                     AMOUNT 
1661   Selectracks, Inc.                      Music License                         Master Recording, Synchronization and Performing Rights License for              Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                    Production dated April 15,2014
1662   Selectracks, Inc.                      Music License                         Master Recording, Synchronization and Performing Rights License dated            Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    August 9,2012
1663   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated                  Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 19,2013
1664   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated April            Mother's Day              $                   0.00     $                   0.00     $                   0.00   
                                                                                    12,2016
1665   Selectracks, Inc.                      Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use     Nut Job                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 17,2013
1666   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License  dated January 14,2013           Side Effects              $                   0.00     $                   0.00     $                   0.00   

1667   Selectracks, Inc.                      Music License                         Master Recording, Synchronization and Performing Rights License dated            Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 11,2015
1668   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated October          Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2015
1669   Selectracks, Inc.                      Music License                         Master Recording, Synchronization and Performing Rights License dated            Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 19,2015
1670   Selectracks, Inc.                      Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and         The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                                    Master Use License Agreement dated July 11,2014
1671   Selectracks, Inc.                      Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated March 11,2015
1672   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated January          The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    13,2015
1673   Selectracks, Inc.                      Music License                         Combined Synchronization and Master Use License Agreement dated                  Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 5,2015
1674   Selectracks, Inc. DBA Music Beyond,    Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
       LLC                                                                          Use License Agreement dated February 13,2015
1675   Selectracks, Inc. DBA Music Beyond,    Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
       LLC                                                                          Use License Agreement dated February 17,2015
1676   Selectracks, Inc. DBA X‐Ray Dog        Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
       Music                                                                        Use License Agreement dated February 17,2015
1677   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated June            Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                                    29,2016
1678   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                    27,2012
1679   Sencit Music, LLC                      Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                    Master Use License Agreement dated November 6,2015                               Black

1680   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated October  Rock the Kasbah                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2015
1681   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License  dated January 25,2013   Side Effects                      $                   0.00     $                   0.00     $                   0.00   

1682   Sencit Music, LLC                      Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated December 1,2016
1683   Sencit Music, LLC                      Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 20,2016
1684   Sencit Music, LLC                      Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 20,2016
1685   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated August           Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    10,2016
1686   Sencit Music, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated October          Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    5,2015
1687   Sencit Music, LLC                      Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated November 30,2011
                                                                                                                68
                                                        Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 74 of 89
                                                                    Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                       Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                          Contract Information                                                                                                                 Estimated accrual as of / between:
 #            Contract Counterparty                      Contract Type                                         Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1688   Sencit Music, LLC                     Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   License Agreement dated November 30,2011
1689   Sencit Music, LLC                     Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                   Use License Agreement dated March 10,2015
1690   Sencit Music, LLC                     Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master       The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                   Use License Agreement dated February 24,2015
1691   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated January         The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   13,2015
1692   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   December 19,2014
1693   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated January         The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   20,2015
1694   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated                 The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   December 19,2014
1695   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated January         The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   2,2015
1696   Sencit Music, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated October         Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                   22,2015
1697   Seven Summits Music obo itself and    Music License                         Synchronization License dated August 4,2017                                     Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
       Rain Company
1698   Seven Summits Music obo itself and    Music License                         Synchronization License dated August 4,2017                                     Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
       Rain Company
1699   Shelly Bay Music, LLC o/b/o Tommy     Music License                         Master Use License dated November 28,2017                                       Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
       Boy Music, Inc.
1700   Shenanzhu, LLC dba The Diner          Music License                         Combined Synchronization and Master Use License Agreement dated August          Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                                   15,2012
1701   Showtime Networks, Inc.               Exploitation Agreements               Exclusive Theatrical Output Agreement dated August 20,2013                      Various                   $                   0.00       $                   0.00       $                   0.00   
1702   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated October 29,2013                                          Various                   $                   0.00       $                   0.00       $                   0.00   
1703   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated April 11,2014                                            Various                   $                   0.00       $                   0.00       $                   0.00   
1704   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated April 28,2014                                            Various                   $                   0.00       $                   0.00       $                   0.00   
1705   Showtime Networks, Inc.               Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated March 2,2015                 Various                   $                   0.00       $                   0.00       $                   0.00   
1706   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated October 30,2017                                          Various                   $                   0.00       $                   0.00       $                   0.00   
1707   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated December 1,2017                                          Various                   $                   0.00       $                   0.00       $                   0.00   
1708   Showtime Networks, Inc.               Exploitation Agreements               Letter Agreement dated April 26,2018                                            Various                   $                   0.00       $                   0.00       $                   0.00   
1709   Side Action Sound                     Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use    Nut Job                   $                   0.00       $                   0.00       $                   0.00   
                                                                                   License Agreement dated December 11,2013
1710   Six‐Fifteen Music Library, LLC c/o  Music License                           Synchronization and Master Recording License (Demolition Trash) dated April     Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music,                                           23,2014
       Inc.
1711   Six‐Fifteen Music Library, LLC c/o  Music License                           Synchronization and Master Recording License dated September 11,2014            The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Production Music, 
       Inc.
1712   Snyder Music, Inc.                  Music License                           Combined Synchronization and Master Use License Agreement dated July            Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                   12,2016
1713   Snyder Music, Inc.                    Music License                         Combined Synchronization and Master Use License Agreement dated June            Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                                   22,2015
1714   Songs Music Publishing, LLC           Music License                         Synchronization and Performance License dated February 16,2016                  Mother's Day              $                   0.00       $                   0.00       $                   0.00   
1715   Songs Music Publishing, LLC           Music License                         Synchronization and Performance License dated October 1,2013                    Nut Job                   $                   0.00       $                   0.00       $                   0.00   
1716   Songs Music Publishing, LLC           Music License                         Synchronization and Performance License dated March 24,2017                     The Promise               $                   0.00       $                   0.00       $                   0.00   
1717   Songs of Universal, Inc.              Music License                         Motion Picture Trailer Synchronization Rights License "Welcome to the           A Haunted House           $                   0.00       $                   0.00       $                   0.00   
                                                                                   Terrordome" dated November 1,2012
1718   Songs of Universal, Inc. of Watern‐   Music License                         Motion Picture Trailer Synchronization Rights License  dated November 2,2012    Side Effects              $                   0.00     $                   0.00     $                   0.00   
       Barham Music, LLC



                                                                                                               69
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 75 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                            Estimated accrual as of / between:
 #            Contract Counterparty                      Contract Type                                            Contract Description                            Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                   Applicable)                   9/5/18                     11/30/18                     AMOUNT 
1719   Songs of Universal, Inc. on behalf of  Music License                         Motion Picture Trailer Synchronization Rights License dated November 9,2012 The Host                 $                   0.00     $                   0.00     $                   0.00   
       itself and Imagine Dragons Publishing

1720   Songs of Universal, Inc. on behalf of  Music License                         Motion Picture Trailer Synchronization Rights License dated October 28,2014       Nightcrawler       $                   0.00     $                   0.00     $                   0.00   
       U Can't Teach Bein the Shhh, Inc.

1721   Songs to Your Eyes, Ltd.              Music License                          The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2             $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated May 11,2017
1722   Songs to Your Eyes, Ltd.              Music License                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated February 4,2014
1723   Songs To Your Eyes, Ltd.              Music License                          Combined Synchronization and Master Use License Agreement dated July           Snowden               $                   0.00     $                   0.00     $                   0.00   
                                                                                    12,2016
1724   Sonic Symphony Productions            Music License                          Combined Synchronization and Master Use License Agreement dated                Homefront             $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 19,2013
1725   Sonic Symphony Productions            Music License                          Synchronization and Master Recording License Motion Picture Trailers dated  Killer Elite             $                   0.00     $                   0.00     $                   0.00   
                                                                                    July 25,2011
1726   Sonic Symphony Productions            Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 26,2014
1727   Sonic Symphony Productions            Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated October 22,2014
1728   Sonic Symphony Productions            Music License                          Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler          $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated October 20,2014
1729   Sonic Symphony Productions            Music License                          Combined Synchronization and Master Use License  dated January 25,2013         Side Effects          $                   0.00     $                   0.00     $                   0.00   

1730   Sonic Symphony Productions            Music License                          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill        $                   0.00     $                   0.00     $                   0.00   
                                                                                    and Master Use License Agreement dated July 23,2012

1731   Sonic Symphony Productions            Music License                          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill        $                   0.00     $                   0.00     $                   0.00   
                                                                                    and Master Use License Agreement dated July 23,2012

1732   Sonic Symphony Productions            Music License                          Combined Synchronization and Master Use License Agreement dated March             The Host           $                   0.00     $                   0.00     $                   0.00   
                                                                                    11,2013
1733   SONIFI Solutions, Inc.                Exploitation Agreements                Theatrical Program License dated July 19,2018                                     Hotel Artemis      $                   0.00     $                   0.00     $                   0.00   
1734   Sony Music Entertainment              Music License                          Letter  dated May 27,2015                                                         Dope               $                   0.00     $                   0.00     $                   0.00   

1735   Sony Music Entertainment              Music License                          Master Use License Agreement dated May 8,2012                                     Hit & Run          $                   0.00     $                   0.00     $                   0.00   

1736   Sony Music Entertainment              Music License                          Master Use License Agreement dated August 22,2012                                 Hit & Run          $                   0.00     $                   0.00     $                   0.00   

1737   Sony Music Entertainment              Music License                          Master Use License Agreement  dated August 9,2017                                 Home Again         $                   0.00     $                   0.00     $                   0.00   

1738   Sony Music Entertainment              Music License                          License Agreement dated June 26,2015                                              Rock the Kasbah    $                   0.00     $                   0.00     $                   0.00   

1739   Sony Music Entertainment              Music License                          Combined Synchronization and Master Use License Agreement dated                   Triple 9           $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 21,2015
1740   Sony Music Entertainment              Music License                          Combined Synchronization and Master Use License Agreement dated February          Triple 9           $                   0.00     $                   0.00     $                   0.00   
                                                                                    25,2016
1741   Sony Music Entertainment              Music License                          Combined Synchronization and Master Use License Agreement dated October           Triple 9           $                   0.00     $                   0.00     $                   0.00   
                                                                                    2,2015
1742   Sony Music Entertainment UK           Music License                          Agreement dated July 9,2012                                                       Hit & Run          $                   0.00     $                   0.00     $                   0.00   
       Limited
1743   Sony Music Entertainment*             Music License                          Letter  dated April 13,2015                                                       Dope               $                   0.00     $                   0.00     $                   0.00   

1744   Sony Music Entertainment*             Music License                          Agreement dated August 4,2016                                                     Gleason            $                   0.00     $                   0.00     $                   0.00   

                                                                                                                  70
                                                     Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 76 of 89
                                                                 Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                    Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                       Contract Information                                                                                                                         Estimated accrual as of / between:
 #            Contract Counterparty                   Contract Type                                              Contract Description                                        Film Title (If                 As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                             Applicable)                  9/5/18                     11/30/18                     AMOUNT 
1745   Sony Music Entertainment*          Music License                         Letter Agreement dated May 11,2016                                                         Mother's Day           $                   0.00     $                   0.00     $                   0.00   

1746   Sony Music Entertainment, Inc.     Music License                         Master Use License Agreement  dated June 6,2017                                            Home Again             $                   0.00     $                   0.00     $                   0.00   

1747   Sony Pictures Worldwide            Exploitation Agreements               Security Agreement and Mortgage of Copyright dated December 9,2016                         AXL                    $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1748   Sony Pictures Worldwide            Exploitation Agreements               Letter Agreement ‐ "Miles" dated December 9,2016                                           AXL                    $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1749   Sony Pictures Worldwide            Exploitation Agreements               Security Agreement and Mortgage of Copyright dated December 9,2016                         Show Dogs              $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1750   Sony Pictures Worldwide            Exploitation Agreements               Picture Certificate dated December 9,2016                                                  Show Dogs              $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1751   Sony Pictures Worldwide            Exploitation Agreements               Exclusive Output Agreement dated January 30,2015                                           Various                $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1752   Sony Pictures Worldwide            Exploitation Agreements               Amendment No. 1 dated December 9,2016                                                      Various                $                   0.00     $                   0.00     $                   0.00   
       Acquisitions, Inc.
1753   Sony/ATV Music Publishing, LLC     Music License                         Synchronization License Agreement (Film/Trailer)  dated July 17,2015                       Dope                   $                   0.00     $                   0.00     $                   0.00   

1754   Sony/ATV Music Publishing, LLC     Music License                         Combined Synchronization and Master Use License Agreement dated March  Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                6,2014
1755   Sony/ATV Music Publishing, LLC     Music License                         Music Reproduction and "Synchronizatio" License for Motion Picture "Trailers"  Machete Kills  $                   0.00     $                   0.00     $                   0.00   
                                                                                dated October 17,2013
1756   Sony/ATV Music Publishing, LLC     Music License                         Synchronization License Agreement (Film/Trailer) dated October 24,2014         Nightcrawler   $                   0.00     $                   0.00     $                   0.00   

1757   Sony/ATV Music Publishing, LLC     Music License                         Synchronization License Agreement (Film/Trailer) dated October 24,2014                     Nightcrawler           $                   0.00     $                   0.00     $                   0.00   

1758   Sony/ATV Music Publishing, LLC     Music License                         Music Reproduction and "Synchronization" License for Motion Picture                        Sabotage               $                   0.00     $                   0.00     $                   0.00   
                                                                                "Trailers" dated February 11,2014
1759   Sony/ATV Music Publishing, LLC     Music License                         Synchronization License Agreement                                                          Sleepless              $                   0.00     $                   0.00     $                   0.00   

1760   Sony/ATV Music Publishing, LLC*    Music License                         Synchronization License Agreement dated September 11,2017                                  Home Again             $                   0.00     $                   0.00     $                   0.00   

1761   Sony/ATV Music Publishing, LLC*    Music License                         Synchronization License Agreement dated April 26,2016                                      Mother's Day           $                   0.00     $                   0.00     $                   0.00   

1762   Sony/ATV Music Publishing, LLC*    Music License                         Synchronization License Agreement dated September 30,2016                                  Sleepless              $                   0.00     $                   0.00     $                   0.00   

1763   Sony/ATV Music Publishing, LLC*    Music License                         Synchronization License Agreement (Film/Trailer) dated December 4,2015                     Triple 9               $                   0.00     $                   0.00     $                   0.00   

1764   Sony/ATV Music Publishing, LLC/    Music License                         Combined Synchronization and Master Use License Agreement  dated                           Before I Fall          $                   0.00     $                   0.00     $                   0.00   
       Extreme Group Holdings, LLC                                              November 17,2016
1765   Soul Assassins                     Music License                         Synchronization License Agreement  dated March 27,2015                                     Dope                   $                   0.00     $                   0.00     $                   0.00   
1766   Soul Assassins, Inc.               Music License                         Combined Synchronization and Master Use License Agreement dated February                   Triple 9               $                   0.00     $                   0.00     $                   0.00   
                                                                                25,2016
1767   Soul Assassins, Inc.               Music License                         Combined Synchronization and Master Use License Agreement dated October                    Triple 9               $                   0.00     $                   0.00     $                   0.00   
                                                                                2,2015
1768   Sound Cellar, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated February                   Midnight Sun           $                   0.00     $                   0.00     $                   0.00   
                                                                                8,2017
1769   Soundscapes Publishing, Inc.       Music License                         Combined Synchronization and Master Use License Agreement  dated                           Before I Fall          $                   0.00     $                   0.00     $                   0.00   
                                                                                November 17,2016
1770   Soundscapes Publishing, Inc.       Music License                         Combined Synchronization and Master Use License Agreement  dated                           Believe                $                   0.00     $                   0.00     $                   0.00   
                                                                                December 13,2013
1771   Soundscapes Publishing, Inc.       Music License                         Combined Synchronization and Master Use License Agreement  dated May                       Dope                   $                   0.00     $                   0.00     $                   0.00   
                                                                                20,2015
1772   Soundscapes Publishing, Inc.       Music License                         Combined Synchronization and Master Use License Agreement  dated May                       Dope                   $                   0.00     $                   0.00     $                   0.00   
                                                                                26,2015
                                                                                                                71
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 77 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                  Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                          Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1773   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated July            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            6,2012
1774   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated April           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            23,2012
1775   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated July            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            6,2012
1776   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated April           End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            23,2012
1777   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            10,2012
1778   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated July            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            6,2012
1779   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated                 End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            September 5,2012
1780   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement  dated August          End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                            30,2012
1781   Soundscapes Publishing, Inc.   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                            Master Use License Agreement dated December 23,2015                              Black

1782   Soundscapes Publishing, Inc.   Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                            Master Use License Agreement dated January 26,2016                               Black

1783   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated June             Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2012
1784   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated August           Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                            15,2012
1785   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated June             Home Again                $                   0.00     $                   0.00     $                   0.00   
                                                                            5,2017
1786   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated May              Home Again                $                   0.00     $                   0.00     $                   0.00   
                                                                            11,2017
1787   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated October          Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                            17,2013
1788   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated                  Homefront                 $                   0.00     $                   0.00     $                   0.00   
                                                                            September 12,2013
1789   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated March            Mother's Day              $                   0.00     $                   0.00     $                   0.00   
                                                                            28,2016
1790   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated April            Mother's Day              $                   0.00     $                   0.00     $                   0.00   
                                                                            21,2016
1791   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated April            Mother's Day              $                   0.00     $                   0.00     $                   0.00   
                                                                            1,2016
1792   Soundscapes Publishing, Inc.   Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use       Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated August 27,2014
1793   Soundscapes Publishing, Inc.   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated November 19,2013
1794   Soundscapes Publishing, Inc.   Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 25,2014
1795   Soundscapes Publishing, Inc.   Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master      Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 29,2012
1796   Soundscapes Publishing, Inc.   Music License                         Combined Synchronization and Master Use License Agreement dated June             Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
1797   Soundscapes Publishing, Inc.   Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and         The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                            Master Use License Agreement dated April 3,2014
1798   Soundscapes Publishing, Inc.   Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated March 6,2015

                                                                                                         72
                                                          Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 78 of 89
                                                                      Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                         Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                            Contract Information                                                                                                              Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                            Contract Description                                  Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                          Applicable)               9/5/18                     11/30/18                     AMOUNT 
1799   Soundscapes Publishing, Inc.           Music License                          The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman           $                   0.00     $                   0.00     $                   0.00   
                                                                                     Use License Agreement dated December 3,2014
1800   Soundscapes Publishing, Inc.           Music License                          Combined Synchronization and Master Use License Agreement dated February          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                     12,2013
1801   Soundscapes Publishing, Inc.           Music License                          Combined Synchronization and Master Use License Agreement dated October           The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                     31,2012
1802   Soundscapes Publishing, Inc.           Music License                          Combined Synchronization and Master Use License Agreement dated February          The Host             $                   0.00     $                   0.00     $                   0.00   
                                                                                     7,2013
1803   Soundscapes Publishing, Inc.           Music License                          Combined Synchronization and Master Use License Agreement dated                   The Loft             $                   0.00     $                   0.00     $                   0.00   
                                                                                     November 25,2014
1804   Soundscapes Publishing, Inc.           Music License                          Combined Synchronization and Master Use License Agreement dated October           Triple 9             $                   0.00     $                   0.00     $                   0.00   
                                                                                     22,2015
1805   Soundscapes Publishing, Inc.*          Music License                          Invoice No. 5394‐0 dated September 7,2011                                         Killer Elite         $                   0.00     $                   0.00     $                   0.00   
1806   South Fifth Avenue Publishing; Howe    Music License                          Synchronization and Master Agreement dated December 17,2014                       Rosewater            $                   0.00     $                   0.00     $                   0.00   
       Records, LLC
1807   Southern Music Publishing Co.          Music License                          Music Synchronization License dated April 27,2018                                 Show Dogs            $                   0.00     $                   0.00     $                   0.00   
1808   Sparks and Shadows, LLC                Music License                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use        Rosewater            $                   0.00     $                   0.00     $                   0.00   
                                                                                     License Agreement dated November 7,2014
1809   SPEGS, LLC (f/s/o Stephenie Meyer)     Music License                          Combined Synchronization and Master Use License Agreement dated                   Max Steel            $                   0.00     $                   0.00     $                   0.00   
                                                                                     September 13,2016
1810   Spirit One Music o/b/o Spirit Services  Music License                         Letter Agreement dated August 7,2013                                              Jobs                 $                   0.00     $                   0.00     $                   0.00   
       Holdings, S.à.r.l., Suolubaf Music (a 
       division of Fabulous Music, Ltd.) & 
       ABKCO Music, Inc.

1811   Spirit One Music, Inc. o/b/o Songs of  Music License                          Agreement dated February 2,2018                                                   Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       Global Entertainment (BMI) o/b/o 
       Global Talent Publishing, Ltd.

1812   SPM Music Group, LLC                   Music License                          Combined Synchronization and Master Use License Agreement  dated May              A.X.L.               $                   0.00     $                   0.00     $                   0.00   
                                                                                     8,2018
1813   Starz Entertainment, LLC               Exploitation Agreements                License Agreement dated May 9,2014                                                Various              $                   0.00       $                   0.00       $                   0.00   
1814   Starz Entertainment, LLC               Exploitation Agreements                Notice of Consent and Irrevocable Assignment dated April 20,2015                  Various              $                   0.00       $                   0.00       $                   0.00   
1815   Starz Entertainment, LLC               Exploitation Agreements                License Agreement dated June 3,2016                                               Various              $                   0.00       $                   0.00       $                   0.00   
1816   Starz Entertainment, LLC               Exploitation Agreements                Notice of Consent and Irrevocable Assignment dated June 3,2016                    Various              $                   0.00       $                   0.00       $                   0.00   
1817   Starz Entertainment, LLC               Exploitation Agreements                License Agreement  ‐ "Killer Elite", "the Grey", "Silent House", "A Haunted       Various              $                   0.00       $                   0.00       $                   0.00   
                                                                                     House", "The Host", "Machete Kills", "Hit & Run", "End of Watch", "Side 
                                                                                     Effects", "Silent Hill", "Jobs", "Homefront" dated May 9,2014

1818   Starz Entertainment, LLC               Exploitation Agreements                License Agreement  ‐ "Triple Nine", "Dope", "Sabotage", "Marshall", "A           Various               $                   0.00     $                   0.00     $                   0.00   
                                                                                     Haunted House 2", "The Nut Job", "the Loft', "Chef", "Rock the Kasbah", "Little 
                                                                                     Boy", "Nightcrawler, "Rosewater", and "The Fluffy Movie" dated June 3,2016

1819   Starz Entertainment, LLC               Exploitation Agreements                License Agreement  ‐ 21 titles dated July 12,2018                                 Various              $                   0.00     $                   0.00     $                   0.00   
1820   Static Music, Inc.                     Music License                          Combined Synchronization and Master Use License Agreement  dated May              Dope                 $                   0.00     $                   0.00     $                   0.00   
                                                                                     20,2015
1821   Static Music, Inc.                     Music License                          License Agreement dated October 10,2013                                           Machete Kills        $                   0.00     $                   0.00     $                   0.00   
1822   Static Music, Inc.                     Music License                          The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master        Nut Job 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                     Use License Agreement dated May 11,2017
1823   Steel Synch                            Music License                          Master Use License Agreement dated July 31,2013                                   Jobs                 $                   0.00     $                   0.00     $                   0.00   
1824   Steez Promo, LLC                       Music License                          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill          $                   0.00     $                   0.00     $                   0.00   
                                                                                     and Master Use License Agreement dated October 23,2012

1825   Stephen Souder / Massive Noise         Music License                          Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House         $                   0.00     $                   0.00     $                   0.00   
       Machine                                                                       Use License Agreement dated January 5,2012
                                                                                                                  73
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 79 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                           Estimated accrual as of / between:
 #            Contract Counterparty                     Contract Type                                         Contract Description                                 Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                    Applicable)               9/5/18                     11/30/18                     AMOUNT 
1826   Stephen Souder / Massive Noise       Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey             $                   0.00     $                   0.00     $                   0.00   
       Machine                                                                    License Agreement dated January 10,2012
1827   Stephen Sounder/Massive Noise        Music License                         Combined Synchronization and Master Use License  dated January 14,2013         Side Effects         $                   0.00     $                   0.00     $                   0.00   
       Machine
1828   Stephen Sounder/Massive Noise        Music License                         Combined Synchronization and Master Use License  dated January 14,2013         Side Effects         $                   0.00     $                   0.00     $                   0.00   
       Machine
1829   Ster Kinekor Entertainment, a        Exploitation Agreements               Letter Agreement RE: Miles dated November 17,2016                              AXL                  $                   0.00     $                   0.00     $                   0.00   
       division of Primedia (Pty), Ltd.
1830   Ster Kinekor Entertainment, a        Exploitation Agreements               Letter Agreement RE: Show Dogs dated October 12,2016                           Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       division of Primedia (Pty), Ltd.
1831   Ster Kinekor Entertainment, a        Exploitation Agreements               Notice and Acknowledgement of Assignment dated October 13,2016                 Show Dogs            $                   0.00     $                   0.00     $                   0.00   
       division of Primedia (Pty), Ltd.
1832   Ster Kinekor Entertainment, a        Exploitation Agreements               Output Agreement dated January 31,2015                                         Various              $                   0.00     $                   0.00     $                   0.00   
       division of Primedia (Pty), Ltd.
1833   Steve Busch                          Music License                         Combined Synchronization and Master Use License Agreement dated March  Mother's Day                 $                   0.00     $                   0.00     $                   0.00   
                                                                                  15,2016
1834   Street Quality Entertainment, Ltd.   Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated July 15,2014
1835   Structure Music                      Music License                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Rosewater               $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated November 11,2014
1836   Structure Music                      Music License                         Combined Synchronization and Master Use License  dated October 16,2012         Side Effects         $                   0.00     $                   0.00     $                   0.00   

1837   Sugaroo!, LLC                        Music License                         Synchronization License Agreement dated February 3,2016                        Mother's Day         $                   0.00     $                   0.00     $                   0.00   
1838   Summy‐Birchard Company c/o           Music License                         Trailer Synchronization License dated September 12,2013                        Homefront            $                   0.00     $                   0.00     $                   0.00   
       Warner Chappell Music*
1839   Swank Motion Pictures, Inc.          Exploitation Agreements               Letter Agreement dated September 20,2011                                       Killer Elite         $                   0.00     $                   0.00     $                   0.00   

1840   Swank Motion Pictures, Inc.          Exploitation Agreements               Deal Memo dated March 16,2012                                                  Silent House         $                   0.00     $                   0.00     $                   0.00   

1841   Swank Motion Pictures, Inc.          Exploitation Agreements               Deal Memo dated December 15,2011                                               The Grey             $                   0.00     $                   0.00     $                   0.00   

1842   Swank Motion Pictures, Inc.          Exploitation Agreements               Deal Memo dated January 1,2012                                                 Various              $                   0.00     $                   0.00     $                   0.00   

1843   Switch Entertainment, Inc.           Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated August 19,2014
1844   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement                      A Haunted House      $                   0.00     $                   0.00     $                   0.00   
                                                                                  (Trailers/Advertising) "Flutter Rip" dated November 30,2012
1845   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement                      A Haunted House      $                   0.00     $                   0.00     $                   0.00   
                                                                                  (Trailers/Advertising) "Ghost Voice, Government Cheese, Gorilla Attack, 
                                                                                  Horrific Shockers 01" dated December 19,2012
1846   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated July          A.X.L.               $                   0.00     $                   0.00     $                   0.00   
                                                                                  30,2018
1847   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement  dated May           A.X.L.               $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2018
1848   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated January  Haunted House 2            $                   0.00     $                   0.00     $                   0.00   
                                                                                  8,2014
1849   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated                Haunted House 2      $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 19,2013
1850   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated August  Hit & Run                   $                   0.00     $                   0.00     $                   0.00   
                                                                                  17,2012
1851   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated                Homefront            $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 5,2013
1852   Synchronic, LLC                      Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis        $                   0.00     $                   0.00     $                   0.00   
                                                                                  25,2018

                                                                                                              74
                                                 Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 80 of 89
                                                             Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                   Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                           Contract Description                                  Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1853   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated April             Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2018
1854   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                 Marshall                    $                   0.00     $                   0.00     $                   0.00   
                                                                            September 7,2018
1855   Synchronic, LLC                Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated October 24,2014
1856   Synchronic, LLC                Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 26,2014
1857   Synchronic, LLC                Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master      Nut Job 2                   $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated December 21,2016
1858   Synchronic, LLC                Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master      Nut Job 2                   $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated May 11,2017
1859   Synchronic, LLC                Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Sabotage                       $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated February 24,2014
1860   Synchronic, LLC                Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs                     $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated March 7,2018
1861   Synchronic, LLC                Music License                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use  Show Dogs                     $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated April 16,2018
1862   Synchronic, LLC                Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization  Silent Hill                 $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated October 8,2012

1863   Synchronic, LLC                Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated October 10,2012

1864   Synchronic, LLC                Music License                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                            and Master Use License Agreement dated October 17,2012

1865   Synchronic, LLC                Music License                         Agreement dated October 11,2012                                                   Silent Hill               $                   0.00     $                   0.00     $                   0.00   
1866   Synchronic, LLC                Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 29,2012
1867   Synchronic, LLC                Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 20,2016
1868   Synchronic, LLC                Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated December 1,2016
1869   Synchronic, LLC                Music License                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Sleepless                 $                   0.00     $                   0.00     $                   0.00   
                                                                            License Agreement dated September 20,2016
1870   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated July              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            12,2016
1871   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated June              Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                            22,2015
1872   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                            14,2017
1873   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated October           Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                            27,2015
1874   Synchronic, LLC                Music License                         Combined Synchronization and Master Use License Agreement dated                   Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                            November 5,2015
1875   Synchronic, LLC                Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and          The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                            Master Use License Agreement dated April 3,2014
1876   Synchronic, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 20,2015
1877   Synchronic, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 13,2015
1878   Synchronic, LLC                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master         The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                            Use License Agreement dated February 17,2015

                                                                                                         75
                                                      Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 81 of 89
                                                                  Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                                                  Estimated accrual as of / between:
 #            Contract Counterparty                    Contract Type                                          Contract Description                                Film Title (If                      As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                  Applicable)                       9/5/18                     11/30/18                     AMOUNT 
1879   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated October  The Host                          $                   0.00     $                   0.00     $                   0.00   
                                                                                 31,2012
1880   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated March  The Host                            $                   0.00     $                   0.00     $                   0.00   
                                                                                 14,2013
1881   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                         $                   0.00     $                   0.00     $                   0.00   
                                                                                 12,2013
1882   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                         $                   0.00     $                   0.00     $                   0.00   
                                                                                 7,2013
1883   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated               The Loft                     $                   0.00     $                   0.00     $                   0.00   
                                                                                 December 19,2014
1884   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated January  The Loft                          $                   0.00     $                   0.00     $                   0.00   
                                                                                 22,2015
1885   Synchronic, LLC                     Music License                         Combined Synchronization and Master Use License Agreement dated February  Triple 9                         $                   0.00     $                   0.00     $                   0.00   
                                                                                 3,2016
1886   Taming Bear Publishing              Music License                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nut Job                      $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated January 9,2014
1887   Telemundo Network Group, LLC        Exploitation Agreements               Film License Agreement ‐ "Sabotage" dated July 15,2014                        Sabotage                     $                   0.00     $                   0.00     $                   0.00   
1888   Telemundo Network Group, LLC        Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated July 15,2014               Sabotage                     $                   0.00     $                   0.00     $                   0.00   
1889   Telemundo Network Group, LLC        Exploitation Agreements               License Agreement ‐ "Killer Elite", "End of Watch", "Hit and Run", "Machete   Various                      $                   0.00     $                   0.00     $                   0.00   
                                                                                 Kills", "Homefront" dated December 3,2013
1890   Telemundo Network Group, LLC        Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated December 3,2013            Various                      $                   0.00     $                   0.00     $                   0.00   

1891   Telepool GmbH                       Exploitation Agreements               Letter Agreement RE: Show Dogs dated October 25,2016                             AXL                       $                   0.00     $                   0.00     $                   0.00   
1892   Telepool GmbH                       Exploitation Agreements               Letter Agreement RE: Miles dated November 17,2016                                AXL                       $                   0.00     $                   0.00     $                   0.00   
1893   Telepool GmbH                       Exploitation Agreements               Notice of Assignment and Distributor's Acceptance dated October, 2016            Show Dogs                 $                   0.00     $                   0.00     $                   0.00   

1894   Telepool GmbH                       Exploitation Agreements               Output License Agreement dated January 31,2015                                   Various                   $                   0.00     $                   0.00     $                   0.00   
1895   Televicentro of Puerto Rico, LLC    Exploitation Agreements               Program License Agreement ‐ "A Haunted House 2", "Homefront", "Sabotoge",        Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 Chief" dated January 23,2015
1896   Televicentro of Puerto Rico, LLC    Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated January 23,2015               Various                   $                   0.00     $                   0.00     $                   0.00   
1897   Televicentro of Puerto Rico, LLC    Exploitation Agreements               Program License Agreement ‐ "Killer Elite", "The Grey", "End of Watch", "A       Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 Haunted House", "The Host", "Machete Kills", and "Hit & Run" dated January 
                                                                                 23,2015
1898   Televicentro of Puerto Rico, LLC    Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated January 23,2015               Various                   $                   0.00     $                   0.00     $                   0.00   
1899   Terry Steiner International, Inc.   Exploitation Agreements               Letter Agreement dated July 21,2011                                              Killer Elite              $                   0.00     $                   0.00     $                   0.00   
1900   The Audio Group                     Music License                         Combined Synchronization and Master Use License Agreement  dated January         Collide                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 18,2017
1901   The Audio Group                     Music License                         Combined Synchronization and Master Use License Agreement  dated July            End of Watch              $                   0.00     $                   0.00     $                   0.00   
                                                                                 6,2012
1902   The Audio Group                     Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                 Master Use License Agreement dated November 16,2015                              Black

1903   The Audio Group                     Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated February 17,2015
1904   The Audio Group                     Music License                         Combined Synchronization and Master Use License Agreement dated October          Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                 22,2015
1905   The Bicycle Music Company, Inc.     Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master        The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                                 Use License Agreement dated December 12,2014
1906   The Hit House, LLC                  Music License                         Combined Synchronization and Master Use License Agreement  dated May             A.X.L.                    $                   0.00     $                   0.00     $                   0.00   
                                                                                 8,2018
1907   The Hit House, LLC                  Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       Gleason                   $                   0.00     $                   0.00     $                   0.00   
                                                                                 License Agreement dated June 22,2016
1908   The Hit House, LLC                  Music License                         Combined Synchronization and Master Use License Agreement dated April            Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
                                                                                 14,2014

                                                                                                             76
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 82 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                                   Estimated accrual as of / between:
 #            Contract Counterparty                      Contract Type                                            Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                          Applicable)                   9/5/18                     11/30/18                     AMOUNT 
1909   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated August            Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    1,2012
1910   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated April             Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                                    16,2018
1911   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated                   Little Boy                $                   0.00     $                   0.00     $                   0.00   
                                                                                    November 4,2014
1912   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated June              Marshall                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    9,2017
1913   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                                    14,2017
1914   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated                   Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    December 8,2015
1915   The Hit House, LLC                    Music License                          Combined Synchronization and Master Use License Agreement dated January           Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    27,2016
1916   The Hollywood Edge                    Music License                          Single End User License Agreement dated January 0,1900                            Sleepless                 $                   0.00     $                   0.00     $                   0.00   
1917   The Rights Workshop                   Music License                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use       The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated September 13,2011
1918   The Royalty Network, Inc.             Music License                          Synchronization License Agreement ‐ TV & Internet  dated January 28,2013          Side Effects              $                   0.00     $                   0.00     $                   0.00   

1919   Third Side Music, Inc.                 Music License                         Synchronization License  dated January 25,2017                                    Before I Fall             $                   0.00     $                   0.00     $                   0.00   
1920   Third Side Music, Inc. obo Just Isn't  Music License                         Synchronization License  dated February 4,2013                                    Side Effects              $                   0.00     $                   0.00     $                   0.00   
       Music, Ltd.*
1921   Third Side Music, Inc.*                Music License                         Synchronization License dated March 28,2013                                       The Host                  $                   0.00     $                   0.00     $                   0.00   
1922   This Is Hit, Inc. d/b/a Broken Bow     Music License                         Master License for Theatrical Trailer dated August 11,2014                        Homefront                 $                   0.00     $                   0.00     $                   0.00   
       Records*
1923   Tomas Costanza / Razor and the Wolf  Music License                           The Nut Job ‐ Trailers/Advertising ‐ Synchronization License Agreement dated      Nut Job                   $                   0.00     $                   0.00     $                   0.00   
       Music                                                                        September 17,2013
1924   Torque Design                          Music License                         Combined Synchronization and Master Use License Agreement dated                   Max Steel                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    September 9,2016
1925   Torque Design                         Music License                          Combined Synchronization and Master Use License Agreement dated February          Spark                     $                   0.00     $                   0.00     $                   0.00   
                                                                                    14,2017
1926   Torque Design                         Music License                          Combined Synchronization and Master Use License Agreement dated October           Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                                    22,2015
1927   Trailer Park                          Music License                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use        Rosewater                 $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated November 5,2014
1928   Turner Entertainment Networks, Inc. Exploitation Agreements                  License Agreement ‐ "Hit & Run" dated September 18,2012                           Hit & Run                 $                   0.00     $                   0.00     $                   0.00   

1929   Ultra International Music Publishing,  Music License                         Combined Synchronization and Master Use License Agreement dated July              Haunted House 2  $                   0.00     $                   0.00     $                   0.00   
       LLC d/b/a Ultra Tunes (ASCAP) a/c                                            17,2014
       Elizab Music (ASCAP)*

1930   Ultra International Music Publishing,  Music License                         Synchronization License Agreement dated March 21,2013                             The Host                  $                   0.00     $                   0.00     $                   0.00   
       LLC*
1931   Ultra Records, LLC*                    Music License                         Master Use License Agreement dated March 21,2013                                  The Host                  $                   0.00     $                   0.00     $                   0.00   
1932   Un Punedas de Monetas, Inc. *          Music License                         Motion Picture Trailer License ‐ Synchronization  dated October 16,2012           Side Effects              $                   0.00     $                   0.00     $                   0.00   

1933   Uncommon Culture, LLC                 Music License                          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined Synchronization    Silent Hill               $                   0.00     $                   0.00     $                   0.00   
                                                                                    and Master Use License Agreement dated October 8,2012

1934   Universal Edition AG                  Music License                          Agreement dated January 0,1900                                                    Silent House              $                   0.00     $                   0.00     $                   0.00   
1935   Universal Music ‐ MGB Songs on        Music License                          Motion Picture Trailer Synchronization Rights License dated June 30,2011          Killer Elite              $                   0.00     $                   0.00     $                   0.00   
       behalf of Ed. Arabella Musik 
       Muenchen



                                                                                                                 77
                                                           Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 83 of 89
                                                                       Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                          Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                             Contract Information                                                                                                                    Estimated accrual as of / between:
 #            Contract Counterparty                        Contract Type                                           Contract Description                               Film Title (If                         As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                          9/5/18                     11/30/18                     AMOUNT 
1936   Universal Music ‐ MGB Songs on         Music License                           Motion Picture Trailer Synchronization Rights License dated November 4,2011 Killer Elite                     $                   0.00     $                   0.00     $                   0.00   
       behalf of Ed. Arabella Musik 
       Muenchen*
1937   Universal Music ‐ Z Tunes, LLC         Music License                           Motion Picture Trailer Synchronization Rights License  dated June 23,2015          Dope                      $                   0.00     $                   0.00     $                   0.00   

1938   Universal Music Corp.                   Music License                          Synchronization License Agreement  dated May 11,2017                               Home Again                $                   0.00     $                   0.00     $                   0.00   
1939   Universal Music Corp. and Mayday  Music License                                Motion Picture Trailer Synchronization Rights License dated October 8,2013         Nut Job                   $                   0.00     $                   0.00     $                   0.00   
       Malone
1940   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License  dated April 14,2015         Dope                      $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1941   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License dated June 19,2017           Home Again                $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1942   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License dated May 24,2018            Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1943   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License dated September              Max Steel                 $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a                                         29,2016
       Division of Songs of Universal, Inc.

1944   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License dated March 30,2016          Mother's Day              $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1945   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchronization Rights License dated October 27,2015        Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1946   Universal Music Corp., Songs of         Music License                          Motion Picture Trailer Synchonization Rights License dated December 17,2015 Triple 9                         $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc. and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1947   Universal Music Corp., Songs of          Music License                         Motion Picture Trailer Synchronization Rights License  dated August 11,2016        Bleed for This            $                   0.00     $                   0.00     $                   0.00   
       Universal, Inc., and Universal Tunes, a 
       Division of Songs of Universal, Inc.

1948   Universal Music Corporation            Music License                           Synchronization License Agreement dated January 7,2014                             Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

1949   Universal Music Corporation            Music License                           Motion Picture Trailer Synchronization Rights License dated January 16,2014        Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

1950   Universal Music Enterprises            Music License                           Letter Agreement dated January 24,2014                                             Haunted House 2  $                   0.00     $                   0.00     $                   0.00   

1951   Universal Music Enterprises            Music License                           License Agreement dated September 4,2015                                           Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   

1952   Universal Music Enterprises            Music License                           Agreement dated May 2,2018                                                         Show Dogs                 $                   0.00     $                   0.00     $                   0.00   
1953   Universal Music Enterprises            Music License                           Agreement dated September 28,2016                                                  Sleepless                 $                   0.00     $                   0.00     $                   0.00   
1954   Universal Music Enterprises, a         Music License                           Letter Agreement re Jobs Trailer (Universal Project No. 00050409) dated            Jobs                      $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recording, Inc.                                                October 14,2013
1955   Universal Music Enterprises, a         Music License                           Letter Agreement re Killer Elite Trailer (Universal Project No. 00043971) dated    Killer Elite              $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recording, Inc.                                                October 13,2011

                                                                                                                   78
                                                      Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 84 of 89
                                                                  Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                                            Estimated accrual as of / between:
 #            Contract Counterparty                    Contract Type                                          Contract Description                                 Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                   Applicable)                9/5/18                     11/30/18                     AMOUNT 
1956   Universal Music Enterprises, a      Music License                         Letter Agreement re Machete Kills Trailer (Universal Project No. 00052679)      Machete Kills        $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recording, Inc.                                           dated December 3,2013
1957   Universal Music Enterprises, a      Music License                         Letter Agreement re Mother's Day Motion Picture Trailer (Universal Project No.  Mother's Day         $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recording, Inc.                                           64569) dated April 1,2016
1958   Universal Music Enterprises, a      Music License                         Letter Agreement re Mother's Day Motion Picture Trailer (Universal Project No.  Mother's Day         $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recording, Inc.                                           64569) dated February 12,2016
1959   Universal Music Enterprises, a      Music License                         Combined Synchronization and Master Use License Agreement  dated June           A.X.L.               $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          21,2018
1960   Universal Music Enterprises, a      Music License                         Letter ‐ RE: BLEED FOR THIS ‐ Motion Picture Trailer Universal Project No.      Bleed for This       $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          67281 "The Stroke" by Billy Squier dated June 17,2016
1961   Universal Music Enterprises, a      Music License                         Master Use License Agreement  dated June 3,2014                                 Chef                 $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.
1962   Universal Music Enterprises, a      Music License                         Combined Synchronization and Master Use License Agreement  dated March  Chef                         $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          21,2014
1963   Universal Music Enterprises, a      Music License                         Letter ‐ DOPE ‐ Motion Picture Trailer Universal Project No. 60297 Various UME  Dope                 $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          Master Recordings  dated April 15,2015
1964   Universal Music Enterprises, a      Music License                         Letter ‐ Re: DOPE ‐ Motion Picture Trailer Universal Project No. 60297 "I" by   Dope                 $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          Kendrick Lamar  dated May 21,2015
1965   Universal Music Enterprises, a      Music License                         Letter ‐ END OF WATCH ‐ Trailers Universal Project No. 00045814 "In The City"  End of Watch          $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.                                          by Kevin Rudolf  dated May 21,2012
1966   Universal Music Enterprises, a      Music License                         Master Use License Agreement  dated April 23,2012                               End of Watch         $                   0.00     $                   0.00     $                   0.00   
       Division of UMG Recordings, Inc.
1967   Universal Music Enterprises, a      Music License                         Letter Agreement dated October 20,2014                                          Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recordings, Inc.
1968   Universal Music Enterprises, a      Music License                         Letter Agreement dated September 2,2014                                         Nightcrawler         $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recordings, Inc.
1969   Universal Music Enterprises, a      Music License                         Letter Agreement dated October 29,2013                                          Nut Job              $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recordings, Inc.
1970   Universal Music Enterprises, a      Music License                         Letter Agreement re The Host Trailer (Universal Project No. 00048320) dated     The Host             $                   0.00     $                   0.00     $                   0.00   
       division of UMG Recordings, Inc.                                          November 12,2012
1971   Universal Music Publishing Group*   Music License                         Motion Picture Trailer Synchonization Rights License dated July 27,2016         Gleason              $                   0.00     $                   0.00     $                   0.00   

1972   Universal Studios Home              Exploitation Agreements               Exclusive Distribution Agreement  dated June 10,2011                            Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1973   Universal Studios Home              Exploitation Agreements               Letter Agreement dated June 10,2011                                             Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1974   Universal Studios Home              Exploitation Agreements               Intercreditor Agreement dated October 27,2011                                   Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1975   Universal Studios Home              Exploitation Agreements               Letter Agreement dated December 13,2011                                         Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1976   Universal Studios Home              Exploitation Agreements               Amendment to Intercreditor Agreement dated December 15,2011                     Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1977   Universal Studios Home              Exploitation Agreements               Amendment dated March 7,2012                                                    Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1978   Universal Studios Home              Exploitation Agreements               Addendum dated March 27,2012                                                    Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1979   Universal Studios Home              Exploitation Agreements               Amendment dated August 29,2012                                                  Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1980   Universal Studios Home              Exploitation Agreements               Second Amendment dated December 20,2013                                         Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1981   Universal Studios Home              Exploitation Agreements               Third Amendment dated September 1,2015                                          Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1982   Universal Studios Home              Exploitation Agreements               Fourth Amendment dated June 30,2016                                             Various              $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC

                                                                                                             79
                                                  Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 85 of 89
                                                              Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                 Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                    Contract Information                                                                                                                  Estimated accrual as of / between:
 #            Contract Counterparty               Contract Type                                           Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                 Applicable)                    9/5/18                     11/30/18                     AMOUNT 
1983   Universal Studios Home          Exploitation Agreements               Fifth Amendment dated January 20,2017                                            Various                   $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1984   Universal Studios Home          Exploitation Agreements               Sixth Amendment dated May 10,2017                                                Various                   $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1985   Universal Studios Home          Exploitation Agreements               Seventh Amendment dated September 20,2017                                        Various                   $                   0.00     $                   0.00     $                   0.00   
       Entertainment, LLC
1986   Universal Television Networks   Exploitation Agreements               Film License Agreement ‐ "Sabotage" dated May 27,2014                            Sabotage                  $                   0.00       $                   0.00       $                   0.00   
1987   Universal Television Networks   Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated May 27,2014                   Sabotage                  $                   0.00       $                   0.00       $                   0.00   
1988   Universal Television Networks   Exploitation Agreements               Film License Agreement ‐ "The Host" dated April 25,2014                          The Host                  $                   0.00       $                   0.00       $                   0.00   
1989   Universal Television Networks   Exploitation Agreements               Film License Agreement ‐ "Silent Hill", "Silent House" dated January 3,2013      Various                   $                   0.00       $                   0.00       $                   0.00   

1990   Universal Television Networks   Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated October 25,2013               Various                   $                   0.00     $                   0.00     $                   0.00   
1991   Universal Television Networks   Exploitation Agreements               Amend No.1 to License Agreements ‐ "Sabotage", "Silent Hill" dated March         Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                             14,2017
1992   VAA Film Distributors, Ltd.     Exploitation Agreements               Distribution Agreement dated October 29,2015                                     Mother’s Day              $                   0.00     $                   0.00     $                   0.00   

1993   Viacom International, Inc.      Exploitation Agreements               License Agreement ‐ "Haunted House" dated March 8,2013                           A Haunted House  $                   0.00     $                   0.00     $                   0.00   

1994   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated May 10,2013                   A Haunted House  $                   0.00     $                   0.00     $                   0.00   

1995   Viacom International, Inc.      Exploitation Agreements               License Agreement ‐ "Haunted House 2" dated June 9,2014                          A Haunted House           $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                              2
1996   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated April 29,2015                 A Haunted House           $                   0.00     $                   0.00     $                   0.00   
                                                                                                                                                              2
1997   Viacom International, Inc.      Exploitation Agreements               License Acquisition Agreement ‐ "Dope" dated July 22,2015                        Dope                      $                   0.00     $                   0.00     $                   0.00   
1998   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated November 18,2015              Dope                      $                   0.00     $                   0.00     $                   0.00   

1999   Viacom International, Inc.      Exploitation Agreements               Amendment to License Acquisition Agreement ‐ "Dope" dated February 9,2016 Dope                             $                   0.00     $                   0.00     $                   0.00   

2000   Viacom International, Inc.      Exploitation Agreements               License Acquisition Agreement ‐ "Sabotoge" dated June 9,2014                     Sabotage                  $                   0.00     $                   0.00     $                   0.00   
2001   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated April 29,2015                 Sabotage                  $                   0.00     $                   0.00     $                   0.00   
2002   Viacom International, Inc.      Exploitation Agreements               Deal Memo ‐ License Acquisition Agreement ‐ "The Grey" dated January             The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                             17,2013
2003   Viacom International, Inc.      Exploitation Agreements               License Acquisition Agreement ‐ "The Host" dated November 24,2014                The Host                  $                   0.00     $                   0.00     $                   0.00   
2004   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated April 29,2015                 The Host                  $                   0.00     $                   0.00     $                   0.00   
2005   Viacom International, Inc.      Exploitation Agreements               Amendment No.1 to License Acquisition Agreement ‐ "End of Watch",                Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                             "Machete Kills" and "Homefront" dated May 13,2014
2006   Viacom International, Inc.      Exploitation Agreements               Amendment No.2 to License Acquisition Agreement ‐ "End of Watch",                Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                             "Machete Kills" and "Homefront" dated November 13,2014
2007   Viacom International, Inc.      Exploitation Agreements               License Acquisition Agreement ‐ "50 Shades of Black", "Chef", "Triple Nine",     Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                             "Mother's Day", "Nut Job", "Rock the Kasbah", "The Fluffy Movie" dated 
                                                                             October 4,2016
2008   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated January 13,2017               Various                   $                   0.00     $                   0.00     $                   0.00   
2009   Viacom International, Inc.      Exploitation Agreements               License Acquisition Agreement ‐ "Sleepless & Marshall" dated November            Various                   $                   0.00     $                   0.00     $                   0.00   
                                                                             15,2017
2010   Viacom International, Inc.      Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated November 15,2017              Various                   $                   0.00     $                   0.00     $                   0.00   

2011   Viacom Media Networks           Exploitation Agreements               VMN Standard Acquisition Agreement Form dated September 22,2011                  Killer Elite              $                   0.00     $                   0.00     $                   0.00   
2012   Viacom Media Networks           Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated December 2,2011               Killer Elite              $                   0.00     $                   0.00     $                   0.00   

2013   Viacom Media Networks           Exploitation Agreements               VMN Standard Acquisition Agreement Form dated October 10,2013                    Various                   $                   0.00     $                   0.00     $                   0.00   
2014   Viacom Media Networks           Exploitation Agreements               Notice of Consent and Irrevocable Assignment dated April 30,2014                 Various                   $                   0.00     $                   0.00     $                   0.00   
2015   Videohe L.P.er, Inc.            Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and    Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                             Master Use License Agreement dated November 16,2015                              Black

                                                                                                          80
                                                         Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 86 of 89
                                                                     Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                        Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                           Contract Information                                                                                                            Estimated accrual as of / between:
 #            Contract Counterparty                       Contract Type                                          Contract Description                                 Film Title (If               As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                      Applicable)                9/5/18                     11/30/18                     AMOUNT 
2016   Videohe L.P.er, Inc.                   Music License                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use     Gleason               $                   0.00     $                   0.00     $                   0.00   
                                                                                    License Agreement dated June 17,2018
2017   Videohe L.P.er, Inc.                   Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master  Silent House            $                   0.00     $                   0.00     $                   0.00   
                                                                                    Use License Agreement dated February 29,2012
2018   Videohe L.P.er, Inc.                   Music License                         Combined Synchronization and Master Use License Agreement dated February  The Host                   $                   0.00     $                   0.00     $                   0.00   
                                                                                    29,2012
2019   Vubiquity, Inc.                        Exploitation Agreements               Hotel VOD, VOD and Est Content License Agreement dated August 23,2018        Various                 $                   0.00     $                   0.00     $                   0.00   

2020   Vubiquity, Inc.                        Exploitation Agreements               Amendment #1 dated January 0,1900                                              Various               $                   0.00       $                   0.00       $                   0.00   
2021   Vudu, Inc.                             Exploitation Agreements               EST/VOD License Agreement dated September 1,2018                               Various               $                   0.00       $                   0.00       $                   0.00   
2022   VVS Films                              Exploitation Agreements               A&E ‐ VVS Side Letter dated September 12,2016                                  Various               $                   0.00       $                   0.00       $                   0.00   
2023   Walt Disney Music Company*             Music License                         Invoice ‐ "The Nut Job 2 Trailer / Dumb" dated August 10,2017                  Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2024   Wama, Inc. o/b/o Big Yellow Dog, LLC   Music License                         Master Use License dated December 17,2014                                      The Loft              $                   0.00       $                   0.00       $                   0.00   

2025   Wama, Inc. o/b/o International Dog  Music License                            Synchronization License ‐ All Media dated December 17,2014                     The Loft              $                   0.00     $                   0.00     $                   0.00   
       Music
2026   Wardlaw Banks Limited               Music License                            Synchronisation License  dated January 0,1900                                  Show Dogs             $                   0.00     $                   0.00     $                   0.00   

2027   Warner Bros. Entertainment, Inc.       Music License                         Letter ‐ Re" "The Hot Gates" from the motion pictures "300"/Master Use Licens  Side Effects          $                   0.00     $                   0.00     $                   0.00   
                                                                                    for "SIDE EFFECTS"/Trailers  dated October 16,2012
2028   Warner Music Corp.*                    Music License                         Trailer/Synchronization License dated April 4,2016                             Mother's Day          $                   0.00       $                   0.00       $                   0.00   
2029   Warner/Chappell Music, Inc.            Music License                         Synchronization License Agreement  dated April 23,2012                         End of Watch          $                   0.00       $                   0.00       $                   0.00   
2030   Warner/Chappell Music, Inc.            Music License                         Synchronization License Agreement  dated April 23,2012                         End of Watch          $                   0.00       $                   0.00       $                   0.00   
2031   Warner/Chappell Music, Inc.            Music License                         Synchronization License Agreement  dated June 6,2017                           Home Again            $                   0.00       $                   0.00       $                   0.00   
2032   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated January 30,2017                          Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2033   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated December 15,2016                         Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2034   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated January 30,2017                          Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2035   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated January 30,2017                          Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2036   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated December 15,2016                         Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2037   Warner/Chappell Music, Inc.            Music License                         Trailer Synchronization License dated December 15,2016                         Nut Job 2             $                   0.00       $                   0.00       $                   0.00   
2038   Warner/Chappell Music, Inc.            Music License                         Warner/Chappell Music, Inc. Trailer Synchronization License  dated July        Side Effects          $                   0.00       $                   0.00       $                   0.00   
                                                                                    23,2013
2039   Warner/Chappell Music, Inc.            Music License                         Synchronization and Master Recording License  dated January 31,2013            Side Effects          $                   0.00     $                   0.00     $                   0.00   
2040   Warner/Chappell Production Music,      Music License                         Synchronization and Master Recording License dated January 13,2016             Fifty Shades of       $                   0.00     $                   0.00     $                   0.00   
       Inc.                                                                                                                                                        Black
2041   Warner/Chappell Production Music,      Music License                         Synchronization License dated January 21,2015                                  The Loft              $                   0.00     $                   0.00     $                   0.00   
       Inc. o/b/o Warner/Chappell Music, 
       Inc.*
2042   Warner‐Tamerland Publishing Corp.      Music License                         Trailer Synchronization License dated March 16,2015                            The Gunman            $                   0.00     $                   0.00     $                   0.00   
       c/o Warner/Chappell Music, Inc.

2043   Warner‐Tamerlane Publishing Corp.  Music License                             Trailer Synchonization License dated March 6,2017                              Spark                 $                   0.00     $                   0.00     $                   0.00   
       (BMI)
2044   Warner‐Tamerlane Publishing Corp.  Music License                             Warner/Chappell Music, Inc.Trailer Synchronization License  dated July 23,2013 Side Effects          $                   0.00     $                   0.00     $                   0.00   
       c/o Warner/Chappell Music, Inc.

2045   Warner‐Tamerlane Publishing Corp.  Music License                             Trailer Synchronization License  dated April 23,2012                           End of Watch          $                   0.00     $                   0.00     $                   0.00   
       c/o Warner/Chappell Music, Inc.*

2046   Warner‐Tamerlane Publishing Corp.  Music License                             Trailer Synchronization License dated June 16,2015                             Rock the Kasbah       $                   0.00     $                   0.00     $                   0.00   
       OBO Golden Syrup Music
2047   Waxploitation Entertainment Group,  Music License                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey              $                   0.00     $                   0.00     $                   0.00   
       Inc.                                                                         License Agreement dated September 13,2011
2048   WB Music Corp. (ASCAP)              Music License                            Combined Synchronization and Master Use License Agreement dated June           Home Again            $                   0.00     $                   0.00     $                   0.00   
                                                                                    20,2017
                                                                                                                 81
                                                       Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 87 of 89
                                                                   Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                      Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                         Contract Information                                                                                                                   Estimated accrual as of / between:
 #             Contract Counterparty                    Contract Type                                           Contract Description                                   Film Title (If                   As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                        Applicable)                   9/5/18                     11/30/18                     AMOUNT 
2049   WB Music Corp. (ASCAP)*             Music License                          Trailer/Synchronization License dated February 12,2016                             Mother's Day             $                   0.00     $                   0.00     $                   0.00   
2050   WB Music Corp. c/o Warner/Chappell  Music License                          Letter ‐ Re: "Dope" (the "Trailer") "I" (Kendrick Lamar, Columbus Tower Smith  Dope                         $                   0.00     $                   0.00     $                   0.00   
       Music, Inc.                                                                III, Ernest Isley, Mavin Isely, Christopher H. Jasper) (the "Composition")  dated 
                                                                                  September 8,2015
2051   WB Music Corp. c/o Warner/Chappell  Music License                          Trailer Synchronization License dated September 3,2015                             Rock the Kasbah          $                   0.00     $                   0.00     $                   0.00   
       Music, Inc.
2052   WB Music Corp. c/o Warner/Chappell  Music License                          Trailer Synchronization License dated September 27,2016                           Sleepless                 $                   0.00     $                   0.00     $                   0.00   
       Music, Inc.
2053   WB Music Corp.*                     Music License                          Trailer/Synchronization License dated July 30,2013                                Machete Kills             $                   0.00     $                   0.00     $                   0.00   
2054   WB Music Corp., c/o                 Music License                          Trailer Synchronization License dated October 17,2014                             Nightcrawler              $                   0.00     $                   0.00     $                   0.00   
       Warner/Chappell Music, Inc.
2055   Weathermaker Music, LLC             Music License                          Master Use License Agreement dated September 11,2013                            Machete Kills               $                   0.00       $                   0.00       $                   0.00   
2056   Wellsaid Entertainment, LLC         Music License                          Synchronization License Agreement  dated April 8,2015                           Dope                        $                   0.00       $                   0.00       $                   0.00   
2057   West One Music Group, Inc.          Music License                          Music License and Invoice  dated January 10,2017                                Before I Fall               $                   0.00       $                   0.00       $                   0.00   
2058   West One Music Group, Inc.          Music License                          Combined Synchronization and Master Use License Agreement  dated June           Bleed for This              $                   0.00       $                   0.00       $                   0.00   
                                                                                  29,2016
2059   Whirled Music Publishing, Inc.      Music License                          Film Trailer Licensing Agreement dated February 13,2017                         Before I Fall               $                   0.00     $                   0.00     $                   0.00   
2060   Will Cook for Dough, Inc.           Music License                          The Nut Job 2 ‐ Trailers/Advertising ‐ Synchronization License Agreement dated  Nut Job 2                   $                   0.00     $                   0.00     $                   0.00   
                                                                                  December 2,2016
2061   Will Cook for Dough, Inc.           Music License                          The Nut Job 2 ‐ Trailers/Advertising ‐ Synchronization License Agreement dated  Nut Job 2                   $                   0.00     $                   0.00     $                   0.00   
                                                                                  December 21,2016
2062   Winco Global Music                  Music License                          Gleason ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use      Gleason                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  License Agreement dated July 8,2016
2063   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated July            Jobs                        $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2013
2064   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated March  Mother's Day                         $                   0.00     $                   0.00     $                   0.00   
                                                                                  28,2016
2065   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated                 Rock the Kasbah             $                   0.00     $                   0.00     $                   0.00   
                                                                                  September 24,2015
2066   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated July            Snowden                     $                   0.00     $                   0.00     $                   0.00   
                                                                                  12,2016
2067   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated January  The Loft                           $                   0.00     $                   0.00     $                   0.00   
                                                                                  20,2015
2068   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated February  Triple 9                          $                   0.00     $                   0.00     $                   0.00   
                                                                                  1,2016
2069   Winco Global Music                  Music License                          Combined Synchronization and Master Use License Agreement dated February  Triple 9                          $                   0.00     $                   0.00     $                   0.00   
                                                                                  3,2016
2070   Winco Global Music o/b/o Distortion  Music License                         Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and  Fifty Shades of              $                   0.00     $                   0.00     $                   0.00   
       MX Publishing                                                              Master Use License Agreement dated December 23,2015                             Black

2071   Wixen Music Publishing, Inc.        Music License                          Synchronization License dated October 4,2013                                      Machete Kills             $                   0.00     $                   0.00     $                   0.00   
2072   X5 Music Group                      Music License                          Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master       Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                                  Use License Agreement dated January 5,2012
2073   X‐It Music, Inc.                    Music License                          Combined Synchronization and Master Use License Agreement                         A Haunted House  $                   0.00     $                   0.00     $                   0.00   
                                                                                  (Trailers/Advertising) "The Timpani Swell" dated December 25,2012
2074   X‐IT Music, Inc.                    Music License                          Combined Synchronization and Master Use License Agreement  dated                   Before I Fall            $                   0.00     $                   0.00     $                   0.00   
                                                                                  November 17,2016
2075   X‐IT Music, Inc.                    Music License                          Combined Synchronization and Master Use License Agreement  dated June             Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                                  29,2016
2076   X‐IT Music, Inc.                    Music License                          Combined Synchronization and Master Use License Agreement  dated August           Bleed for This            $                   0.00     $                   0.00     $                   0.00   
                                                                                  31,2016
2077   X‐It Music, Inc.                    Music License                          Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined Synchronization and     Fifty Shades of           $                   0.00     $                   0.00     $                   0.00   
                                                                                  Master Use License Agreement dated December 23,2015                               Black



                                                                                                               82
                                                  Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 88 of 89
                                                              Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                 Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                    Contract Information                                                                                                                Estimated accrual as of / between:
 #             Contract Counterparty               Contract Type                                         Contract Description                                 Film Title (If                    As of:             Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                               Applicable)                    9/5/18                     11/30/18                     AMOUNT 
2078   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated May            Hotel Artemis             $                   0.00     $                   0.00     $                   0.00   
                                                                             25,2018
2079   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated August         Machete Kills             $                   0.00     $                   0.00     $                   0.00   
                                                                             26,2013
2080   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated                Midnight Sun              $                   0.00     $                   0.00     $                   0.00   
                                                                             November 28,2017
2081   X‐It Music, Inc.                Music License                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined Synchronization and Master     Nut Job 2                 $                   0.00     $                   0.00     $                   0.00   
                                                                             Use License Agreement dated May 11,2017
2082   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated August         Rock the Kasbah           $                   0.00     $                   0.00     $                   0.00   
                                                                             19,2015
2083   X‐IT Music, Inc.                Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                             License Agreement dated March 5,2014
2084   X‐IT Music, Inc.                Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                             License Agreement ‐ Addendum to Original Agreement ‐ Additional Timings 
                                                                             dated November 19,2013
2085   X‐IT Music, Inc.                Music License                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    Sabotage                  $                   0.00     $                   0.00     $                   0.00   
                                                                             License Agreement dated November 19,2013
2086   X‐IT Music, Inc.                Music License                         Combined Synchronization and Master Use License  dated January 18,2013         Side Effects              $                   0.00     $                   0.00     $                   0.00   

2087   X‐It Music, Inc.                Music License                         Silent House ‐ Trailers / Advertising ‐ Combined Synchronization and Master    Silent House              $                   0.00     $                   0.00     $                   0.00   
                                                                             Use License Agreement dated January 5,2012
2088   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated July           Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                             12,2016
2089   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated July           Snowden                   $                   0.00     $                   0.00     $                   0.00   
                                                                             27,2016
2090   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated                Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                             November 5,2015
2091   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated                Spotlight                 $                   0.00     $                   0.00     $                   0.00   
                                                                             November 4,2015
2092   X‐It Music, Inc.                Music License                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization and Master Use    The Grey                  $                   0.00     $                   0.00     $                   0.00   
                                                                             License Agreement dated January 19,2012
2093   X‐It Music, Inc.                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                             Use License Agreement dated December 3,2014
2094   X‐It Music, Inc.                Music License                         The Gunman ‐ Trailers / Advertising ‐ Combined Synchronization and Master      The Gunman                $                   0.00     $                   0.00     $                   0.00   
                                                                             Use License Agreement dated February 7,2015
2095   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                             7,2013
2096   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                             12,2013
2097   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated February       The Host                  $                   0.00     $                   0.00     $                   0.00   
                                                                             12,2013
2098   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated                The Loft                  $                   0.00     $                   0.00     $                   0.00   
                                                                             November 15,2014
2099   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated October        Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                             2,2015
2100   X‐It Music, Inc.                Music License                         Combined Synchronization and Master Use License Agreement dated October        Triple 9                  $                   0.00     $                   0.00     $                   0.00   
                                                                             22,2015
2101   X‐ray Dog Music, Inc.           Music License                         Combined Synchronization and Master Use License Agreement dated August         Hit & Run                 $                   0.00     $                   0.00     $                   0.00   
                                                                             17,2012
2102   X‐Ray Dog Music, Inc.           Music License                         Synchronization and Master Use License dated July 30,2013                      Jobs              $                   0.00     $                   0.00     $                   0.00   
2103   X‐Ray Dog Music, Inc.           Music License                         Synchronization and Master Use License  dated January 22,2013                  Side Effects      $                   0.00     $                   0.00     $                   0.00   
2104   X‐Ray Dog Music, Inc.           Music License                         The Fluffy Movie ‐ Trailers / Advertising ‐ Combined Synchronization and       The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   
                                                                             Master Use License Agreement dated April 3,2014
2105   X‐Ray Dog Music, Inc.           Music License                         Synchronization and Music Use License dated May 8,2014                         The Fluffy Movie  $                   0.00     $                   0.00     $                   0.00   

                                                                                                         83
                                                      Case 18-12012-LSS        Doc 172 Filed 10/12/18 Page 89 of 89
                                                                  Contract Cure Notice:  Schedule 2 ‐ Non‐P&R Schedule
                                                     Please review the footnotes included at the bottom of each of the two schedules included herein (Pages 10 and 84)

                                                                        Contract Information                                                                                             Estimated accrual as of / between:
     #             Contract Counterparty               Contract Type                                         Contract Description                                 Film Title (If     As of:         Between 9/6/18 ‐   TOTAL CURE 
                                                                                                                                                                  Applicable)       9/5/18             11/30/18          AMOUNT 
   2106     X‐Ray Dog Music, Inc.*         Music License                         Synchronization and Master Use License Agreement ‐ TV and Internet ‐ One      A Haunted House  $          0.00     $         0.00     $      0.00   
                                                                                 Week Only (Trailers/Advertising) "Titans Drums" dated January 8,2013

   2107     X‐Ray Dog Music, Inc.*         Music License                         Synchronization and Master Use License dated November 19,2014                  Little Boy      $         0.00       $      0.00       $       0.00   
   2108     X‐Ray Dog Music, Inc.*         Music License                         Synchronization and Master Use License dated July 30,2012                      Silent Hill     $         0.00       $      0.00       $       0.00   
   2109     X‐Ray Dog Music, Inc.*         Music License                         Synchronization and Master Use License dated January 12,2012                   Silent House    $         0.00       $      0.00       $       0.00   
   2110     X‐Ray Dog Music, Inc.*         Music License                         Synchronization and Master Use License dated December 19,2014                  The Loft        $         0.00       $      0.00       $       0.00   
   2111     Zootorian Productions          Music License                         Nightcrawler ‐ Trailers/Advertising ‐ Combined Synchronization and Master Use  Nightcrawler    $         0.00       $      0.00       $       0.00   
                                                                                 License Agreement dated October 20,2014
   2112     Zync Music Group, LLC          Music License                         Combined Synchronization and Master Use License Agreement dated March  Mother's Day            $         0.00     $        0.00     $         0.00   
                                                                                 25,2016
   2113     Zync Music Group, LLC          Music License                         Combined Synchronization and Master Use License Agreement dated February  Mother's Day         $         0.00     $        0.00     $         0.00   
                                                                                 3,2016

Note: 

This notice is not an admission by the Debtors as to the existence of any contract or lease or as to whether any of the contracts or leases set forth herein are actually executory or unexpired. 
 Each contract and lease listed herein includes any and all modifications, amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement, 
instrument, or other document that in any manner affects such contract or lease, without regard to whether such agreement, instrument, or other document is also listed herein.

There are no accruals between 9/6/18 and 11/30/18 for non‐P&R vendors, as any amounts accrued after 9/5/18 are anticipated to be paid in the ordinary course of business.




                                                                                                             84
